 



Exhibit 10.50
STOCK PURCHASE AGREEMENT
dated as of
January 18, 2007
by and among
THE NAMED SELLERS,
COLGAN AIR, INC.
and
PINNACLE AIRLINES CORP.

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page
1.
  Sale and Transfer of Shares     1  
 
           
2.
  Purchase Price     1  
 
           
3.
  Adjustment of Purchase Price     1  
 
  (a) Adjustment Amount     1  
 
  (b) Determination of Adjustment Amount     2  
 
  (c) Purchase Price Adjustment; Payment or Deduction of Adjustment Amount     3
 
 
           
4.
  Representations and Warranties of Sellers and Company     3  
 
  (a) Organization and Good Standing     3  
 
  (b) Power, Authority and Capacity     3  
 
  (c) Authorization     3  
 
  (d) Enforceability     4  
 
  (e) Impediments     4  
 
  (f) Notices, Filings and Consents     4  
 
  (g) Capitalization     5  
 
  (h) Financial Statements     5  
 
  (i) No Undisclosed Liabilities     5  
 
  (j) Company Records     6  
 
  (k) Internal Accounting Controls     6  
 
  (l) Sufficiency of Assets     6  
 
  (m) Title and Encumbrances     6  
 
  (n) Real Property     6  
 
  (o) Tangible Personal Property     7  
 
  (p) Inventory     7  
 
  (q) Accounts Receivable     7  
 
  (r) Material Company Contracts     8  
 
  (s) Intellectual Property     8  
 
  (t) Taxes     9  
 
  (u) Employee Benefits     9  
 
  (v) Insurance     9  
 
  (w) Governmental Authorizations     10  
 
  (x) Legal Requirements     11  
 
  (y) Inspections and Investigations     11  
 
  (z) Proceedings     11  
 
  (aa) Orders     12  
 
  (bb) Employees     12  
 
  (cc) Labor Relations     12  
 
  (dd) Certain Relationships     13  
 
  (ee) Certain Payments     13  
 
  (ff) Absence of Certain Changes and Events     13  
 
  (gg) No Brokers or Finders     15  
 
  (hh) Securities Legal Requirements     15  

i



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
  (ii) Nondisclosure Agreements     15  
 
  (jj) Disclosure     15  
 
  (kk) Actual or Potential Breaches by Buyer     15  
 
  (ll) Review and Certification by Reviewing Personnel     16  
 
  (mm) Payment of Amounts Owed by or to Certain Persons     16  
 
  (nn) Distributions to Sellers for Payment of Taxes     16  
 
           
5.
  Representations and Warranties of Buyer     16  
 
  (a) Organization     17  
 
  (b) Power and Authority     17  
 
  (c) Authorization     17  
 
  (d) Enforceability     17  
 
  (e) Impediments     17  
 
  (f) Notices, Filings and Consents     17  
 
  (g) Securities Legal Requirements     17  
 
  (h) Proceedings     18  
 
  (i) No Brokers or Finders     18  
 
  (j) Absence of Certain Changes and Events     18  
 
  (k) Financial Capacity     18  
 
  (l) Knowledge of the Business     18  
 
  (m) Accounting Matters     18  
 
  (n) Certain Tangible Personal Property     19  
 
  (o) Certain Employee Plans     19  
 
  (p) Promissory Note     19  
 
  (q) Disclosure     19  
 
  (r) Actual or Potential Breaches by Sellers and Company     19  
 
  (s) Payment of Certain Charitable Contributions     19  
 
           
6.
  Purchase of Facilities     19  
 
           
7.
  Effect of Waiver of Condition Precedent to Obligation to Close     20  
 
           
8.
  Conditions Precedent to Sellers’ Obligation to Close     21  
 
  (a) Representations and Warranties     21  
 
  (b) Covenants and Obligations     21  
 
  (c) Closing Deliveries     21  
 
  (d) No Proceeding     21  
 
  (e) No Conflict     21  
 
  (f) Notices and Consents     21  
 
           
9.
  Conditions Precedent to Buyer’s Obligation to Close     22  
 
  (a) Representations and Warranties     22  

ii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
  (b) Covenants and Obligations     22  
 
  (c) Due Diligence     23  
 
  (d) Closing Deliveries     23  
 
  (e) Title     23  
 
  (f) Notices and Consents     23  
 
  (g) No Proceeding     23  
 
  (h) No Conflict     23  
 
  (i) No Adverse Claim     23  
 
  (j) Access and Investigation     23  
 
  (k) Notices, Filings and Consents     24  
 
  (l) Revision of Certain Business Relationships     24  
 
  (m) Best Efforts     24  
 
           
10.
  Closing     24  
 
  (a) Place, Date and Time     24  
 
  (b) Title and Possession     24  
 
  (c) Closing Documents and Actions     24  
 
  (d) Closing Deliveries by Sellers     25  
 
  (e) Closing Deliveries by Company     25  
 
  (f) Closing Deliveries by Buyer     28  
 
           
11.
  Termination     29  
 
  (a) Termination Events     29  
 
  (b) Effect of Termination     30  
 
           
12.
  Covenants After Closing Date     30  
 
  (a) Section 338(h)(10) Elections     30  
 
  (b) Taxes and Tax Returns     31  
 
  (c) Assignment of Insurance Policies; Proceeds     32  
 
  (d) Business Relationships     32  
 
  (e) Confidentiality     32  
 
  (f) Payment and Use of Capital Contribution     32  
 
  (g) Release of Personal Guaranties     32  
 
  (h) Notices and Filings     33  
 
  (i) Further Assurances     33  
13.
  Indemnification     33  
 
  (a) Survival     33  
 
  (b) Indemnification by Sellers     34  
 
  (c) Indemnification by Buyer     36  
 
  (d) No Sandbagging     37  
 
  (e) Other Limitations on Liability     37  

iii



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
 
  (f) Third-Party Claims     37  
 
  (g) Setoff Against Note     38  
 
  (h) Treatment of Payments     38  
 
  (i) INDEMNIFICATION IN CASE OF STRICT LIABILITY OR NEGLIGENCE     39  
 
  (j) SOLE, EXCLUSIVE REMEDY     39  
 
  (k) Release and Covenant Not to Sue     39  
 
  (l) [Reserved]     39  
 
  (m) Certain Exceptions to Indemnification as Exclusive Remedy     39  
 
           
14.
  Definitions     40  
 
           
15.
  General Provisions     50  
 
  (a) Fees and Expenses     51  
 
  (b) Public Announcements     51  
 
  (c) Notices     51  
 
  (d) [Reserved]     52  
 
  (e) Remedies Cumulative     52  
 
  (f) Waiver     53  
 
  (g) Entire Agreement     53  
 
  (h) Amendment     53  
 
  (i) Assignment; Successors     53  
 
  (j) No Third-Party Rights     53  
 
  (k) Severability     53  
 
  (l) Construction and Usage     53  
 
  (m) Time of Essence     54  
 
  (n) Governing Law     54  
 
  (o) Reference of Disputes     54  
 
  (p) Arbitration     54  
 
  (q) Execution of Agreement     56  
 
  (r) Sellers’ Representative     56  

iv



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”) is made and entered into
as of January 18, 2007, by and among the Persons named as Sellers on the
signature pages hereof (“Sellers”); Colgan Air, Inc., a Virginia corporation
(“Company”); and Pinnacle Airlines Corp., a Delaware corporation (“Buyer”). The
capitalized terms used in this Agreement are listed in Section 14 and are
defined therein when they are not defined elsewhere in this Agreement.
     Introduction. Sellers desire to sell, and Buyer desires to purchase, all
outstanding shares of capital stock of Company (the “Shares”) for the
consideration, on the terms, and subject to the conditions set forth in this
Agreement. Company has joined in this Agreement for the specific purposes stated
herein and is an indispensable party hereto, as Buyer would not purchase the
Shares from Sellers but for the participation of Company in the Transactions,
and Company hereby acknowledges the receipt, adequacy and legal sufficiency of
good and valuable consideration for its participation, including the benefits
inuring to it from the consummation of the Transactions. Based on the foregoing,
the parties hereto, intending to be legally bound, hereby agree as follows:
     1. Sale and Transfer of Shares. On the terms and subject to the conditions
set forth in this Agreement, Sellers shall sell and transfer the Shares to
Buyer, and Buyer shall purchase the Shares from Sellers, at the Closing.
     2. Purchase Price. On the terms and subject to the conditions set forth in
this Agreement, the purchase price for the Shares (the “Purchase Price”) shall
be $20,000,000 adjusted by the Adjustment Amount. The Purchase Price, without
regard to the Adjustment Amount or any Net Seller’s Debt as contemplated in
Sections 3 and 4(mm), respectively, shall consist of the following:
          (a) a total of $10,000,000 in cash (the “Cash Consideration”) payable
by Buyer to Paying Agent (for the benefit of each of Sellers in the respective
amounts set forth in Schedule 2) by wire transfer of immediately available
federal funds to an account specified by Sellers’ Representative in writing to
Buyer at least two Business Days before the Closing Date; and
          (b) a total of $10,000,000 in original principal amount of a
non-negotiable promissory note delivered to Sellers’ Representative payable by
Buyer to Sellers (with payment deliverable to Paying Agent in accordance with
the terms of the Paying Agent Agreement) in substantially the form of
Exhibit 2(b) (the “Promissory Note”), with the Promissory Note being secured by
a pledge of all the Shares sold by Sellers.
Each of Sellers acknowledges that (i) payment of the Cash Consideration to
Paying Agent, (ii) the delivery of the Promissory Note to Sellers’
Representative, and (iii) payment to Paying Agent of all amounts due under the
Promissory Note, constitutes full payment of the consideration due to each of
Sellers for their respective Shares for the benefit of all Sellers.
     3. Adjustment of Purchase Price.
          (a) Adjustment Amount. As used in this Agreement, the “Adjustment
Amount,” which may be a positive or negative number, shall be determined in
accordance with the following equation:
AA = $25,000 x OI — $10,600,000
$100,000

 



--------------------------------------------------------------------------------



 



where —
AA = the Adjustment Amount; and
OI = the aggregate ordinary income to Sellers for federal
income Tax purposes from the sale of the Shares to Buyer based
on the reporting of such transaction as a deemed asset sale
under Section 338(h)(10) of the Code.
          (b) Determination of Adjustment Amount. As soon as practicable after
the Closing Date, and in any event not later than 90 days after the Closing
Date, Company shall prepare and submit to Sellers (1) unaudited financial
statements of Company (the “Closing Date Financial Statements”) consisting of a
balance sheet as of the Closing Date (the “Closing Date Balance Sheet”) and a
statement of operations for the year ended December 31, 2006 and the short
period ending with the Closing Date in 2007, which shall be certified by an
officer of Company as fairly representing the financial condition of Company as
of the Closing Date and the results of operations of Company for the period then
ended, subject to any infirmities in the Financial Statements and in the
methodology used to produce them which are also used to produce the Closing Date
Financial Statements, and (2) a valuation of the assets of Company as of the
Closing Date (the “Closing Date Asset Valuation”), which shall be prepared by an
independent third party and shall be certified by an officer of Company as
fairly representing the value of Company’s assets as of the Closing Date. As
soon as practicable after receipt of both the Closing Date Financial Statements
and Closing Date Asset Valuation, but in any event not later than 90 days after
the receipt thereof, Sellers shall prepare and submit to Buyer a written
statement, including supporting work papers, setting forth in reasonable detail
Sellers’ calculation of the Adjustment Amount (the “Sellers’ Statement”). If,
within 30 days after Buyer’s receipt of Sellers’ Statement, Buyer has not given
Sellers a written notice of its objection to the calculation of the Adjustment
Amount set forth in Sellers’ Statement, then the Adjustment Amount set forth in
Sellers’ Statement shall be final, binding and conclusive on Sellers and Buyer
and shall be used by the parties to adjust the Purchase Price pursuant to
Section 3(c). If, however, within 30 days after Buyer’s receipt of Sellers’
Statement, Buyer gives Sellers a written notice of its objection to the
calculation of the Adjustment Amount set forth in Sellers’ Statement (the
“Buyer’s Objection Notice”), which shall include a statement setting forth in
reasonable detail the basis for Buyer’s objection, then Sellers and Buyer shall
attempt in good faith to resolve the disputed issues with respect to the
calculation of the Adjustment Amount. Buyer and Sellers shall provide each
other, after the Closing, with access to any information necessary to calculate
the Adjustment Amount or reasonably necessary to resolve disputed issues. If,
within 30 days after Sellers’ receipt of Buyer’s Objection Notice, Sellers and
Buyer resolve all of the disputed issues with respect to the calculation of the
Adjustment Amount, then the Adjustment Amount, as agreed upon by Sellers and
Buyer, shall be final, binding and conclusive on the parties and shall be used
by them to adjust the Purchase Price pursuant to Section 3(c). If, however,
within 30 days after Sellers’ receipt of Buyer’s Objection Notice, Sellers and
Buyer fail to resolve all of the disputed issues with respect to the calculation
of the Adjustment Amount, then Sellers and Buyer shall jointly submit the
remaining disputed issues to the Neutral Accounting Firm (the “Joint
Submission”) for resolution. In such event, Sellers and Buyer shall furnish or
cause to be furnished to the Neutral Accounting Firm such documents, Records,
work papers and other information relating to the disputed issues as the parties
may choose or as the Neutral Accounting Firm may request. Sellers and Buyer
shall use their respective Best Efforts to cause the Neutral Accounting Firm,
after giving due consideration to the disputed issues, to prepare and deliver to
Sellers and Buyer a written report setting forth and explaining its
determination of each disputed issue and the resulting calculation of the
Adjustment Amount within 60 days after the Neutral Accounting Firm’s receipt of
the Joint Submission. The Neutral Accounting Firm’s determination of each
disputed issue and its calculation of the Adjustment Amount shall be final,
binding and conclusive on Sellers and Buyer and shall be used by

2



--------------------------------------------------------------------------------



 



the parties to adjust the Purchase Price pursuant to Section 3(c). Sellers and
Buyer each shall be responsible for the payment of 50% of the fees and expenses
of the Neutral Accounting Firm in performing such services.
          (c) Purchase Price Adjustment; Payment or Deduction of Adjustment
Amount. Upon the final determination of the Adjustment Amount pursuant to
Section 3(b), the Purchase Price shall be increased by the Adjustment Amount if
it is a positive number and shall be decreased by the Adjustment Amount if it is
a negative number. Sellers and Buyer shall use and report for all accounting,
Tax and other purposes the Purchase Price as so adjusted by the Adjustment
Amount. If the Adjustment Amount, as finally determined pursuant to
Section 3(b), is a positive number, then within five Business Days after receipt
of such final determination, Buyer shall pay the Adjustment Amount (together
with interest thereon at the rate set forth in the Promissory Note for the
period from the Closing Date through the date of payment) in cash to the Paying
Agent. If the Adjustment Amount, as finally determined pursuant to Section 3(b),
is a negative number, then within ten (10) Business Days after receipt of such
final determination, Buyer shall, if the Promissory Note remains outstanding,
(1) set-off and deduct the Adjustment Amount (together with interest thereon at
the rate set forth in the Promissory Note for the period from the Closing Date
through the last Business Day prior to the date of such set-off by Buyer) from
the next maturing and (if necessary) any succeeding installments of the unpaid
principal and interest of the Promissory Note, and (2) give a written notice to
Paying Agent and Seller’s Representative of the effect of the set-off (both as
to the set-off of the Adjustment Amount and interest) on the Promissory Note.
     4. Representations and Warranties of Sellers and Company. Sellers and
Company jointly and severally represent and warrant to Buyer that, to the
Knowledge of Sellers and Company:
          (a) Organization and Good Standing. Company is a corporation duly
organized, validly existing, and in good standing under the laws of the
Commonwealth of Virginia. Company is duly qualified to do business as a foreign
corporation and is in good standing under the laws of the states and other
jurisdictions listed in Schedule 4(a)-1, which comprise all of the states and
other jurisdictions in which either the ownership or use of the assets and
properties owned or used by Company, or the nature of the activities conducted
by Company, requires such qualification. Company has no Subsidiaries and does
not own any equity securities or other securities of any other Person.
Schedule 4(a)-2 contains complete and accurate copies of the Governing Documents
of Company as currently in effect. Neither Company nor its board of directors or
shareholders has taken any action with respect to the dissolution of Company or
the liquidation of its assets.
          (b) Power, Authority and Capacity. Sellers have the absolute and
unrestricted right, power, authority and capacity to execute and deliver this
Agreement and all other documents to be executed and delivered by Sellers
pursuant to this Agreement (this Agreement and such other documents are referred
to collectively as the “Sellers’ Documents”) and to perform their obligations
thereunder. Except as described in Section 4(w)(ii), Company has the absolute
and unrestricted right, power and authority, in compliance with applicable
Governmental Authorizations and Legal Requirements, to conduct its business as
it is now being conducted, to own or use the assets and properties that it
purports to own or use, to execute and deliver this Agreement and all other
documents to be executed and delivered by Company pursuant to this Agreement
(this Agreement and such other documents are referred to collectively as the
“Company’s Documents”), and to perform its obligations thereunder.
          (c) Authorization. Sellers have taken any and all actions necessary to
authorize the execution and delivery of Sellers’ Documents, the performance of
their obligations thereunder, and the consummation of the Transactions. Company
has taken or will have taken prior to Closing all actions

3



--------------------------------------------------------------------------------



 



necessary to authorize the execution and delivery of Company’s Documents, the
performance of its obligations thereunder, and the consummation of the
Transactions.
          (d) Enforceability. This Agreement has been executed and delivered by
or on behalf of Sellers, constitutes a legal, valid and binding obligation of
Sellers, and is enforceable against Sellers in accordance with its terms, except
as the enforceability hereof may be limited by bankruptcy, insolvency,
moratorium and similar Legal Requirements affecting the enforceability of
creditors’ rights in general or by general principles of equity. As of the
Closing Date, the other Sellers’ Documents will be executed and delivered by or
on behalf of Sellers, will constitute legal, valid and binding obligations of
Sellers, and will be enforceable against Sellers in accordance with their
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium and similar Legal Requirements affecting the
enforceability of creditors’ rights in general or by general principles of
equity. This Agreement has been executed and delivered by a duly authorized
officer of Company, constitutes a legal, valid and binding obligation of
Company, and is enforceable against Company in accordance with its terms, except
as the enforceability hereof may be limited by bankruptcy, insolvency,
moratorium and similar Legal Requirements affecting the enforceability of
creditors’ rights in general or by general principles of equity. As of the
Closing Date, the other Company’s Documents will be executed and delivered by a
duly authorized officer of Company, will constitute legal, valid and binding
obligations of Company, and will be enforceable against Company in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium and similar Legal Requirements affecting
the enforceability of creditors’ rights in general or by general principles of
equity.
          (e) Impediments. Neither the execution, delivery or performance of any
of Sellers’ Documents or Company’s Documents nor the consummation of any of the
Transactions will, directly or indirectly, with or without notice or lapse of
time, (1) Breach any Governing Document of any Seller or Company or any
resolution adopted by the board of directors or other governing body or the
shareholders or other interest owners of any Seller or Company; (2) Breach, or
give any Governmental Body or other Person the right to challenge any of the
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or Order to which any Seller or Company is or may be subject;
(3) Breach, or, subject to Section 4(f) below, give any Governmental Body the
right to cancel, terminate, revoke, withdraw, suspend or modify, any
Governmental Authorization that is held by Company or otherwise relates to its
business or any of its assets and properties; (4) Breach any Company Contract;
(5) cause Buyer or Company to become subject to, or liable for the payment of,
any Tax other than due to the termination of Company’s election under Subchapter
S of the Code as a result of the consummation of the Transactions; (6) result in
the imposition or creation of any Encumbrance on or with respect to any of
Company’s assets and properties; or (7) result in any shareholder of Company
having the right to exercise dissenters’ appraisal rights or other similar
rights.
          (f) Notices, Filings and Consents. Except as described in
Schedule 4(f), Sellers and Company are not required to give any notice to, make
any filing with, or obtain any Consent from, any Governmental Body, any other
party to a Company Contract, or any other Person in connection with the
execution, delivery and performance of any of Sellers’ Documents or Company’s
Documents or the consummation of any of the Transactions (including, without
limitation, the purchase and sale of the Facilities contemplated by Section 6
hereof) All such notices and filings as to which the failure to have made prior
to Closing would have a material adverse effect on the operations, financial
condition or prospects of Company or on its legal standing (“Material Notices”)
have been made, and all Consents as to which the failure to have obtained prior
to Closing would have a material adverse effect on the operations, financial
condition or prospects of Company or on its legal standing (“Material Consents”)
have been obtained.

4



--------------------------------------------------------------------------------



 



          (g) Capitalization. The authorized capital stock of Company consists
of only 1,000 shares of common stock, no par value, of which only 600 shares are
outstanding and constitute the Shares. Sellers are the record holders and
beneficial owners of the Shares, free and clear of all Encumbrances.
Schedule 4(g) contains a complete and accurate list of the names of Sellers and
the respective numbers of Shares that they own. There are no outstanding
(1) securities of Company other than the Shares, (2) options, warrants or other
rights to acquire any capital stock or other securities of Company, or
(3) securities that are convertible into or exchangeable for any capital stock
or other securities of Company. Except for this Agreement, there are no
Contracts or commitments relating to the issuance, sale or transfer of the
Shares or any other capital stock or other securities of Company. The Shares
have been duly authorized and validly issued and are fully paid and
nonassessable. None of the Shares was issued in Breach of the Securities Act or
any other Legal Requirement or the preemptive rights or other similar rights of
any shareholder of Company. Except for a Securities Act restrictive legend, no
legend or other reference to any purported Encumbrance appears on any
certificate representing the Shares. Company has not granted, and no Person has,
any registration rights with respect to any of the Shares. Company does not own,
or have any right or obligation to acquire, any capital stock or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business. Except for dividends and distributions to Sellers to
permit Sellers to pay when due the Tax owed by Sellers attributable to the
operation of Company resulting from Company’s election to be taxed under
Subchapter S of the Code, since December 31, 2005, Company has not (1) declared
or paid any dividend or other distribution in respect of any capital stock of
Company, (2) purchased, redeemed, retired or otherwise acquired any capital
stock of Company, or (3) committed to, or taken any other action with respect
to, any of the foregoing actions.
          (h) Financial Statements. Schedule 4(h) sets forth (1) audited
financial statements of Company consisting of the balance sheets as of
December 31, 2004 and 2005, the statements of operations, statements of
shareholders’ equity, and statements of cash flows for the years then ended, the
notes thereto, and the Accounting Firm’s unqualified audit report thereon
(collectively, the “Audited Financial Statements”), and (2) unaudited financial
statements of Company, prepared in accordance with GAAP and consisting of the
balance sheet as of June 30, 2006 (the “Interim Balance Sheet”), the statement
of operations, statement of shareholders’ equity, and statement of cash flows
for the six months then ended (collectively, the “Interim Financial Statements”
and together with the Audited Financial Statements, the “Financial Statements”).
The Financial Statements fairly present the financial condition of Company as of
the respective dates thereof and the results of operations and cash flows of
Company for the respective periods then ended, all in accordance with GAAP,
subject only, in the case of the unaudited financial statements, to normal
recurring year-end adjustments (the effect of which will not, individually or in
the aggregate, be materially adverse) and the absence of notes (which, if
presented, would not differ materially from those included with the audited
financial statements). The Financial Statements reflect the consistent
application of GAAP throughout the periods involved, subject only to the
foregoing qualifications for the unaudited financial statements. The Financial
Statements were prepared from and are in accordance with the books of account
and other accounting and financial Company Records. The Accounting Firm are
independent certified public accountants within the meaning of Regulation S-X
under the Exchange Act. Company had a net loss of $3,913,744 for the year ended
December 31, 2005.
          (i) No Undisclosed Liabilities. Except as disclosed on Schedule 4(i),
Company has no Liability except for the Liabilities reflected or reserved
against in the Interim Balance Sheet and current Liabilities incurred in the
Ordinary Course of Business of Company since the date of the Interim Balance
Sheet (the “Interim Balance Sheet Date”), and has paid or otherwise satisfied
all of such current Liabilities as are due in the Ordinary Course of Business of
Company; provided however (without limiting Sellers’ indemnification obligation
due to any noncompliance or Breach), that (1) Company is

5



--------------------------------------------------------------------------------



 



from time to time noncompliant with payment terms of Material Company Contracts,
but (2) Company has not been declared in breach of, nor has Company received
written notice of any intention by another party to any Material Company
Contract to declare Company in Breach of, any Material Company Contract as a
result of such noncompliance.
          (j) Company Records. The books of account, minute books, stock record
books, and other Company Records, all of which Company has made available to
Buyer, are complete and correct and have been maintained in accordance with
sound business practices. The books of account and other Company Records
accurately and fairly reflect, in reasonable detail, the transactions and
dispositions of the assets of Company. The minute books of Company contain
accurate and complete Records of all meetings held of, and corporate actions
taken by, the board of directors, its committees (if any), and the shareholders
of Company, provided that certain corporate resolutions relating to financing
matters are maintained with the corporate records of such financings, and (not
by way of limiting Sellers’ obligation to disclose to Buyer all existing
financing arrangements of Company) subject to the limitation that corporate
resolutions were adopted only when required by Lenders. Company is in possession
of all of Company Records.
          (k) Internal Accounting Controls. Company maintains a system of
internal accounting controls that it reasonably believes is sufficient to
provide reasonable assurances that (1) transactions are executed in accordance
with management’s general or specific authorization; (2) transactions are
recorded as necessary to permit the preparation of annual financial statements
in conformity with GAAP or any other criteria applicable to such financial
statements and to maintain accountability for assets; (3) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
the existing assets at reasonable intervals, and appropriate action is taken
with respect to any differences.
          (l) Sufficiency of Assets. Except for assets and properties disposed
of after the date of this Agreement in the Ordinary Course of Business of
Company, Company will own or have the right to use after the Closing all of the
assets and properties that it owns or has the right to use on the date of this
Agreement. Company’s assets and properties are sufficient for the continued
conduct of Company’s business after the Closing in the same manner as it is
conducted before the Closing.
          (m) Title and Encumbrances. Company owns good and, except as to the
Non-Titled Assets, transferable title to all of the assets and properties of
every kind, character and description, whether tangible or intangible, real,
personal or mixed, and known or unknown, and wherever located, that it purports
to own or are reflected as being owned in Company Records, including all of the
assets and properties reflected in the Interim Balance Sheet other than those
that have been disposed of in the Ordinary Course of Business of Company since
the Interim Balance Sheet Date or as otherwise permitted by this Agreement, free
and clear of all Encumbrances other than those described in Schedule 4(m).
          (n) Real Property. Company has delivered to Buyer complete and
accurate copies of all purchase Contracts, Leases, warranty deeds, title
abstracts, title opinions, surveys, mortgages, deeds of trust, and warranties in
its possession relating to the Real Property. Schedule 4(n) contains a complete
and accurate list and summary description of all of the Real Property, including
the legal description, street address or location, and tax parcel identification
number of each parcel of land (however, as to leased property, only to the
extent such tax parcel identification information is available to Company
without undue effort), and a designation as to whether such parcel is owned or
leased by Company. Each building, structure, fixture and improvement included in
the Real Property is in good operating condition and repair, and adequate for
the use to which it is being put by Company. No building, structure, fixture or
improvement included in the Real Property is in need of maintenance or repair,
except for ordinary,

6



--------------------------------------------------------------------------------



 



routine maintenance and repairs in the Ordinary Course of Business of Company
that, individually and in the aggregate, are not material in nature or cost.
Company is in possession of all of the Real Property.
          (o) Tangible Personal Property. Except as described in
Schedule 4(o)-1, Company has delivered to Buyer complete and accurate copies of
all purchase Contracts, Leases, bills of sale, certificates of registration,
certificates of title, and warranties in its possession relating to the Tangible
Personal Property. Schedule 4(o)-2 contains complete and accurate lists and
summary descriptions of the following items of Tangible Personal Property,
including a designation as to whether each such item is owned or leased by
Company: (A) all aircraft and related engines and propellers; (B) all motor
vehicles, whether or not certificated; and (C) all spare parts (limited to those
spare parts as to which information is contained in Company’s books and records
on an individual part basis) with an individual value reflected on the Interim
Balance Sheet and elsewhere in Company Records in excess of $10,000. Each item
of Tangible Personal Property is in good operating condition and repair, and
adequate for the use to which it is being put by Company, other than those items
that are not functional and are held by Company solely for the purpose of
providing spare parts. None of the Tangible Personal Property is in need of
maintenance or repair, except for ordinary, routine maintenance and repairs in
the Ordinary Course of Business of Company that, individually and in the
aggregate, are not material in nature or cost. Company is in possession of all
of the Tangible Personal Property, except for (A) ground support equipment in
the possession of other aircraft carriers or Third-Party ground support
contractors and (B) such items of Tangible Personal Property (including, without
limitation, aircraft engines, propellers and other aircraft parts) as are in the
possession of Company’s vendors for overhaul or repair, for which records of
such Third-Party possession are maintained by Company.
          (p) Inventory. Except for (1) Inventory acquired by Company in a
Bankruptcy Acquisition, (2) Inventory relating to aircraft that are no longer
used by Company, and (3) Inventory identified as obsolete by Company with the
written Consent of Buyer attached hereto, the Inventory is of a quality and
quantity usable and saleable in the Ordinary Course of Business of Company. The
Inventory has been valued on the Interim Balance Sheet and elsewhere in Company
Records in accordance with GAAP applied on a consistent basis. The Inventory
purchased by Company since the Interim Balance Sheet Date was purchased in the
Ordinary Course of Business of Company at a cost not exceeding the market prices
thereof prevailing at the time of purchase. Other than Inventory purchased from
Capital Aviation, Company has not purchased any Inventory from any Seller or any
Related Person of Sellers or of Company. Company is in possession of all of the
Inventory, except for such items of Inventory (including, without limitation,
aircraft engines, propellers and other aircraft parts) as are in the possession
of Company’s vendors for overhaul or repair, for which records of such
Third-Party possession are maintained by Company.
          (q) Accounts Receivable. Schedule 4(q)-1 contains a complete and
accurate list of the aggregate dollar amounts of all Accounts Receivable in each
of the following aging categories (current, 1-30, 31-60, 61-90, 91-180, 181-365,
and more than 365 days past due) as of the Interim Balance Sheet Date and a
summary description of each Account Receivable that was more than 90 days past
due as of the Interim Balance Sheet Date. All Accounts Receivable represent
valid obligations arising from sales actually made or services actually
performed by Company in the Ordinary Course of Business. Except for the Accounts
Receivable from Company’s pilots who have not fulfilled their training
Contracts, all Accounts Receivable are fully collectible, net of the respective
reserves reflected in the Interim Balance Sheet or Company Records; provided,
however, that the payors listed on Schedule 4(q)-2 are currently engaged in
ongoing bankruptcy proceedings and collection of the Accounts Receivable from
such payors is subject to the terms of the applicable bankruptcy proceedings and
such payors’ continuing ability to pay their obligations. The reserves against
the Accounts Receivable as of the Interim Balance Sheet Date are adequate and
were calculated in a manner consistent with Company’s past practice. There is no
contest,

7



--------------------------------------------------------------------------------



 



claim, defense or right of set-off under any Contract with any obligor of an
Account Receivable relating to the amount or validity thereof.
          (r) Material Company Contracts. Company has delivered to Buyer
complete and accurate copies of all Material Company Contracts. Schedule 4(r)-1
contains a complete and accurate list (with adequate contract-identifying
information) of all Company Contracts (1) under which the remaining commitment
or Liability by or to Company was in excess of $50,000 as of the Interim Balance
Sheet Date, (2) that may not be terminated by Company, without penalty or other
cost to Company, upon giving 90 days or less notice to the other party, (3) that
were entered into or incurred other than in the Ordinary Course of Business of
Company, (4) that by their terms require the other party’s Consent or are void
or subject to termination upon a change in control of Company, (5) to which any
shareholder, director, officer or employee of Company or any Related Person of
any of the foregoing Persons is a party or under which any such Person has or
may acquire any right or benefit or has or may become subject to any commitment
or Liability, or (6) relating to any of the Intellectual Property (all of
Company Contracts described in this sentence are referred to collectively as the
“Material Company Contracts”). Each Material Company Contract is in full force
and effect and is valid and enforceable in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency, moratorium
and similar laws affecting the enforceability of creditors’ rights in general or
by general principles of equity. Except as described in Schedule 4(r)-2, Company
is, and, subject to the following proviso, at all times has been, in full
compliance with all applicable terms and requirements of each Material Company
Contract; provided, however, that (1) Company is from time to time noncompliant
with payment terms of Material Company Contracts, but (2) Company has not been
declared in Breach of, nor has Company received written notice of any intention
by another party to any Material Company Contract to declare Company in Breach
of, any Material Company Contract as a result of such noncompliance. Each other
Person that has any commitment or Liability under any Material Company Contract
is, subject to the following proviso, in full compliance with all applicable
terms and requirements of such Material Company Contract; provided, however,
that other parties to Material Company Contracts may be noncompliant with
payment terms of such Material Company Contracts as reflected in the Accounts
Receivable. No event has occurred or circumstance exists that, with or without
notice or lapse of time, would reasonably be expected to result in a Breach of
any Material Company Contract. Company has not given to or received from any
other Person any notice or other communication regarding any actual, alleged,
possible or potential Breach of any Material Company Contract. No event has
occurred or circumstance exists under or by virtue of any Material Company
Contract that, with or without notice or lapse of time, may cause the imposition
or creation of any Encumbrance on or with respect to any of Company’s assets and
properties. Except as described in Schedule 4(r)-3, there are no renegotiations
of, attempts to renegotiate, or outstanding rights to renegotiate, any of the
terms or conditions of any Material Company Contract. Each Material Company
Contract was entered into in the Ordinary Course of Business of Company and
without the commission of any act (alone or in concert with any other Person),
or any consideration having been paid or promised, that is or would be in Breach
of any Legal Requirement.
          (s) Intellectual Property. Schedule 4(s)-1 contains a complete and
accurate list and summary description of all of the Intellectual Property. The
Intellectual Property constitutes all of the intellectual property necessary for
the continued conduct of Company’s business after the Closing in the same manner
as it is conducted before the Closing. Except as described in Schedule 4(s)-2,
Company has the right to use, without any payment to any other Person, all of
the Intellectual Property. All of the Intellectual Property is valid and
enforceable and is in compliance with all applicable Legal Requirements. None of
the Intellectual Property (1) is infringed or has been challenged in any way;
(2) infringes or is alleged to infringe any other intellectual property; or
(3) has been or is now involved in any interference, infringement, opposition,
invalidation or cancellation Proceeding, and no such action is Threatened with
respect to any of the Intellectual Property.

8



--------------------------------------------------------------------------------



 



          (t) Taxes. Company has made a valid election to be taxed under
Subchapter S of the Code, and such election remains in full force and effect.
Except as described in Schedule 4(t)-1, Company has filed or caused to be filed
on a timely basis all material Tax Returns and all material reports with respect
to Taxes that are or were required to be filed pursuant to all applicable Legal
Requirements. Except as described in Schedule 4(t)-2, Company currently is not
the beneficiary of any extension of time within which to file any Tax Return or
report with respect to Taxes. All Tax Returns and reports with respect to Taxes
filed by Company are true, correct and complete. Except as described in
Schedule 4(t)-3, Company has paid, or made adequate provision for the payment
of, all Taxes that have or may become due for all periods covered by the Tax
Returns or otherwise (including with respect to those periods and jurisdictions
set forth on Schedule 4(t)) or pursuant to any assessment received by Company
with respect thereto. The charges, accruals and reserves with respect to Taxes
not yet due that are reflected in the Interim Balance Sheet and elsewhere in
Company Records are adequate as determined in accordance with GAAP and are at
least equal to Company’s liability for such Taxes. There is no Tax-sharing
agreement that will require any payment by Company after the date of this
Agreement. All Taxes that Company is or was required by any Legal Requirement to
withhold or collect have been duly withheld or collected and, to the extent so
required, have been paid to the proper Governmental Body or other Person. Except
as described in Schedule 4(t)-4, none of the Tax Returns of Company has been
audited by any Governmental Body. Company has not given or been requested to
give any waiver or extension of any statute of limitations relating to the
payment of Taxes of Company or for which Company may be liable. There exists no
proposed Tax assessment or deficiency against Company. There is no claim by,
dispute with, or Proceeding involving any Governmental Body with respect to any
Taxes payable by Company. No claim has been, is expected to be, made by any
Governmental Body in a jurisdiction where Company does not file Tax Returns that
it is or may be subject to taxation by that jurisdiction. There is no
Encumbrance on or with respect to any of Company’s assets and properties that
arose in connection with any failure or alleged failure to pay any Tax, and
there is no basis for the assertion of any claim attributable to Taxes which, if
adversely determined, would result in any such Encumbrance.
          (u) Employee Benefits. Company has delivered to Buyer complete and
accurate copies of all Employee Plan documents and summary descriptions of the
Employee Plans. Schedule 4(u)-1 contains a complete and accurate list of all
Employee Plans. Each Employee Plan document is in full compliance with all
applicable Legal Requirements. Each Employee Plan is, and at all times has been,
operated in full compliance with all applicable Legal Requirements and its
Employee Plan document. Company is, and at all times has been, in full
compliance with all Legal Requirements applicable to the Employee Plans. Except
as described in Schedule 4(u)-2, full payment has been made of all amounts that
are required under the terms of each Employee Plan to be paid as contributions
with respect to all periods ending on or before the date hereof, and no
accumulated funding deficiency or liquidity shortfall has been incurred with
respect to any such Employee Plan. Except as described in Schedule 4(u)-3, there
is no pending or Threatened Proceeding relating to any Employee Plan, nor is
there any basis for any such Proceeding. The reserve reflected in the Interim
Balance Sheet with respect to any Proceeding relating to any Employee Plan was
adequate as of the Interim Balance Sheet Date, and there is no basis for any
increase in such reserve as of the date hereof. The Transactions will not result
in a Breach of, the assessment of any Tax or penalty under, or the imposition of
any other Liability under, any Legal Requirement applicable to any Employee
Plan.
          (v) Insurance. Company has delivered to Buyer complete and accurate
copies, and Schedule 4(v)-1 contains a complete and accurate list, of all
(1) insurance policies (i) to which Company is a party or under which Company
has been covered at any time since December 31, 2001 or (ii) that are or have
been maintained by Company and under which any of its directors, officers or
employees is or has been covered at any time since December 31, 2001, and
(2) pending applications by Company for an insurance policy, and (3) written
statements (if any) by Company’s auditor, risk management advisor,

9



--------------------------------------------------------------------------------



 



insurance broker, or any other contractor with regard to the adequacy of the
insurance coverage maintained by Company or its reserves for uninsured claims.
Schedule 4(v)-2 contains a complete and accurate list and summary description of
each self-insurance, risk-transferring or risk-sharing arrangement by or
affecting Company. Schedule 4(v)-3 sets forth, by policy and policy year, for
each policy year or portion thereof since December 31, 2000, a complete and
accurate (1) summary of the loss experience under each insurance policy; (2)
statement describing each claim under an insurance policy in an amount in excess
of $10,000, which sets forth the name of the claimant, a description of the
policy by insurer, type of insurance, and period of coverage, and the amount and
a brief description of the claim; and (3) statement describing the loss
experience for all claims that were self-insured, including the number and
aggregate cost of such claims. All insurance policies (i) to which Company is a
party or that provide coverage to Company or (ii) that are maintained by Company
and that provide coverage to any of its directors, officers or employees (1) are
valid, outstanding and enforceable; (2) are issued by an insurer that is
financially sound and reputable; (3) taken together, provide adequate insurance
coverage for the assets and properties and the operations of Company and for
Company’s directors, officers and employees for all risks to which Company and
its directors, officers and employees normally are exposed; (4) are sufficient
for compliance with all Legal Requirements and Company Contracts; (5) will
continue in full force and effect following the consummation of the
Transactions; and (6) except as described in Schedule 4(v)-4, do not provide for
any retrospective premium adjustment or other experience-based Liability on the
part of Company. Company has not received any (1) refusal of coverage,
(2) notice that a defense will be afforded with a reservation of rights, or
(3) except as described in Schedule 4(v)-5, notice of cancellation or other
indication that any insurance policy is no longer in full force and effect or
will not be renewed or that the issuer of any insurance policy is not willing or
able to perform its obligations thereunder. Except as described in
Schedule 4(v)-6, Company has paid all premiums due in the Ordinary Course of
Business, and has otherwise performed all of its obligations, under each
insurance policy to which it is a party or that provides coverage to Company or
any of its directors, officers and employees. Company has given notice to the
issuer of each insurance policy of all claims that may be insured thereby.
          (w) Governmental Authorizations.
               (i) Company has delivered to Buyer complete and accurate copies,
and Schedule 4(w)-1 contains a complete and accurate list, of all Governmental
Authorizations that are held by Company or otherwise relate to its business or
any of its assets and properties. Each such Governmental Authorization is valid
and in full force and effect. Except as described in Schedule 4(w)-2, Company
is, and at all times has been, in full compliance with all applicable terms and
requirements of each such Governmental Authorization. No event has occurred or
circumstance exists that, with or without notice or lapse of time, would
reasonably be expected to constitute or result in a Breach of any such
Governmental Authorization by Company or result in the revocation, withdrawal,
suspension, cancellation, termination or modification of any such Governmental
Authorization. Subject to Section 4(y), Company has not received any notice or
other communication from any Governmental Body or other Person regarding any
actual, alleged, possible or potential Breach of any such Governmental
Authorization by Company or any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination or modification of
any such Governmental Authorization that would reasonably be expected to have a
material adverse effect on the business, assets, properties, personnel,
operations, performance, financial condition or prospects of Company, taken as a
whole. All applications required to have been filed for the continuation or
renewal of such Governmental Authorizations have been duly filed on a timely
basis with the appropriate Governmental Bodies, and all other filings and
communications required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Bodies. Except as described in Section 4(w)(ii), such Governmental
Authorizations constitute all of the Governmental Authorizations necessary to
permit Company to lawfully conduct its business in the manner that it currently
conducts

10



--------------------------------------------------------------------------------



 



such business and to lawfully own and use its assets and properties in the
manner that it currently owns and uses them.
               (ii) The Company currently conducts its business under and
pursuant to the terms of that certain Franchise Agreement effective June 22,
2005 issued under Ordinance No. O-2005-35, as the same is recorded among the
land records of Prince William County, Virginia as Instrument No.
200509200162007, pursuant to which the City of Manassas has issued to Colgan
Associates a license to operate an aircraft related business at the Manassas
Regional Airport (the “Airport”). Unless and until the Company obtains a
franchise from the City of Manassas to operate its business at the Airport, the
Company cannot operate its business at the Airport other than as a tenant of the
holder of such a franchise.
          (x) Legal Requirements. Except as described in Schedule 4(x), and
subject to Section 4(y), Company is, and at all times has been, in full
compliance with all Legal Requirements that are or were applicable to Company,
the conduct of its business, and the ownership or use of any of its assets and
properties. No event has occurred or circumstance exists that, with or without
notice or lapse of time, would reasonably be expected to constitute or result in
a Breach of any Legal Requirement by Company or would reasonably be expected to
give rise to any obligation on the part of Company to undertake or bear any or
all of the costs of any remedial action of any nature under any Legal
Requirement. Subject to Section 4(y), Company has not received any notice or
other communication from any Governmental Body or other Person regarding any
actual, alleged, possible or potential Breach of any Legal Requirement by
Company or any actual, alleged, possible or potential obligation on the part of
Company to undertake or bear any or all of the costs of any remedial action of
any nature under any Legal Requirement that would reasonably be expected to have
a material adverse effect on the business, assets, properties, personnel,
operations, performance, financial condition or prospects of Company, taken as a
whole.
          (y) Inspections and Investigations. Company is subject to periodic
inspections, investigations, audits, monitoring and reviews by Governmental
Bodies and other Persons (“Inspections and Investigations”). There are no
pending Inspections and Investigations with respect to Company, and there are no
results or findings from any past Inspections and Investigations, that would
reasonably be expected to have a material adverse effect on the business,
assets, properties, personnel, operations, performance, financial condition or
prospects of Company, taken as a whole. Company has not received any notice or
other communication from any Governmental Body or other Person regarding any
Inspections and Investigations with respect to Company based upon any alleged
illegal or improper activity on the part of Company that is planned or
contemplated by such Governmental Body or other Person.
          (z) Proceedings. Except as described in Schedule 4(z), there is no
pending Proceeding that (1) has been commenced by or against Company or
otherwise relates to or would reasonably be expected to affect Company’s
business or any of its assets and properties or (2) challenges, or would
reasonably be expected to have the effect of preventing, delaying, making
illegal or otherwise interfering with, any of the Transactions. No such
Proceeding has been Threatened and no event has occurred or circumstance exists
that would reasonably be expected to give rise to or serve as a basis for the
commencement of any such Proceeding. Company has made available to Buyer
complete and accurate copies of all pleadings, other documents and
correspondence relating to each Proceeding described in Schedule 4(z). No
Proceeding described in Schedule 4(z) would reasonably be expected to have a
material adverse effect on the business, assets, properties, personnel,
operations, performance, financial condition or prospects of Company, taken as a
whole.

11



--------------------------------------------------------------------------------



 



          (aa) Orders. Except (i) as disclosed on Schedule 4(aa) and (ii) for
Orders that are generally applicable to companies engaged in the Business,
Company is not subject to any Order that relates to Company’s business or any of
its assets and properties. No director, officer, employee, contractor,
consultant or agent of Company is subject to any Order that prohibits such
Person from engaging in or continuing any conduct, activity, duty or practice
relating to the business of Company.
          (bb) Employees. Schedule 4(bb)-1 contains a complete and accurate list
of the following information for each employee of Company, including each
employee on leave of absence or layoff status, as of December 31, 2006: name;
job title; commencement date of employment; rate of compensation as of
December 31, 2006; accrued but unused vacation, sick and personal leave as of
December 31, 2006; and credited length of service as of December 31, 2006, for
purposes of determining eligibility to participate and vesting under any
Employee Plan. Schedule 4(bb)-2 contains a complete and accurate list of the
following information for each former employee of Company as of December 31,
2006, who is receiving or will receive any post-employment benefits from
Company: name; former job title; termination date of employment; and
post-employment benefits. The employment of each employee of Company is “at
will” and may be terminated by Company or such employee at any time for any or
no reason, subject to applicable Legal Requirements. No director, officer,
employee, contractor, consultant or agent of Company is a party to, or is
otherwise bound by, any Contract (including any confidentiality,
non-competition, non-solicitation or proprietary rights agreement) that in any
way adversely affects or will affect the performance of such Person’s duties for
Company or the ability of Company to conduct its business. No director, officer,
employee, contractor, consultant or agent of Company intends to terminate such
Person’s employment or service with Company. Except as described in
Schedule 4(bb)-3, neither Company nor any Related Person of Company has made,
directly or indirectly, any written or oral representation to any former or
current employee of Company promising or guaranteeing or otherwise concerning
any employment, offer of employment, or terms of employment (including salary,
wages and employee benefits) by Company after the Closing Date.
          (cc) Labor Relations. Company is not, and has not been, a party to any
collective bargaining agreement or other labor Contract. No application or
petition for an election of or for certification of a collective bargaining
agent is pending or Threatened. Except as described in Schedule 4(cc), there is
no pending or Threatened (1) strike, slowdown, picketing, work stoppage or
employee grievance process by Company’s employees affecting Company or its
premises, and no event has occurred or circumstance exists that would reasonably
be expected to provide the basis for any such labor dispute; (2) union
organizational activity involving any of Company’s employees; (3) except as set
forth on Schedule 4(z), charge of discrimination against Company filed with the
U.S. or any state Equal Employment Opportunity Commission or any comparable
Governmental Body; or (4) except as set forth on Schedule 4(z), Proceeding
against or affecting Company relating to any actual or alleged Breach by Company
of any Legal Requirement pertaining to labor relations or employment matters.
There is no lockout of any employees by Company, and no such action is
contemplated by Company. Company is, and at all times has been, in full
compliance with all applicable Legal Requirements relating to employment,
employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of Social Security and similar Taxes, occupational
safety and health, plant closings, and other labor relations or employment
matters. Except as described in Schedule 4(cc), Company has no Liability for the
payment of any compensation (other than unemployment compensation in the
Ordinary Course of Business), Damages, Taxes or other amounts, however
designated, for the failure to comply with any of the foregoing Legal
Requirements, nor is any Proceeding described in Schedule 4(z) relating to labor
relations matters reasonably likely to result, in the event of a finding adverse
to Company, in any material Liability to Company.

12



--------------------------------------------------------------------------------



 



          (dd) Certain Relationships. Except as described in Schedule 4(dd),
none of Sellers, their respective Related Persons nor any Related Persons of
Company (1) has any direct or indirect interest in Company’s business or any of
its assets and properties (other than any indirect interest arising from such
Person’s ownership interest in Company (if any)), (2) has any direct or indirect
business dealing or financial interest in any transaction with Company, (3) is a
party to or is bound by any Company Contract, (4) is engaged in competition with
Company with respect to Company’s business in any market served by Company, or
(5) has any claim or right against Company.
          (ee) Certain Payments. None of Sellers, Company, and their respective
Related Persons has, directly or indirectly, in connection with Company’s
business, (1) made any contribution, gift in excess of $150, bribe, rebate,
payoff, influence payment, kickback or other payment to any Person (private or
public), regardless of form, whether in money, property or services, (A) to
obtain favorable treatment in securing business, (B) to pay for favorable
treatment for business secured, (C) to obtain special concessions or pay for
special concessions already obtained for or in respect of Company, or (D) in
Breach of any Legal Requirement; or (2) established or maintained any fund or
asset that has not been recorded in Company Records.
          (ff) Absence of Certain Changes and Events. Since the Interim Balance
Sheet Date, Company has conducted its business only in the Ordinary Course of
Business, and, except as described in Schedule 4(ff), there has not been any:
               (1) material adverse change in the business, assets, properties,
personnel, operations, performance, financial condition or, except for general
market conditions, prospects of Company, taken as a whole, and no event has
occurred or circumstance exists that would reasonably be expected to result in
such a material adverse change;
               (2) extension, renewal, discontinuance, termination or other
material adverse change in Company’s relationship with any provider of products
or services to Company for use in its business other than in the Ordinary Course
of Business, or any indication to Company that any such change is Threatened or
forthcoming;
               (3) change in the authorized or issued capital stock of Company;
change in the ownership of any such outstanding capital stock; grant of any
option, warrant or other right to purchase any such capital stock; issuance of
any security convertible into or exchangeable for any such capital stock; grant
of any registration rights with respect to any such capital stock; declaration
or payment of any dividend or other distribution in respect of any such capital
stock; or purchase, redemption, retirement or other acquisition by Company of
any such capital stock;
               (4) amendment of any Governing Document of Company, or corporate
action taken by the board of directors or the shareholders with respect to any
such amendment;
               (5) payment or provision by Company of any salary, bonus,
benefits or other compensation for any director, officer or employee of Company
other than in the Ordinary Course of Business, or increase in any such
compensation other than salary adjustments made in the Ordinary Course of
Business and consistent with past practices;
               (6) adoption, amendment or termination of, or increase in the
benefits provided under, any Employee Plan other than in the Ordinary Course of
Business;

13



--------------------------------------------------------------------------------



 



               (7) entry into, or amendment or termination (or receipt of any
notice of termination) of, any Company Contract or transaction involving a
remaining commitment or Liability by or to Company in excess of $50,000;
               (8) entry into, or amendment or termination (or receipt of any
notice of termination) of, any Company Contract or transaction other than in the
Ordinary Course of Business of Company;
               (9) entry into, amendment or termination (or receipt of any
notice of termination) of, or increase in the remaining commitment or Liability
by Company under, any Company Contract to which any shareholder, director or
officer of Company or, to the Knowledge of Sellers, Senator Colgan and Company,
any employee, contractor, consultant or agent of Company or any Related Person
of any shareholder, director or officer of Company is a party or under which any
such Person has or may acquire any right or benefit or has or may become subject
to any commitment or Liability;
               (10) sale, lease or other disposition of any of Company’s assets
and properties other than in the Ordinary Course of Business of Company;
               (11) imposition or creation of any Encumbrance on or with respect
to, any of Company’s assets and properties, other than Permitted Encumbrances;
               (12) damage to or destruction of any assets or properties of
Company with an value reflected on the Interim Balance Sheet and elsewhere in
Company Records in excess of $50,000, other than routine wear and tear;
               (13) claim asserted or, except as described in Schedule 4(z),
Proceeding commenced against Company which, if determined adversely to Company,
will, or would reasonably be expected to, have a material adverse effect on the
business, assets, properties, personnel, operations, performance, financial
condition or prospects of Company, taken as a whole;
               (14) cancellation or waiver of any claims or rights with an value
to Company in excess of $50,000;
               (15) change in any of the accounting methods, significant
accounting policies, or critical accounting estimates used by Company in the
preparation of its financial statements other than Company’s transitioning of
its accounting, recordkeeping and parts inventory processes to a new software
system (the “Accounting System Transition”);
               (16) disbursements (whether for goods or services or otherwise)
and distributions to Sellers except as consistent with its prior practice and
necessary for the conduct of its business or as contemplated by this Agreement;
               (17) failure to use its Best Efforts to (A) preserve its current
business organization, (B) keep available the services of its employees,
contractors, consultants and agents, and (C) maintain its relations and goodwill
with its suppliers, customers, landlords, creditors, employees, contractors,
consultants, agents and other Persons having business relationships with
Company;
               (18) failure to maintain its assets and properties in a condition
and state of repair consistent with the Ordinary Course of Business of Company;
or

14



--------------------------------------------------------------------------------



 



               (19) any decision made or any action taken that will, or would
reasonably be expected to, have a material adverse effect on Company or its
business, assets, properties, personnel, operations, performance, financial
condition or prospects that has not been disclosed to Buyer in writing prior to
Closing.
          (gg) No Brokers or Finders. None of Sellers, Company, and their
respective Related Persons has incurred any Liability for any brokerage or
finder’s fee, agent’s commission, or other similar payment in connection with
any of the Transactions, other than in the Ordinary Course of Business.
          (hh) Securities Legal Requirements. Each Seller is acquiring such
Seller’s interest in the Promissory Note for such Seller’s own account for
investment purposes and not with a view to the distribution of the Promissory
Note, as contemplated in Section 2(11) of the Securities Act, in Breach of
applicable Legal Requirements relating to the offer and sale of securities. No
Seller has any present intention of selling or otherwise disposing of such
Seller’s interest in the Promissory Note except in accordance with applicable
Legal Requirements. Each Seller is aware that no Governmental Body has made any
finding or determination as to the fairness of an investment in the Promissory
Note or any recommendation or endorsement with respect thereto. Each Seller
recognizes that an investment in the Promissory Note involves a high degree of
risk. Each Seller has had an opportunity to ask Buyer questions concerning Buyer
and the Promissory Note and has received satisfactory answers to such questions.
Each Seller has had an opportunity to obtain and review all information
concerning Buyer and the Promissory Note that such Seller has requested. Each
Seller acknowledges, understands and agrees that the Promissory Note has not
been registered under the Securities Act or applicable state securities laws and
will be subject to certain restrictions on its transferability in order to
comply with applicable Legal Requirements relating to the offer and sale of
securities.
          (ii) Nondisclosure Agreements. Company from time to time receives
inquiries and offers from Persons seeking to establish a business relationship
with Company. Company may be or become a party to confidentiality or
nondisclosure agreements with such Persons that prohibit Company from disclosing
the existence or terms of such inquiries or offers or the identity of such
inquiring or offering Persons to other Persons, including, without limitation,
Buyer (the “Nondisclosure Agreements”). Company has not incurred, and will not
incur, any monetary Liability to any Person in connection with the inquiries and
offers giving rise to the Nondisclosure Agreements. The Nondisclosure Agreements
do not and will not interfere with Company’s conduct of its business and do not
provide for the imposition of any monetary Liability (including, without
limitation, any Liability for the payment of a termination or break-up fee,
expense reimbursement, or any other amount) upon Company as a consequence of the
negotiation of or entry into this Agreement, the consummation of the
Transactions, or any other action by Company or any of its Related Persons
relating to any of the foregoing.
          (jj) Disclosure. No representation or warranty or other statement made
by Sellers and Company in this Agreement or otherwise in connection with the
Transactions contains any untrue statement or omits to state a material fact
necessary to make any such statement, in light of the circumstances in which it
was made, not misleading. Except as described in Schedule 4(jj), none of Sellers
or Company has any Knowledge of any fact or circumstance that will, or would
reasonably be expected to, have a material adverse effect on the business,
assets, properties, personnel, operations, performance, financial condition or
prospects of Company, taken as a whole, that has not been set forth in this
Agreement or its schedules.
          (kk) Actual or Potential Breaches by Buyer. Except as described in
Schedule 4(kk), Sellers and Company have no Knowledge of (1) any Breach of any
representation, warranty or covenant made by Buyer in this Agreement or (2) any
fact or circumstance that, with or without notice or the passage of time, would
reasonably be expected to constitute or result in any such Breach.

15



--------------------------------------------------------------------------------



 



          (ll) Review and Certification by Reviewing Personnel.
               (1) Subject to Section 4(ll)(2) below, prior to the Closing Date,
(i) Company caused, and Sellers have caused Company to cause, the Persons listed
on Schedule 4(ll) (the “Reviewing Personnel”) to review the representations and
warranties of Sellers and Company contained in this Section 4, together with the
schedules to this Section 4 as they existed at the time of their review, and
(ii) Company requested, and Sellers have caused Company to request, each of the
Reviewing Personnel to execute and deliver to Company, which Company is
delivering to Buyer at the Closing, a certificate stating whether or not such
Reviewing Personnel has Knowledge, and disclosing any such Knowledge, of (A) any
Breach of any such representation or warranty made by Sellers and Company,
(B) any fact or circumstance that, with or without notice or the passage of
time, would reasonably be expected to constitute or result in any such Breach,
or (C) any other fact or circumstance that would give rise to an indemnity claim
by Buyer under Section 13 (collectively, the “Reviewing Personnel
Certificates”). Each of the Reviewing Personnel had adequate time (at least
three days) to conduct such review and contemplate the implications of the
representations and warranties, and none of the Reviewing Personnel Certificates
was executed more than one day prior to the Closing Date.
               (2) If any Reviewing Personnel has failed or refused to execute
and deliver a Reviewing Personnel Certificate, Sellers and Company have
authorized such Reviewing Personnel to communicate fully and accurately with
Buyer prior to Closing about the reasons for the individual’s refusal to deliver
such certificate.
          (mm) Payment of Amounts Owed by or to Certain Persons. Except with
respect to Senator Colgan’s Debt, which shall be satisfied after Closing in
accordance with Section 12(j) hereof, Sellers have paid, and Sellers and Company
have caused their respective Related Persons to have paid, in full to Company
before the Closing Date any and all amounts that such Persons owe to Company,
and Company has paid in full to Sellers and such Related Persons before the
Closing Date any and all amounts that Company owes to Sellers and such Related
Persons for goods and services actually received by Company, pursuant to
complete and accurate documentation timely provided to Buyer prior to Closing,
in each case whether representing indebtedness or accounts payable or otherwise,
whether or not reduced to writing in notes or other Contracts, and whether or
not then due (other than amounts owed by Company on agreements, leases and open
accounts established and incurred in the Ordinary Course of Business which, by
their terms, are not then due). Notwithstanding the foregoing, if on the Closing
Date a Seller owes a net amount to Company which should have been paid pursuant
to this Section 4(mm) (the “Net Seller’s Debt”), at the Closing Buyer shall set
off and deduct the Net Seller’s Debt from such Seller’s portion of the Cash
Consideration payable pursuant to Section 2(a) and shall apply the amount of
such set-off against and in satisfaction of the Net Seller’s Debt.
          (nn) Distributions to Sellers for Payment of Taxes. Prior to the
Closing Date, Company has developed (in good faith and in consultation with
Buyer) and timely delivered to Buyer a reasonable estimate of Sellers’ aggregate
Liability for Taxes attributable to the operations of Company for the period
beginning on January 1, 2006, and ending on the Closing Date caused by the flow
through of income and deductions to Sellers from Company due to Company’s
election to be taxed under Subchapter S of the Code, which aggregate Tax
Liability was calculated assuming a Tax rate of approximately 41%. On or before
the Closing Date, Company has distributed to each Seller a sum equal to each
Seller’s prorata (based on Share holdings) amount of such estimated aggregate
Tax Liability (which, as to some Sellers, may exceed, but shall in no event be
less than, such Seller’s actual Tax liability) attributable to the operations of
Company for such period.
     5. Representations and Warranties of Buyer. Buyer represents and warrants
to Sellers and Company that, to the Knowledge of Buyer:

16



--------------------------------------------------------------------------------



 



          (a) Organization. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware.
          (b) Power and Authority. Buyer has the absolute and unrestricted
right, power and authority to execute and deliver this Agreement and all other
documents to be executed and delivered by Buyer pursuant to this Agreement (this
Agreement and such other documents are referred to collectively as the “Buyer’s
Documents”) and to perform its obligations thereunder.
          (c) Authorization. Buyer has taken all actions necessary to authorize
the execution and delivery of Buyer’s Documents, the performance of its
obligations thereunder, and the consummation of the Transactions.
          (d) Enforceability. This Agreement has been executed and delivered by
a duly authorized officer of Buyer, constitutes a legal, valid and binding
obligation of Buyer, and is enforceable against Buyer in accordance with its
terms, except as the enforceability hereof may be limited by bankruptcy,
insolvency, moratorium and similar laws affecting the enforceability of
creditors’ rights in general or by general principles of equity. As of the
Closing Date, the other Buyer’s Documents will be executed and delivered by a
duly authorized officer of Buyer, will constitute legal, valid and binding
obligations of Buyer, and will be enforceable against Buyer in accordance with
their respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium and similar laws affecting the enforceability
of creditors’ rights in general or by general principles of equity.
          (e) Impediments. Neither the execution, delivery or performance of any
of Buyer’s Documents nor the consummation of any of the Transactions will,
directly or indirectly, with or without notice or lapse of time, (1) Breach any
Governing Document of Buyer or any resolution adopted by the board of directors
or the shareholder of Buyer; (2) Breach, or give any Governmental Body or other
Person the right to challenge any of the Transactions or to exercise any remedy
or obtain any relief under, any Legal Requirement or Order to which Buyer is or
may be subject; (3) Breach, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by Buyer or otherwise relates to Buyer’s business or any of its
assets and properties; or (4) Breach any Contract to which Buyer is a party or
by which it is bound.
          (f) Notices, Filings and Consents. Except as described in
Schedule 5(f), Buyer is not required to give any notice to, make any filing
with, or obtain any Consent from, any Governmental Body, any other party to a
Contract to which Buyer is a party or by which it is bound, or any other Person
in connection with the execution, delivery and performance of Buyer’s Documents
or the consummation of the Transactions.
          (g) Securities Legal Requirements. Buyer is acquiring the Shares for
its own account for investment purposes and not with a view to the distribution
of the Shares, as contemplated in Section 2(11) of the Securities Act, in Breach
of applicable Legal Requirements relating to the offer and sale of securities.
Buyer has no present intention of selling or otherwise disposing of the Shares
except in accordance with applicable law. Buyer is aware that no Governmental
Body has made any finding or determination as to the fairness of an investment
in the Shares or any recommendation or endorsement with respect thereto. Buyer
recognizes that an investment in the Shares involves a high degree of risk.
Buyer is an “accredited investor” as defined in Rule 501(a) under the Securities
Act. Buyer has such knowledge and experience in financial and business matters
as to be capable of evaluating the risks and merits of an investment in the
Shares and protecting Buyer’s interests in connection with such investment.
Buyer is able to bear the economic risk of an investment in the Shares,
including the risk of total loss of such investment. Buyer acknowledges,
understands and agrees that the Shares have not been registered under the
Securities Act or applicable state securities laws and will be subject to
certain restrictions on

17



--------------------------------------------------------------------------------



 



their transferability in order to comply with applicable Legal Requirements
relating to the offer and sale of securities.
          (h) Proceedings. There is no pending Proceeding that has been
commenced against Buyer and challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Transactions.
To the Knowledge of Buyer, (1) no such Proceeding has been Threatened, and
(2) no event has occurred or circumstance exists that would reasonably be
expected to give rise to or serve as a basis for the commencement of any such
Proceeding.
          (i) No Brokers or Finders. Neither Buyer nor any of its Related
Persons has incurred any Liability for any brokerage or finder’s fee, agent’s
commission, or other similar payment in connection with any of the Transactions.
          (j) Absence of Certain Changes and Events. Since the date of Buyer’s
most recent filing with the SEC, and except as disclosed in its SEC filings or
as described in Schedule 5(j), there has not been any:
               (1) material adverse change in the business, assets, properties,
personnel, operations, performance, financial condition or, except for general
market conditions, prospects of Buyer, taken as a whole, and no event has
occurred or circumstance exists that would reasonably be expected to result in
such a material adverse change; or
               (2) claim asserted or Proceeding commenced against Buyer which,
if determined adversely to Buyer, will, or would reasonably be expected to, have
a material adverse effect on the business, assets, properties, personnel,
operations, performance, financial condition or prospects of Buyer, taken as a
whole.
          (k) Financial Capacity. Buyer has the financial capacity to consummate
the Transactions and to perform all of its obligations hereunder and under the
Promissory Note (including, without limitation, making all required payments of
principal and interest under the Promissory Note) without incurring, or causing
Company to incur, any Third-Party indebtedness other than as evidenced by the
Promissory Note.
          (l) Knowledge of the Business. Buyer is generally knowledgeable
concerning the business of providing air transportation of passengers and
freight on a commercial or charter basis in the United States of America (the
“Business”). Buyer is generally aware that Company, like others engaged in the
Business, is subject to substantial risks, including, without limitation, the
risks that there may be (1) financial instability among Company’s code-share
partners; (2) an inability of Company to obtain all of the aircraft, engines,
parts or related maintenance and support services that it may require from
Third-Party suppliers; (3) adverse effects on Company’s prospects in the event
of an accident or incident involving its aircraft; (4) increased competition in
the national or regional airline industries; (5) changes in the Legal
Requirements applicable to Company; and (6) adverse effects on the airline
industry generally as a result of world events.
          (m) Accounting Matters. Sellers and Company have informed Buyer that
Company does not customarily prepare unaudited interim financial statements that
are reviewed by independent certified public accountants, and that, accordingly,
Company’s preparation of the Interim Balance Sheet and related interim financial
statements in form and substance suitable for review by the Accounting Firm for
purposes of issuing its review report thereon has required and will require that
Company employ certain accounting methods and practices designed to ensure
proper, thorough, accurate results which are not

18



--------------------------------------------------------------------------------



 



ordinarily employed in the preparation of Company’s interim financial
statements. Sellers and Company have informed Buyer that Company is engaged in
the Accounting System Transition.
          (n) Certain Tangible Personal Property. Sellers and Company have
informed Buyer that certain unspecified items of Tangible Personal Property
(1) have been acquired by Company in bulk-purchase transactions and may not have
been individually titled, (2) are motor vehicles that Company maintains solely
for use off the public roadways, for which the Department of Motor Vehicles has
not issued title documents, or (3) have been acquired by Company through
Third-Party bankruptcy proceedings (a “Bankruptcy Acquisition”), for which the
only evidence of title is an Order of a bankruptcy court (the items of Tangible
Personal Property described in clauses (1), (2) and (3) are referred to
collectively as the “Non-Titled Assets”). Sellers and Company have informed
Buyer that certain unspecified items of Tangible Personal Property have been
acquired and/or are retained by Company solely for use as spare parts inventory
or may represent non-usable property acquired through a Bankruptcy Acquisition.
          (o) Certain Employee Plans. Sellers and Company have informed Buyer
that certain unspecified retrospective premium adjustments or other
experience-based Liabilities relating to periods prior to the Closing Date may
be imposed on Company after the Closing Date under its self-insured medical plan
and workmen’s compensation insurance.
          (p) Promissory Note. Issuance of the Promissory Note will not
constitute a Breach of the Securities Act, any other applicable Legal
Requirement, or the preemptive rights or other similar rights of any shareholder
of Buyer.
          (q) Disclosure. No representation or warranty or other statement made
by Buyer in this Agreement or otherwise in connection with the Transactions
contains any untrue statement or omits to state a material fact necessary to
make any such statement, in light of the circumstances in which it was made, not
misleading.
          (r) Actual or Potential Breaches by Sellers and Company. Except as
described in Schedule 5(r), Buyer has no Knowledge of (1) any Breach of any
representation, warranty or covenant made by Sellers and Company in this
Agreement or (2) any fact or circumstance that, with or without notice or the
passage of time, would reasonably be expected to constitute or result in any
such Breach (including, without limitation, any Breach of Seller’s and Company’s
representations in Section 4(jj)).
          (s) Payment of Certain Charitable Contributions. Sellers and Company
have informed Buyer that Company may have made charitable contributions prior to
the Closing to the Persons and in the amounts set forth in Schedule 5(s).
     6. Purchase of Facilities.
          (a) Facilities Purchase Agreement. Simultaneously herewith, Buyer and
Colgan Associates have executed a contract (the “Facilities Purchase
Agreement”), providing for the purchase by Buyer or its nominee (the “Facility
Purchaser”) from Colgan Associates of Hangar 1 and Company’s headquarters
complex located at 10677 Aviation Lane in Manassas, Virginia (the “Hangar 1 and
Headquarters Facility”), Hangar 2 located at 10677 Aviation Lane in Manassas,
Virginia (the “Hangar 2 Facility”), and a 20,000-gallon jet fuel tank located at
the Manassas Regional Airport (the “Fuel Tank”) (individually a “Facility” and
collectively the “Facilities”).
          (b) Closing of Facilities Purchases. The purchases of the Facilities
shall close as soon as practicable after the satisfaction of all closing
conditions set forth in the Facilities Purchase Agreement,

19



--------------------------------------------------------------------------------



 



all in accordance with the terms and provisions thereof, but in no event later
than the outside closing date set forth therein (the “Outside Closing Date”).
Subject to Section 6(c), during the period prior to the closing of the
Facilities purchases and in the event that a closing condition cannot ultimately
be met, Buyer shall cause Company to ratify and fully perform the existing
leases with Colgan Associates (collectively, the “Company Leases”).
          (c) Failure to Close. In the event that (i) Buyer and Colgan
Associates, after reasonable and good faith attempt and of no fault of Buyer or
Colgan Associates, are unable by the Outside Settlement Date (as defined in the
Facilities Purchase Agreement) to satisfy all conditions to the closing of the
purchases of the Facilities or (ii) any defect in the Facilities (as further
explicated in the Facilities Purchase Agreement) or the title thereto exists
which Colgan Associates cannot cure for reasons beyond the control of Colgan
Associates, the Facilities Purchase Agreement shall terminate and Buyer and
Colgan Associates shall cause Company to ratify and fully perform the Company
Leases; provided, however, that the Company Leases so ratified shall have been
amended to provide for a remaining term of seven (7) years from and after the
Closing Date, and for Company’s right to sublet the premises subject to the
approval of the sublessee by the lessor, not to be unreasonably withheld, all as
provided by the terms of the Facilities Purchase Agreement.
          (d) No Breach. Notwithstanding anything herein to the contrary, the
negotiation, execution and delivery of the Facilities Purchase Agreement and the
consummation of the sale and purchase of the Facilities shall not be deemed to
be a Breach by Buyer or by the principals of Colgan Associates who are Sellers
of any representation, warranty, covenant or obligation contained in this
Agreement.
     7. Effect of Waiver of Condition Precedent to Obligation to Close.
          (a) When Remedy May be Asserted Against Sellers and Company. If, at
any time before the completion of the Closing on the Closing Date, Buyer obtains
Knowledge, from any source, of any fact or circumstance that, with or without
notice or the passage of time, would reasonably be expected to give Buyer the
right to seek any remedy against Sellers (including, without limitation, (1) any
Breach of any representation, warranty or covenant made by Sellers and Company
in this Agreement and (2) any fact or circumstance that, with or without notice
or the passage of time, would reasonably be expected to constitute or result in
any such Breach), Buyer shall promptly disclose the matter to Sellers and
Company. Sellers and Company shall be entitled to take any and all actions to
correct the disclosed matter, or any other remediable matter of which Sellers
and Company otherwise obtain Knowledge, for a period not to exceed 30 days after
the Closing Deadline. If such matter has not been corrected as of the Closing
Date as so extended, then either (1) the parties shall agree that they will
consummate the Transactions and that Buyer will be entitled to seek
indemnification under Section 13 for the matter, in which case the matter will
be disclosed in Part 1 of Schedule 7(a); (2) the parties shall agree that they
will consummate the Transactions and that Buyer will waive any right to seek any
remedy for the matter, in which case the matter will be disclosed in Part 2 of
Schedule 7(a); or (3) if the parties do not reach an agreement as provided in
clause (1) or (2), each of Buyer, on the one hand, and Sellers, on the other
hand, shall be entitled to terminate this Agreement.
          (b) When Remedy May be Asserted Against Buyer. If, at any time before
the completion of the Closing on the Closing Date, any Seller or Company obtains
Knowledge, from any source, of any fact or circumstance that, with or without
notice or the passage of time, would reasonably be expected to give Sellers the
right to seek any remedy against Buyer (including, without limitation, (1) any
Breach of any representation, warranty or covenant made by Buyer in this
Agreement and (2) any fact or circumstance that, with or without notice or the
passage of time, would reasonably be expected to constitute or result in

20



--------------------------------------------------------------------------------



 



any such Breach), Sellers and Company shall promptly disclose the matter to
Buyer. Buyer shall be entitled to take any and all actions to correct the
disclosed matter, or any other remediable matter of which Buyer otherwise obtain
Knowledge, for a period not to exceed 30 days after the Closing Deadline. If
such matter has not been corrected as of the Closing Date as so extended, then
either (1) the parties shall agree that they will consummate the Transactions
and that Sellers will be entitled to seek indemnification under Section 13 for
the matter, in which case the matter will be disclosed in Part 1 of
Schedule 7(b); (2) the parties shall agree that they will consummate the
Transactions and that Sellers will waive any right to seek any remedy for the
matter, in which case the matter will be disclosed in Part 2 of Schedule 7(b);
or (3) if the parties do not reach an agreement as provided in clause (1) or
(2), each of Buyer, on the one hand, and Sellers, on the other hand, shall be
entitled to terminate this Agreement.
     8. Conditions Precedent to Sellers’ Obligation to Close. Sellers’
obligation to sell the Shares to Buyer and to take the other actions required to
be taken by Sellers at the Closing is subject to the satisfaction, at or before
the Closing, of each of the following conditions, any of which may be waived by
Sellers in whole or in part:
          (a) Representations and Warranties. All representations and warranties
made by Buyer in this Agreement (considered collectively), and each such
representation and warranty (considered individually), shall have been accurate
in all material respects as of the date of this Agreement and, except as
disclosed on Schedule 7(b), shall be accurate in all material respects as of the
Closing Date as if then made, without giving effect to any qualifier as to
Knowledge, belief, reasonable expectation or adverse effect or to any
supplemental disclosure made after the date of this Agreement. Each of Buyer’s
Fundamental Representations and Warranties shall have been accurate in all
respects as of the date of this Agreement and, except as disclosed on Schedule
7(b), shall be accurate in all respects as of the Closing Date as if then made,
without giving effect to any qualifier as to Knowledge, belief or adverse effect
or to any supplemental disclosure made after the date of this Agreement.
          (b) Covenants and Obligations. All covenants and obligations that
Buyer is required to perform and comply with pursuant to this Agreement at or
before the Closing (considered collectively), and each such covenant and
obligation (considered individually), shall have been performed and complied
with in all material respects.
          (c) Closing Deliveries. Buyer shall have caused the documents required
by Section 10(f) to be executed and delivered or tendered for delivery subject
only to Closing.
          (d) No Proceeding. There shall not have been commenced or Threatened
against any Seller, Company, or any of their respective Related Persons any
Proceeding that (1) challenges or seeks Damages or other relief in connection
with any of the Transactions or (2) may have the effect of preventing, delaying,
making illegal, imposing limitations or conditions on, or otherwise interfering
with any of the Transactions.
          (e) No Conflict. Neither Sellers’ performance of their respective
obligations under the Seller’s Documents, Company’s performance of its
obligations under Company’s Documents, nor the consummation of the Transactions
shall, directly or indirectly, with or without notice or lapse of time,
constitute or result in a Breach of, or cause any Seller, Company, or any of
their respective Related Persons to suffer any adverse consequence under,
(1) any applicable Legal Requirement or Order or (2) any Legal Requirement or
Order that has been published, introduced or otherwise proposed by or before any
Governmental Body.
          (f) Notices and Consents. Each notice and Consent described in
Schedule 5(f) shall have been given and obtained, respectively, and each such
Consent shall be in full force and effect, and a

21



--------------------------------------------------------------------------------



 



copy of each such notice and Consent shall have been delivered to Sellers. Each
Consent described in Schedule 4(f) shall have been obtained and shall be in full
force and effect, except for any such Consent for which the failure to obtain
such Consent will not result in any Liability to Sellers or Company.
          (g) Release of Personal Guaranties.
               (1) Subject to Section 8(g)(2) below, with respect to each Seller
or Seller Related Person who has given a personal guaranty of Company’s
indebtedness and obligations described in Schedule 8(g) (each, a “Guarantor”),
(i) Company shall have obtained the release of such Guarantor’s personal
guaranty (other than any guaranty relating to the Facilities, as to which Colgan
Guaranties there must be a release only as a condition to the Facilities
Purchase) by the Persons in whose favor such guaranty was given or (i) if (but
only if) Buyer has been unable to obtain such release despite its commercially
reasonable efforts to do so, then, in lieu of such release, Company and such
Guarantor shall have entered into a mutually acceptable alternative
reimbursement, indemnity and/or security agreements for the protection of such
Guarantor’s interests and against personal liability arising from enforcement of
such Guarantor’s guaranty (each, an “Alternative Protective Agreement”).
               (2) With respect to the personal guaranties (the “Colgan
Guaranties”) by Michael J. Colgan, Sr. and Julie Colgan (the “Colgan
Guarantors”) of Company’s indebtedness described on Schedule 8(g) (the
“Guaranteed Indebtedness”), (i) Company shall have obtained the release of the
Colgan Guaranties or (ii) if (but only if) Buyer has been unable to obtain such
release despite its commercially reasonable efforts to do so, Company shall have
granted to the Colgan Guarantors a second-lien-priority security interest in the
engines and spare parts which serve as collateral securing Company’s payment of
the Guaranteed Indebtedness to the lender or (iii) if (but only if) the lender
shall have neither provided the release of the Colgan Guaranty nor permitted the
grant of such security interest, Company and the Colgan Guarantors shall have
entered into a mutually acceptable Alternative Protective Agreement.
               (3) In connection with Company’s efforts to obtain the release of
the present Guaranties (including but not limited to those of the Colgan
Guarantors) the Buyer agrees to offer in good faith to the lender guarantees by
suitable alternate Guarantors.
     9. Conditions Precedent to Buyer’s Obligation to Close. Buyer’s obligation
to purchase the Shares from Sellers and to take the other actions required to be
taken by Buyer at the Closing is subject to the satisfaction, at or before the
Closing, of each of the following conditions, any of which may be waived by
Buyer in whole or in part:
          (a) Representations and Warranties. All representations and warranties
made by Sellers and Company in this Agreement (considered collectively), and
each such representation and warranty (considered individually), shall have been
accurate in all material respects as of the date of this Agreement and, except
as disclosed on Schedule 7(a), shall be accurate in all material respects as of
the Closing Date as if then made, without giving effect to any qualifier as to
Knowledge, belief, reasonable expectation or adverse effect or to any
supplemental disclosure made after the date of this Agreement. Each of Sellers’
and Company’s Fundamental Representations and Warranties shall have been
accurate in all respects as of the date of this Agreement and, except as
disclosed on Schedule 7(a), shall be accurate in all respects as of the Closing
Date as if then made, without giving effect to any qualifier as to Knowledge,
belief or adverse effect or to any supplemental disclosure made after the date
of this Agreement.
          (b) Covenants and Obligations. All covenants and obligations that
Sellers and Company are required to perform and comply with pursuant to this
Agreement at or before the Closing (considered

22



--------------------------------------------------------------------------------



 



collectively), and each such covenant and obligation (considered individually),
shall have been performed and complied with in all material respects.
          (c) Due Diligence. Buyer shall have completed its due diligence
investigation and review of Company (including its business, assets, properties,
personnel, operations, performance, financial condition, prospects and
shareholders) and the Shares, and shall have notified Sellers and Company in
writing that the results thereof are satisfactory to Buyer in its sole and
absolute discretion.
          (d) Closing Deliveries. Sellers shall have caused the documents
required by Section 10(d), and Company shall have caused the documents required
by Section 10(e), to be executed and delivered or tendered for delivery subject
only to Closing.
          (e) Title. Company shall own good and, except as to the Non-Titled
Assets, transferable title to all of the assets and properties that it purports
to own or are reflected as being owned in Company Records, free and clear of all
Encumbrances other than the Permitted Encumbrances.
          (f) Notices and Consents. Each Material Notice and Material Consent
shall have been given and obtained, respectively, and each such Material Consent
shall be in full force and effect, and a copy of each such Material Notice and
Material Consent shall have been delivered to Buyer. Each Consent described in
Schedule 5(f) shall have been obtained and shall be in full force and effect.
          (g) No Proceeding. There shall not have been commenced or Threatened
against Buyer or any of its Related Persons any Proceeding that (1) challenges
or seeks Damages or other relief in connection with any of the Transactions or
(2) may have the effect of preventing, delaying, making illegal, imposing
limitations or conditions on, or otherwise interfering with any of the
Transactions.
          (h) No Conflict. Neither Buyer’s performance of its obligations under
Buyer’s Documents nor the consummation of the Transactions shall, directly or
indirectly, with or without notice or lapse of time, constitute or result in a
Breach of, or cause Buyer or any of its Related Persons to suffer any adverse
consequence under, (1) any applicable Legal Requirement or Order or (2) any
Legal Requirement or Order that has been published, introduced or otherwise
proposed by or before any Governmental Body.
          (i) No Adverse Claim. There shall not have been made or Threatened by
any Person other than Sellers any claim asserting that such Person (1) is the
holder or beneficial owner, or has the right to acquire or obtain beneficial
ownership, of any capital stock or other security of, or any ownership, profits,
voting or other interest in, Company, or (2) is entitled to all or part of the
Purchase Price.
          (j) Access and Investigation. Upon reasonable advance notice received
from Buyer prior to the Closing Date, Company shall have, and Sellers shall have
caused Company to, (1) afford Buyer and its Representatives (collectively, the
“Buyer Group”) full and free access to Company’s business, assets, properties
and personnel, with such right of access exercised during regular business hours
and in a manner that did not unreasonably interfere with Company’s operations or
Buyer’s obligations regarding Company’s employees and confidentiality
requirements; (2) furnish Buyer Group with copies of all Material Company
Contracts, Governmental Authorizations, Company Records, and such other existing
information and data relating to Company (including its business, assets,
properties, personnel, operations, performance, financial condition, prospects
and shareholders) and the Shares as Buyer Group reasonably requested (including,
without limitation, the Principal Due Diligence Materials); (3) furnish Buyer
Group with such additional information as Buyer Group reasonably requested for
the purposes of the Transactions; and (4) otherwise cooperate and assist, to the
extent reasonably requested by Buyer, with Buyer Group’s investigation of
Company and the Shares.

23



--------------------------------------------------------------------------------



 



          (k) Notices, Filings and Consents. Sellers and Company shall have
given all notices to, made all filings with, and used their Best Efforts to
obtain all Consents from, all Governmental Bodies, other parties to Company
Contracts, and other Persons that they are required to give, make and obtain in
connection with the execution, delivery and performance of Sellers’ Documents
and Company’s Documents and the consummation of the Transactions. Sellers and
Company shall have cooperated with Buyer with respect to all notices, filings
and Consents that Buyer gives to, makes with and seeks to obtain from, all
Governmental Bodies, other parties to Contracts to which Buyer is a party or by
which it is bound, and other Persons in connection with the execution, delivery
and performance of Buyer’s Documents and the consummation of the Transactions.
          (l) Revision of Certain Business Relationships. Sellers and Company
shall have used their Best Efforts prior to Closing, in consultation and
cooperation with Buyer, to negotiate and agree on certain revised terms and
conditions for Company’s business relationships with the Persons named in
Schedule 9(l) and/or their Related Persons. This Section 9(l) shall not be apply
to any Company Contract with any Seller.
          (m) Best Efforts. Colgan Associates and Buyer shall have used their
respective Best Efforts to cause Fauquier Bank to consent to the assumption of
the loans by the Facility Purchaser and the City of Manassas to consent to the
assignment to the Facility Purchaser of the ground leases for the Hangar 1 and
Headquarters Facility, the Hangar 2 Facility and the Fuel Tank.
     10. Closing.
          (a) Place, Date and Time. The consummation of the Transactions (the
“Closing”) shall be conducted by delivery of documents in escrow with Buyer’s
counsel, Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C., located at 165
Madison Avenue, Suite 2000, Memphis, Tennessee, and shall be held on a date that
is not later than January 31, 2007 (the “Closing Deadline”), unless (1) the
Closing Date is extended pursuant to Section 7 or (2) Sellers, Company and Buyer
otherwise agree. Subject to Section 11, the failure to consummate the
Transactions at the place and on the date and time determined pursuant to this
Section 10(a) shall not result in the termination of this Agreement and will not
relieve any party of any obligation under this Agreement; in such a situation,
the Closing shall occur as soon as practicable, subject to Section 11. The date
and time at which the Closing actually takes place and is completed is referred
to as the “Closing Date.” All documents to be executed and delivered and all
actions to be taken at the Closing shall be deemed to have been executed,
delivered and taken simultaneously, and no document shall be deemed executed or
delivered and no action shall be deemed taken until all have been executed,
delivered and taken.
          (b) Title and Possession. The title to, and possession of, the Shares
shall pass from Sellers to Buyer as of the Closing Date subject only to the lien
of Sellers evidenced by the Security and Pledge Agreement. Notwithstanding the
foregoing, this Section 10(b) shall not diminish, limit or otherwise impair the
rights and obligations of the parties under this Agreement, any other document
that apportions liability between them with respect to events occurring or
circumstances existing before and/or after the Closing Date, or any applicable
Legal Requirement.
          (c) Closing Documents and Actions. At the Closing, Sellers, Company,
and Buyer shall deliver the documents and take the actions set forth in the
remainder of this Section 10. All documents that Sellers and Company deliver at
the Closing shall be reasonably satisfactory in form and substance to Buyer and
its counsel. All documents that Buyer delivers at the Closing shall be
reasonably satisfactory in form and substance to Sellers and Company and their
counsel.

24



--------------------------------------------------------------------------------



 



          (d) Closing Deliveries by Sellers. In addition to any other document
to be delivered under any other provision of this Agreement, Sellers shall
deliver or cause to be delivered at the Closing:
               (1) stock certificates representing the Shares, accompanied by
duly executed stock powers, with signatures guaranteed by a commercial bank or
by a member of the New York Stock Exchange, for transfer to the Shares Escrow
Agent in accordance with the terms of the Security and Pledge Agreement;
               (2) the Release and Covenant in substantially the form of
Exhibit 10(d)(2), executed by each Seller;
               (3) a stock pledge and security agreement among Sellers, Sellers’
Representative, Buyer and LaSalle Bank National Association, a national banking
association (“LaSalle”), as escrow agent (the “Shares Escrow Agent”), in
substantially the form of Exhibit 10(d)(3) (the “Security and Pledge
Agreement”), executed by each Seller and Sellers’ Representative;
               (4) Section 338(h)(10) Election Forms 8023, executed by all
Sellers;
               (5) acknowledgement and disclaimer instruments, in substantially
the form of Exhibit 10(d)(5), executed by each Seller’s spouse (if any);
               (6) a certificate of Sellers certifying as to the fulfillment of
the conditions specified in Sections 9(a) and 9(b);
               (7) a certificate of Sellers certifying that, except as described
in Schedule 7(b), Sellers have no Knowledge of (1) any Breach of any
representation, warranty or covenant made by Buyer in this Agreement or (2) any
fact or circumstance that, with or without notice or the passage of time, would
reasonably be expected to constitute or result in any such Breach;
               (8) the ratifications and amendments required by Section 10(e)(9)
executed by Colgan Associates and Company;
               (9) such other documents as Buyer may reasonably request for the
purpose of facilitating and evidencing the consummation of the Transactions.
          (e) Closing Deliveries by Company. In addition to any other document
to be delivered under any other provision of this Agreement, Company shall
deliver or cause to be delivered at the Closing:
               (1) a letter from Buyer and Company to LaSalle, as escrow agent
(the “Deposit Escrow Agent”), pursuant to Section 5(c) of the Escrow Agreement
dated June 2, 2006, as amended (the “Deposit Escrow Agreement”), among Buyer,
Company and the Deposit Escrow Agent, directing that the funds held in escrow by
the Deposit Escrow Agent be delivered to Company as a capital contribution by
Buyer (the “Escrow Payment Letter”), executed by Company;
               (2) copies of all releases of all Non-Permitted Encumbrances on
Company’s assets and properties, as recorded;
               (3) a consulting agreement between Company and Senator Colgan, in
substantially the form of Exhibit 10(e)(3), executed by Company and Senator
Colgan;

25



--------------------------------------------------------------------------------



 



               (4) employment agreements between Company and each of Michael J.
Colgan, Jr., Dorothy C. Chaplin, and Mary C. Finnigan, in substantially the form
of Exhibit 10(e)(4), executed by Company and such Persons (the “Employment
Agreements”);
               (5) non-competition agreements among Company and each of Senator
Colgan and Michael J. Colgan, Sr., in substantially the form of Exhibit 10(e)(5)
(the “Noncompetition Agreements”), executed by Company and such Persons;
               (6) an amendment to the following Company Contract to provide
that each party thereto shall have the right to terminate such Company Contract
upon giving not less than 180 days prior written notice of termination to the
other party, executed by Company and such other party: the Commercial Lease
dated as of December 15, 2003, between Colgan Group LLC, as landlord, and
Company, as tenant, relating to office space in the Capital Aviation building
located at 10662 Aviation Lane in Manassas, Virginia;
               (7) amendments to each of the following Company Contracts to
provide that each party thereto shall have the right to terminate such Company
Contract upon giving not less than 90 days prior written notice of termination
to the other party, executed by Company and such other parties:
                    (A) the Lease Agreement dated as of May 1, 2002, between
Michael J. Colgan and Julie A. Colgan, as landlord, and Company, as tenant,
relating to the training center located at 7220 New Market Court in Manassas,
Virginia;
                    (B) the Deed of Lease dated as of October 25, 2004, between
Michael J. Colgan, Sr. and Michael J. Colgan, Jr., as tenant, and Company, as
landlord, relating to condominium unit #201 located at 9260 Niki Court in
Manassas, Virginia;
                    (C) the Deed of Lease dated as of October 30, 2005, between
Patrick and Mary Finnigan, as landlord, and Company, as tenant, relating to
condominium unit #101 located at 9250 Nicki Street in Manassas, Virginia;
                    (D) the Deed of Lease dated as of October 31, 2005, between
Patrick and Mary Finnigan, as landlord, and Company, as tenant, relating to
condominium unit #102 located at 9550 Battery Height Boulevard in Manassas,
Virginia;
                    (E) the Car Lease dated as of July 15, 2005, between Michael
Colgan, as lessor, and Company, as lessee, relating to a 2003 Volkswagen Passat;
                    (F) the Pre-Employment Background Investigation Agreement
dated February 2, 2006, between Aviation Employment Solutions, Inc., a Virginia
corporation, and Company, relating to the provision of pre-employment background
checks and drug and alcohol history checks; and
                    (G) the Services Contract dated as of June 1, 2004, between
Company and Capital Aviation, relating to the performance by Company of payroll
processing services for Capital Aviation, executed by Company and Capital
Aviation;
               (8) the Facilities Purchase Agreement, executed by Colgan
Associates;
               (9) each Other Facilities Purchase Document required to be
executed by any Person other than the Facilities Purchaser (or any affiliate or
Related Person of the Facilities Purchaser), executed by such Person;

26



--------------------------------------------------------------------------------



 



               (10) ratifications of each of the following Company Contracts to
provide that Company shall not have the right to terminate such Company Contract
prior to the date (if any) on which the Facility Purchaser acquires the
applicable Facility pursuant to Section 6, except as provided in Section 6(d),
and amending said Company Contracts to provide for such termination, executed by
Company and Colgan Associates:
                    (A) the Deed of Lease Agreement dated as of September 30,
2003, between Colgan Associates, as landlord, and Company, as tenant, relating
to the Hangar 1 and Headquarters Facility;
                    (B) the Deed of Lease Agreement dated September 12, 2006,
between Colgan Associates, as Landlord, and Company, as Tenant, relating to the
Hangar 2 Facility;
                    (C) the Fuel Tank Lease dated March 16, 2006, between Colgan
Associates, as Lessor, and Company, as Lessee, relating to the Fuel Tank;
               (11) ratifications of each of the following Company Contracts
executed by Company and Global Aircraft Leasing, LLC:
                    (A) Aircraft Lease Agreement dated as of February 28, 2006,
between Global Aircraft Leasing, LLC, as lessor, and Company, as lessee,
relating to that certain aircraft having registration number N339CJ; and
                    (B) Aircraft Lease Agreement dated as of February 28, 2006,
between Global Aircraft Leasing, LLC, as lessor, and Company, as lessee,
relating to that certain aircraft having registration number N356CJ;
               (12) [reserved]
               (13) (if available at Closing) an assignment from Company to
Senator Colgan of the life insurance policy (including the current cash value
thereof) owned by Company issued by various issuers and covering Senator Colgan,
executed by Company and Senator Colgan;
               (14) (if available at Closing) an assignment from Company to
Michael J. Colgan, Sr., of the life insurance policy (including the current cash
value thereof) owned by Company issued by various issuers and covering Michael
J. Colgan, Sr., executed by Company and Michael J. Colgan, Sr.;
               (15) the Reviewing Personnel Certificates, executed by each of
the Reviewing Personnel;
               (16) a certificate of Company certifying, to Company’s Knowledge:
                    (A) as to the fulfillment of the conditions specified in
Sections 9(a) and 9(b);
                    (B) that except for the Accounts Receivable from Company’s
pilots who have not fulfilled their training Contracts, the reserves against the
Accounts Receivable as of the Closing Date are not greater on a percentage basis
than the reserves against the Accounts Receivable as of the Interim Balance
Sheet Date;

27



--------------------------------------------------------------------------------



 



                    (C) that there has been no material adverse change in the
aging of the Accounts Receivable from the Interim Balance Sheet Date to the
Closing Date;
                    (D) that Company’s election to be taxed under Subchapter S
of the Code remains valid and in full force and effect, and has been valid and
in full force and effect at all times since the date of this Agreement, subject
to the automatic termination of such election upon the Closing as provided under
the Code; and
                    (E) that full payment has been made of all amounts that are
required to be paid under the terms of each Employee Plan as contributions with
respect to all periods ending on or before the Closing Date and are due on or
before the Closing Date, and that (to the extent required by GAAP) full accrual
of all such amounts that are due at any time after the Closing Date has been
made for the applicable accrual period; and
                    (F) that, except as disclosed in such certificate, there is
no basis for any increase in the reserve reflected in the Interim Balance Sheet
with respect to any Proceeding relating to any Employee Plan;
               (17) a certificate of Company certifying that, except as
described in Schedule 7(b), Company has no Knowledge of (1) any Breach of any
representation, warranty or covenant made by Buyer in this Agreement or (2) any
fact or circumstance that, with or without notice or the passage of time, would
reasonably be expected to constitute or result in any such Breach;
               (18) the Release and Covenant, executed by Company;
               (19) resignations of each director of Company effective
immediately after the Closing, executed by such directors;
               (20) a copy of the articles of incorporation of Company,
including any and all amendments thereto and restatements thereof, obtained from
the Virginia State Corporation Commission not earlier than three Business Days
before the Closing Date;
               (21) a certificate or certificates as to the existence and good
standing of Company duly executed by the Virginia State Corporation Commission
as of a date not earlier than three Business Days before the Closing Date;
               (22) a certificate of the Secretary of Company certifying as to
(A) the Governing Documents of Company, (B) the resolutions adopted by the board
of directors of Company authorizing the execution, delivery and performance of
Company’s Documents, and (C) the incumbency and specimen signature(s) of the
officer(s) of Company executing Company’s Documents on its behalf; and
               (23) such other documents as Buyer may reasonably request for the
purpose of facilitating or evidencing the consummation of the Transactions.
          (f) Closing Deliveries by Buyer. In addition to any other document to
be delivered under any other provision of this Agreement, Buyer shall deliver or
cause to be delivered at the Closing:
               (1) the Escrow Payment Letter, executed by Buyer;

28



--------------------------------------------------------------------------------



 



               (2) wire transfers pursuant to Section 2(a), in payment of the
Cash Consideration less, with respect to each Seller, the amount, if any, of the
Net Seller’s Debt of such Seller determined pursuant to Section 4(mm);
               (3) the Promissory Note, executed by Buyer;
               (4) the Security and Pledge Agreement, executed by Buyer and the
Shares Escrow Agent, together with standby stock powers as provided in the
Security and Pledge Agreement;
               (5) (if available for the Closing) the Facilities Purchase
Agreement, executed by Buyer;
               (6) (if available for the Closing) each Other Facilities Purchase
Document required to be executed by the Facilities Purchaser (or any affiliate
or Related Person of the Facilities Purchaser), executed by such Person;
               (7) a capital contribution to Company in the aggregate amount of
$6,000,000 (the “Capital Contribution”), which shall be made in the form of two
wire transfers, one from Buyer and the other from the Deposit Escrow Agent, of
immediately available federal funds to an account which shall have been
specified by Company in writing to Buyer at least five Business Days before the
Closing Date;
               (8) a certificate of Buyer certifying as to the fulfillment of
the conditions specified in Sections 8(a) and 8(b);
               (9) a certificate of Buyer certifying that, except as described
in Schedule 7(a), Buyer has no Knowledge of (1) any Breach of any
representation, warranty or covenant made by Sellers and Company in this
Agreement or (2) any fact or circumstance that, with or without notice or the
passage of time, would reasonably be expected to constitute or result in any
such Breach;
               (10) the Release and Covenant, executed by Buyer;
               (11) a copy of the certificate of incorporation of Buyer,
including any and all amendments thereto and restatements thereof, duly
certified by the Secretary of State of the State of Delaware as of a date not
earlier than three Business Days before the Closing Date;
               (12) a certificate or certificates as to the existence and good
standing of Buyer duly executed by the Secretary of State of the State of
Delaware as of a date not earlier than three Business Days before the Closing
Date;
               (13) a certificate of the Secretary of Buyer certifying as to
(A) the Governing Documents of Buyer, (B) the resolutions adopted by the board
of directors of Buyer authorizing the execution, delivery and performance of
Buyer’s Documents, and (C) the incumbency and specimen signature(s) of the
officer(s) of Buyer executing Buyer’s Documents on its behalf; and
               (14) such other documents as Sellers and Company may reasonably
request for the purpose of facilitating or evidencing the consummation of the
Transactions.
     11. Termination.
          (a) Termination Events. Subject to Section 11(b), this Agreement may
be terminated only as follows by notice given before or at the Closing:

29



--------------------------------------------------------------------------------



 



               (1) by the written agreement of Sellers and Buyer;
               (2) by Buyer or Sellers in accordance with Section 7(b);
               (3) by Buyer or Sellers in accordance with Section 7(a);
               (4) by Sellers if (A) (i) any condition in Section 8 has not been
satisfied as of the date specified for the Closing in the first sentence of
Section 10(a) or (ii) the satisfaction of any such condition by the specified
date is or becomes impossible other than through the failure of Sellers to
perform and comply with any of their covenants and obligations under this
Agreement, and (B) Sellers have not waived such condition on or before the
specified date;
               (5) by Buyer if (A) (i) any condition in Section 9 has not been
satisfied as of the date specified for the Closing in the first sentence of
Section 10(a) or (ii) the satisfaction of any such condition by the specified
date is or becomes impossible other than through the failure of Buyer to perform
and comply with any of its covenants and obligations under this Agreement, and
(B) Buyer has not waived such condition on or before the specified date;
               (6) by Sellers if the Closing has not occurred on or before
January 31, 2007, or such later date as the parties may agree upon, unless any
Seller has committed a material Breach of any provision of this Agreement and
Buyer has not waived such Breach; or
               (7) by Buyer if the Closing has not occurred on or before
January 31, 2007, or such later date as the parties may agree upon, unless Buyer
has committed a material Breach of any provision of this Agreement and Sellers
have not waived such Breach.
          (b) Effect of Termination. If this Agreement is terminated pursuant to
Section 11(a), all obligations of the parties under this Agreement shall
terminate, except that the obligations of the parties in this Section 11(b) and
Section 15 (except for those in Section 15(d)) shall survive. In the event this
Agreement is terminated for any reason other than Closing, each of the parties
(upon written request of any party that furnished the subject information) shall
return to the furnishing party all information in the requested party’s
possession and control concerning the furnishing party (including its business,
assets, properties, personnel, operations, performance, financial condition,
prospects and shareholders) and shall continue to keep in confidence (unless
required by law or other governmental requirement to make disclosure) the fact
that this Agreement existed, any such information provided or disclosed to such
requested party and the reason this Agreement was terminated.
     12. Covenants After Closing Date.
          (a) Section 338(h)(10) Elections. Sellers shall have joined Buyer in
making an election to have the provisions of Section 338(h)(10) of the Code
apply to Buyer’s purchase of the Shares from Sellers (the “Section 338(h)(10)
Elections”) by delivery to Buyer at the Closing of Seller-executed Form 8023
Elections under Section 338. Buyer shall be responsible for, and Buyer and
Sellers shall render one another their reasonable cooperation in the preparation
and filing of the Section 338(h)(10) Elections. The Purchase Price (adjusted by
the Adjustment Amount) and all Liabilities of Company shall be allocated among
Company’s assets and properties for all purposes (including Tax and financial
accounting) in accordance with Sections 338 and 1060 of the Code and any
comparable provisions of applicable state law, and shall be consistent with the
third party appraisals, modified as necessary to reflect capital versus
operating leases, etc. Sellers shall accept Buyer’s determination of the
Purchase Price (adjusted by the Adjustment Amount) allocations and shall report,
act and file (including Section 338(h)(10) Forms) in all respects and for all
purposes in a manner consistent with such allocations if, but

30



--------------------------------------------------------------------------------



 



only if, such determination by Buyer is consistent with, and does not result in
additional tax to Sellers in excess of the amount provided in, the parties’
mutual binding determination of the Adjustment Amount as provided in Section 3.
Sellers shall execute and deliver to Buyer all such additional documents and
forms prepared by Buyer, including Section 338(h)(10) Forms, as Buyer may
reasonably request or as are required by the Code and any other applicable Legal
Requirement (provided Buyer furnishes all such documents to Sellers for review
at least 15 business days prior to their due date, Sellers will return all
documents duly executed within 5 business days of the date so furnished). As
used in this Agreement, the term “Section 338(h)(10) Forms” means all returns,
documents, statements and forms that are required to be submitted to any
Governmental Body in connection with a Section 338(h)(10) Election, including
any “statement of Section 338 election” on IRS Form 8023 and any asset
allocation statement on IRS Form 8883 (together with any schedule or attachment
thereto) required pursuant to Treasury Regulations. Sellers shall not make any
election, change any accounting method, or take any action that would reasonably
be expected to create additional recapturable ordinary deductions on the final
Tax Return.
          (b) Taxes and Tax Returns.
               (1) Payment of Taxes by Sellers. Each Seller shall pay when due
the Tax owed by that Seller attributable to the operations of Company for any
period ending on or before the Closing Date pursuant to Company’s election to be
taxed under Subchapter S of the Code, subject to such Seller’s receipt of the
distribution pursuant to Section 4(nn). Sellers shall promptly prepare and
timely file all such income and other Tax Returns, reports with respect to
income and other Taxes, and other returns and reports required by applicable
Legal Requirements relating to the sale of the Shares to Buyer pursuant to this
Agreement. Sellers will file or cause to be filed tax returns due prior to the
Closing Date, and shall have the right (if necessary), but not the obligation,
to defend or cause to defended upon audit by any taxing jurisdiction all Company
Tax Returns for any year or partial year ending on or prior to the Closing Date.
In accordance with its prior practice, Company will be responsible for payment
of all corporate level taxes of Company for the period ending on and including
the Closing Date, and shall pay all professional fees reasonably incurred for
completion of Company’s 2006 and final S corporation returns. If Sellers elect
to file composite Tax Returns for 2006 or 2007, Company will sign the composite
Tax Returns so filed (provided that the applicable Sellers shall pay all Taxes
due as reflected on such Tax Returns). In the event Company receives any refunds
resulting from any overpayment of Taxes with respect to such composite Tax
Returns, Company will promptly remit the refunded amounts to such Sellers.
               (2) Calculating Unpaid Pre-Closing Tax Liabilities. In order to
apportion appropriately the Liability arising from any Tax that includes (but
would not, but for this section, end on) the Closing Date, Sellers and Buyer
shall, to the extent permitted by applicable Legal Requirements, elect with the
relevant taxing authorities to treat for all purposes the Closing Date as the
last day of a taxable period of Company, in which event such period shall be
treated as a “Short Period” for purposes of this Agreement. In any case where
any applicable Legal Requirement does not permit Company to treat the Closing
Date as the last day of a Short Period, then for purposes of this Agreement, the
portion of the Tax that is attributable to the operations of Company for the
Interim Period shall be (A) in the case of any Tax that is based on income or
gross receipts, the Tax that would be due with respect to the Interim Period, if
the Interim Period were a Short Period, and (B) in the case of any Tax that is
not based on income or gross receipts, the total amount of such Tax for the
entire period in question multiplied by a fraction, the numerator of which is
the number of days in the Interim Period, and the denominator of which is the
total number of days in the entire period in question. As used in this
Agreement, the term “Interim Period” means with respect to any Tax imposed on
Company on a periodic basis for which the Closing Date is not the last day of a
Short Period, the period of time beginning on the first day of the actual
taxable period that includes (but does not end on) the Closing Date and ending
on and including the Closing Date.

31



--------------------------------------------------------------------------------



 



          (c) Assignment of Insurance Policies; Proceeds. If not delivered at
Closing, Company shall deliver as soon as practicable after Closing (i) an
assignment from Company to Senator Colgan of the life insurance policies
(including the current cash value thereof) owned by the Company issued by
various underwriters and covering Senator Colgan, executed by Company and
Senator Colgan and (ii) an assignment from Company to Michael J. Colgan, Sr., of
the life insurance policies (including the current cash value thereof) owned by
the Company issued by various underwriters and covering Michael J. Colgan, Sr.,
executed by Company and Michael J. Colgan, Sr. If an event resulting in the
payment of benefits under either such policy occurs before the delivery of the
respective assignment, then Company shall pay the insurance proceeds it receives
promptly (i’) to the children of Senator Colgan in the event of his demise and
(ii’) to Julie Colgan in the event of the demise of Michael J. Colgan.
          (d) Business Relationships. For a period of six months after the
Closing Date, and without any compensation other than the reimbursement of their
reasonable, out-of-pocket expenses, Sellers who, prior to the Closing, were
engaged in the management of Company shall, up to a maximum of 25 hours per
month, (1) cooperate with Buyer and Company in their efforts to (A) preserve
Company’s business organization, (B) keep available the services of its
employees, contractors, consultants and agents, and (C) maintain its relations
and goodwill with its suppliers, customers, landlords, creditors, employees,
contractors, consultants, agents and other Persons having business relationships
with Company; and (2) consult and cooperate with Buyer and Company in their
efforts to negotiate and agree on certain revised terms and conditions for
Company’s business relationships with the Persons named in Schedule 9(l) and/or
their Related Persons; provided, however, that this Section 12(d) shall not
apply to any Seller who has an employment agreement with Company, each of whom
shall render services to Company in accordance with, and for the compensation
specified in, such employment agreement.
          (e) Confidentiality. In connection with the consummation of the
Transactions, for the purpose of protecting Company’s legitimate business and
property interests, and for certain good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged,
Sellers hereby agree that, without the prior written Consent of Company, they
shall not, directly or indirectly (including through any Related Person),
disclose to any Person outside of Company or any of its Related Persons, or use
for any purpose other than to further the business interests of Company, (1) any
Confidential Information other than a Trade Secret for a period of three years
after the Closing Date or (2) any Trade Secret from and after the Closing Date.
Notwithstanding the foregoing, Sellers shall be permitted to disclose any
Confidential Information that is required to be disclosed pursuant to any
applicable Legal Requirement or Order. In such event, before making any such
disclosure, the applicable Seller(s) shall promptly notify Company thereof and,
at Company’s expense, shall consult with Company on the advisability of taking
any step to resist or narrow such disclosure and shall cooperate with Company in
any attempt to obtain a protective Order or other appropriate remedy or
assurance that the disclosed Confidential Information will be afforded
confidential treatment. If such protective Order or other appropriate remedy or
assurance is not obtained, the Seller shall disclose only that portion of the
Confidential Information that is required to be disclosed pursuant to the
applicable Legal Requirement or Order.
          (f) Payment and Use of Capital Contribution. Buyer shall make and
cause to be made the Capital Contribution to Company at the Closing be used by
Company as working capital and for the purpose of reducing certain of Company’s
obligations as determined by Buyer.
          (g) Release of Colgan Guaranties. In addition to Buyer’s obligations
under Section 8(g) herein, if any Colgan Guaranty (other than any guaranty
relating to the Facilities as to which Colgan Guaranties there must be a release
only as a condition to the Facilities Purchase) is not released on the Closing
Date, then, not later than forty-five (45) days after the Closing Date (unless
otherwise agreed by

32



--------------------------------------------------------------------------------



 



the Colgan Guarantors), the Company shall either (1) obtain such release from
the lender, (2) obtain alternative financing for the Guaranteed Indebtedness
that does not require a personal guaranty from the Colgan Guarantors, or
(3) repay in full the underlying indebtedness to which such guaranty applies.
          (h) Notices and Filings. As soon as practicable after the Closing
Date, and in any event no later than the applicable deadlines therefor, Sellers,
Company and Buyer shall give all notices to, and make all filings with, all
applicable Persons that are required to facilitate, evidence or effect of the
consummation of the Transactions.
          (i) Further Assurances. Subject to Section 13 hereof (including its
thresholds, caps and deadlines), from and after the Closing Date, all of the
parties hereto shall (1) cooperate reasonably with each other in furtherance of
their compliance with their respective obligations under this Agreement and
(2) furnish such additional information, execute and deliver such other
documents, and take such other actions, all as any other party may reasonably
request for the purpose of carrying out this Agreement and consummating the
Transactions (including, without limitation, the purchase and sale of the
Facilities contemplated by Section 6 hereof), all without further consideration.
Such cooperation shall include, without limitation, (i) providing Sellers and
their Representatives reasonable access to Company’s business, assets,
properties and personnel, with such right of access to be exercised during
regular business hours, upon prior notice to Buyer and only with the approval of
Buyer (which shall not be unreasonably withheld), and in a manner that does not
unreasonably interfere with Company’s operations, as may be reasonably required
to permit Sellers to perform their legal obligations or to exercise their rights
hereunder (including such access to the books and records of Company as Sellers
may require to calculate the Adjustment Amount, to resolve any disputed issues
hereunder [including, without limitation, disputes arising from or relating to
Buyer claims for indemnification hereunder] and in connection with any Tax
audit), and (ii) Sellers assisting Buyer to give all notices to, make all
filings with, and using their Best Efforts to obtain all Consents from, all
Governmental Bodies, other parties to Contracts to which Sellers or Company is a
party or by which they or it is bound, and other Persons that Buyer, they or it
is required to give, make and obtain in connection with the execution, delivery
and performance of Buyer’s, Sellers’ or Company’s Documents and the consummation
of the Transactions. From and after the Closing Date, Buyer shall likewise
cooperate with Sellers and Company with respect to all notices, filings and
Consents that they give to, make with and seek to obtain from, all Governmental
Bodies, other parties to Company Contracts, and other Persons in connection with
the execution, delivery and performance of Sellers’ Documents and Company’s
Documents and the consummation of the Transactions.
          (j) Senator Colgan’s Debt. Not more than forty-five (45) days after
the Closing Date, Sellers will cause Senator Colgan’s Debt to be satisfied in
full.
     13. Indemnification.
          (a) Survival. All representations, warranties and covenants made by
Sellers and Buyer in this Agreement and the other Transaction Documents shall
survive the Closing; provided, however, that no party may seek any remedy for
Breach of any such representations, warranties and covenants after the deadlines
for claims by Buyer described in Section 13(b)(3) and the deadlines for claims
by Sellers described in Section 13(c)(3). No representations or warranties made
by Company shall survive the Closing, and only those covenants of Company that
are to be performed or complied with by Company after the Closing Date shall
survive the Closing.

33



--------------------------------------------------------------------------------



 



          (b) Indemnification by Sellers.
               (1) Matters Subject to Indemnification by Sellers.
                    (A) Indemnification for Breach.
                         (i) Subject to Section 13(b)(1)(A)(ii) and to the other
limitations set forth herein, Sellers, jointly and severally, shall indemnify
Buyer Indemnified Parties against any and all Damages arising from or relating
to any Breach by Sellers or, prior to the Closing, Company of any
representation, warranty or covenant made by Sellers and Company in this
Agreement or any other Transaction Document. Subject to Section 13(b)(1)(A)(ii),
for the purposes of this Section 13(b)(1)(A), each representation and warranty
made by Sellers and Company shall be deemed to have been made without any
qualifier as to Knowledge, belief, reasonable expectation or adverse effect.
                         (ii) Notwithstanding the foregoing or anything else
herein to the contrary, Sellers shall have no obligation to indemnify Buyer
Indemnified Parties for any Damages arising from or relating to any matter
described in Part 2 of Schedule 7(a).
                    (B) Indemnification for Certain Pre-Closing Liabilities. In
addition to indemnifying Buyer Indemnified Parties for Damages arising from a
Breach of this Agreement or any other Transaction Document, Sellers, jointly and
severally, and subject to the limitations set forth herein, shall indemnify
Buyer Indemnified Parties against any and all Damages arising from or relating
to any of the following Liabilities to the extent arising from or relating to
the conduct of Company’s business before the Closing Date, whether by Company or
any predecessor-in-interest, regardless of Sellers’, Company’s or Buyer’s state
of Knowledge prior to the Closing Date, provided, however, that notwithstanding
the following or anything else herein to the contrary, Sellers shall have no
obligation to indemnify Buyer Indemnified Parties for any Damages arising from
or relating to any such matter that arose in the Ordinary Course of Business and
that have been accrued or, if not subject to accrual, would be deemed reasonable
and necessary by a reasonable, prudent businessman, or that is described in
Part 2 of Schedule 7(a):
                         (i) any Liability relating to any Unpaid Pre-Closing
Taxes;
                         (ii) any increase in the reserves against Company’s
assets or the reserves for Company’s contingent liabilities reflected in the
Interim Balance Sheet;
                         (iii) any Liability relating to any Employee Plan
established or maintained by Company, even if described on Schedule 4(u)(2);
                         (iv) any Liability for a retrospective premium increase
or other experience-based Liability imposed on Company under its self-insured
medical plan, workmen’s compensation insurance, or any other insurance policy to
which Company is a party or that provides coverage to Company or any of its
directors, officers or employees;
                         (v) any Liability arising from or relating to Company’s
non-compliance with any of the terms and requirements of (I) Company Contracts,
(II) the Governmental Authorizations that are held by Company or otherwise
relate to its business or any of its assets or properties, (III) the Legal
Requirements that are or were applicable to Company, the conduct of its
business, or the ownership or use of any of its assets and properties,
including, without limitation, any charge of discrimination against Company
filed with the federal or any state Equal Employment

34



--------------------------------------------------------------------------------



 



Opportunity Commission or any comparable Governmental Body, or (IV) any Order
that relates to Company’s business or any of its assets or properties;
                         (vi) any Liability resulting from or relating to any
past or pending (I) Inspections and Investigations with respect to Company or
(II) Proceeding by or against or otherwise relating to or affecting Company; and
                         (vii) any Liability arising from or relating to any of
the changes and events described in Section 4(ff), even if described on
Schedule 4(ff).
               (2) Threshold and Caps on Sellers’ Indemnification Liability.
                    (A) Threshold. Subject to the exceptions set forth below,
Sellers shall have no indemnification liability hereunder unless and until the
aggregate amount of all Damages payable by Sellers as indemnification exceeds
$50,000 (the “Sellers’ Indemnity Threshold”), in which event Sellers shall be
responsible for indemnification of all such Damages from the first dollar
thereof.
                    (B) Caps. Subject to the exceptions set forth below,
Sellers’ indemnification liability under this Section 13 shall not exceed (i) a
maximum of $750,000 in the aggregate for all the Unpaid Pre-Closing Taxes
(provided, however, subject to the foregoing $750,00 aggregate maximum, that
Sellers shall not be obligated to pay Buyer more than an aggregate of $250,000
in indemnification claims for Unpaid Pre-Closing Taxes as to which the tax
payment obligations of Company first came to Buyer’s Knowledge during the year
beginning on the second anniversary of the Closing Date) and (ii) a maximum of
$1,000,000 in the aggregate for all other indemnification claims under Section
13(b) (collectively, the “Sellers’ Indemnity Caps”).
                    (C) Exceptions to Thresholds and Caps. Notwithstanding the
foregoing, neither Sellers’ Indemnity Threshold nor Sellers’ Indemnity Caps
shall apply to any indemnification claim for (i) a Breach of a Sellers’
Fundamental Representation and Warranty or (ii) a Breach of a representation and
warranty made by Sellers and Company in the event that any Seller or Company, as
of the Closing Date, had Knowledge of any fact or circumstance that would
constitute or result in such Breach and had not disclosed the same to Buyer, it
being acknowledged and agreed by the parties that only a Breach of a
representation and warranty of the type described in this clause (ii) shall be
deemed to constitute “fraud” by Sellers or Company. Buyer acknowledges and
agrees that the reviews by the Reviewing Personnel of the representations and
warranties of Sellers and Company in Section 4 hereof and the related schedules,
together with the execution and delivery of the Reviewing Personnel Certificates
shall, for all purposes, fully satisfy any obligation that Sellers and Company
may have to perform any inquiry related to the representations, warranties and
covenants made by Sellers and Company in this Agreement.
               (3) Deadlines for Required Notification of Claims. If the Closing
occurs, Buyer Indemnified Parties shall have a right to indemnification under
this Section 13(b) only if Buyer notifies Sellers of an indemnification claim,
specifying the factual basis of the claim in reasonable detail to the extent
then known by Buyer, on or before the following applicable deadlines:
                    (A) Buyer may provide notice to Sellers of a claim based
upon a Breach of a Sellers’ and Company’s Fundamental Representation and
Warranty or a Breach of the nondisclosure covenant set forth in Section 12(e)(2)
at any time.

35



--------------------------------------------------------------------------------



 



                    (B) The deadline for Buyer to provide notice to Sellers of a
Buyer’s Tax Indemnity Claim or a Breach of the nondisclosure covenant set forth
in Section 12(e)(1) shall be the three-year anniversary of the Closing Date.
                    (C) The deadline for Buyer to provide notice to Sellers of
any other indemnification claim under this Section 13(b) shall be the one-year
anniversary of the Closing Date.
                    (D) Nothing set forth herein shall in any way extend any
applicable statute of limitations.
               (4) Termination of Indemnity Obligation Upon Default.
Notwithstanding anything in this Agreement to the contrary, Sellers’ obligations
to indemnify Buyer Indemnified Parties under this Section 13(b) shall
automatically terminate, and Sellers shall have no further obligations
hereunder, upon the occurrence of an event of default under the Promissory Note
that remains in existence following Buyer’s receipt of notice of such event of
default from Sellers and the expiration of the applicable period in which Buyer
is allowed to cure such event of default as provided in the Promissory Note.
          (c) Indemnification by Buyer.
               (1) Matters Subject to Indemnification by Buyer.
                    (A) Indemnification for Breach.
                         (i) Subject to Section 13(c)(1)(A)(ii) and to the other
limitations set forth herein, Buyer shall indemnify the Seller Indemnified
Parties against any and all Damages arising from or relating to any Breach by
Buyer of any representation, warranty or covenant made by Buyer in this
Agreement or any other Transaction Document. Subject to Section 13(c)(1)(A)(ii),
for the purposes of this Section 13(c)(1)(A), each representation and warranty
made by Buyer shall be deemed to have been made without any qualifier as to
Knowledge, reasonable expectation or adverse effect.
                         (ii) Notwithstanding the foregoing or anything else
herein to the contrary, Buyer shall have no obligation to indemnify the Seller
Indemnified Parties for any Damages arising from or relating to any matter
described in Part 2 of Schedule 7(b).
                    (B) Indemnification for Post-Closing Liabilities. Subject to
the limitations set forth herein, Buyer shall indemnify the Seller Indemnified
Parties against any and all Damages arising from or relating to any and all
Liabilities to the extent arising from or relating to the conduct of Company’s
business after the Closing Date.
               (2) Threshold on Buyer’s Indemnification Liability. Buyer shall
have no indemnification liability hereunder unless and until the aggregate
amount of all Damages payable by Buyer as indemnification exceeds $50,000, in
which event Buyer shall be responsible for indemnification of all such Damages
from the first dollar thereof (the “Buyer’s Indemnity Threshold”).
Notwithstanding the foregoing, Buyer’s Indemnity Threshold shall not apply to
any indemnification claim for a Breach of a Buyer’s Fundamental Representation
and Warranty. A Breach of Buyer’s payment obligations under the Promissory Note
is not subject to Buyer’s indemnification obligation, but to the obligation set
forth in the Promissory Note.

36



--------------------------------------------------------------------------------



 



               (3) Deadlines for Required Notification of Claims. If the Closing
occurs, the Seller Indemnified Parties shall have a right to indemnification
under this Section 13(c) only if Sellers notify Buyer of an indemnification
claim, specifying the factual basis of the claim in reasonable detail to the
extent then known by Sellers, on or before the following applicable deadlines:
                    (A) Sellers may provide notice to Buyer of a claim based
upon a Breach of a Buyer’s Fundamental Representation and Warranty at any time.
                    (B) The deadline for Sellers to provide notice to Buyer of
any other indemnification claim under this Section 13(c) shall be the one-year
anniversary of the Closing Date.
                    (C) Nothing set forth herein shall in any way extend any
applicable statute of limitations.
          (d) No Sandbagging. The parties agree that it is their intention that
each party disclose to the other party all facts and circumstances of which such
party has Knowledge, prior to the Closing, that, with or without notice or the
passage of time, would reasonably be expected to give such party the right to
seek any remedy against the other party. Accordingly, notwithstanding any
provision hereof to the contrary, neither Sellers and Company, on the one hand,
nor Buyer, on the other hand, shall have any Liability for indemnification under
this Section 13 if the party seeking indemnification had Knowledge, prior to the
Closing, of any fact or circumstance that, with or without notice or the passage
of time, would reasonably be expected to give such party the right to seek any
remedy against the other party, except as otherwise expressly disclosed in
Part 1 of Schedule 7(a) or of Schedule 7(b).
          (e) Other Limitations on Liability.
               (1) Nondisclosure Agreements. Notwithstanding any provision
hereof to the contrary, Company’s compliance with its obligations under the
Nondisclosure Agreements shall not serve as a basis for a claim by Buyer that
there has been a Breach of any representation, warranty or covenant made by
Sellers and Company in this Agreement.
               (2) Effect of Failure to Provide Notice. In the event that a
party entitled to indemnification hereunder fails to provide notice of its claim
within the applicable time limit specified herein, then such party shall be
deemed to have waived any and all right to seek indemnification relating to such
claim.
          (f) Third-Party Claims.
               (1) Promptly after receipt by a Person entitled to indemnity
under Section 13(b) or 13(c) (an “Indemnified Person”) of notice of the
assertion of a Third-Party Claim against it, the Indemnified Person shall give
notice to the Person obligated to indemnify under such section (an “Indemnifying
Person”) of the assertion of the Third-Party Claim, together with such
information relating to such Third-Party Claim as the Indemnified Person may
possess or control, provided that the failure to notify the Indemnifying Person
shall not relieve the Indemnifying Person of any Liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of the Third-Party Claim is prejudiced by the
Indemnified Person’s failure to give such notice.
               (2) If an Indemnified Person gives notice to the Indemnifying
Person pursuant to Section 13(f)(1) of the assertion of a Third-Party Claim, the
Indemnifying Person shall be entitled to participate in the defense of the
Third-Party Claim and, to the extent that it wishes (unless the Indemnifying
Person is also a Person against whom the Third-Party Claim is made and the
Indemnified

37



--------------------------------------------------------------------------------



 



Person reasonably determines in good faith that joint representation would be
inappropriate), to assume the defense of the Third-Party Claim with ounsel
reasonably satisfactory to the Indemnified Person. After notice from the
Indemnifying Person to the Indemnified Person of its election to assume the
defense of the Third-Party Claim, the Indemnifying Person shall not, so long as
it diligently conducts such defense, be liable to the Indemnified Person under
this Section 13 for any fees of other counsel or any other expenses with respect
to the defense of the Third-Party Claim, in each case subsequently incurred by
the Indemnified Person in connection with the defense of the Third-Party Claim,
other than reasonable costs of investigation. If the Indemnifying Person assumes
the defense of a Third-Party Claim, no compromise or settlement of the
Third-Party Claim may be effected by the Indemnifying Person without the
Indemnified Person’s Consent unless (A) there is no finding or admission of any
Breach of any Legal Requirement or the rights of any Person, (B) the sole relief
provided is monetary damages that are paid in full by or on behalf of the
Indemnifying Person, and (C) the Indemnified Person shall have no Liability with
respect to any compromise or settlement of the Third-Party Claim. If an
Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 13(f)(1) of the assertion of a Third-Party Claim and the Indemnifying
Person does not, within 10 Business Days after such notice is given, notify the
Indemnified Person of its election to assume the defense of the Third-Party
Claim, the Indemnifying Person shall be bound by any determination made in the
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.
               (3) With respect to any Third-Party Claim subject to
indemnification under this Section 13, (A) the Indemnified Person and the
Indemnifying Person shall keep each other fully informed of the status of the
Third-Party Claim and any related Proceeding at all stages thereof where such
Person is not represented by its own counsel; and (B) the Indemnified Person and
the Indemnifying Person, each at its own expense, shall render to each other
such assistance as they may reasonably request of each other and shall cooperate
in good faith with each other in order to ensure the proper and adequate defense
of the Third-Party Claim.
          (g) Setoff Against Note. So long as the Promissory Note remains
outstanding, all indemnification claims by Buyer under this Agreement shall be
satisfied by setting off and deducting the amount of such claims (together with
interest thereon at the rate set forth in the Promissory Note for the period
from the Closing Date through the last Business Day prior to the date of such
set-off by Buyer) from the last maturing installment of the unpaid principal and
interest of the Promissory Note; provided, however, that prior to exercising
such right of set-off, Buyer shall deliver written notice to Sellers’
Representative specifying in reasonable detail the basis of any such claim, and
that thereafter Buyer shall provide Sellers with such information regarding any
such claim as Sellers shall reasonably request. All disputes concerning such
indemnification claims shall be resolved in accordance with Section 15(p).
Within ten (10) business days after exercising such right of set-off, Buyer
shall give a written notice to Sellers’ Representative and Paying Agent of the
effect of the set-off (both as to the set-off of the amount of the claims and
interest) on the Promissory Note. The exercise of such right of setoff by Buyer
in good faith, whether or not ultimately determined to be justified, shall not
constitute a Breach of the Promissory Note or the Security and Pledge Agreement;
provided, however, that if the exercise of such right of setoff is ultimately
determined not to have been justified (in whole or in part), Buyer shall
promptly pay to Sellers any amount determined to have been improperly withheld,
together with interest thereon at the rate set forth in the Promissory Note from
the date such amounts would have otherwise been paid to the Paying Agent.
          (h) Treatment of Payments. All indemnification payments made pursuant
to this Section 13, including any set-off and deduction from the Promissory Note
under Section 13(g), shall be treated as adjustments to the Purchase Price.

38



--------------------------------------------------------------------------------



 



          (i) INDEMNIFICATION IN CASE OF STRICT LIABILITY OR NEGLIGENCE. THE
INDEMNIFICATION PROVISIONS IN THIS SECTION 13 SHALL BE ENFORCEABLE REGARDLESS OF
WHETHER ANY PERSON (INCLUDING THE INDEMNIFYING PERSON) ALLEGES OR PROVES THE
SOLE OR CONCURRENT STRICT LIABILITY IMPOSED UPON THE INDEMNIFIED PERSON OR THE
SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED
PERSON.
          (j) SOLE, EXCLUSIVE REMEDY. ANY CLAIM BY ONE PARTY AGAINST THE OTHER
PARTY ARISING FROM OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS, BUT
EXCLUDING ANY CLAIM ARISING UNDER THE PROMISSORY NOTES OR THE SECURITY AND
PLEDGE AGREEMENT, REGARDLESS OF WHETHER THE SAME IS CONTRACTUAL, TORTIOUS OR
OTHERWISE IN NATURE, SHALL BE MADE IN ACCORDANCE WITH AND SUBJECT TO THE
LIMITATIONS OF THIS SECTION 13. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
SECTION 13(m), TO THE EXTENT ALLOWED BY LAW, (1) THE INDEMNIFICATION PROVIDED
FOR IN THIS SECTION 13 SHALL BE THE SOLE, EXCLUSIVE REMEDY FOR ANY SUCH CLAIM,
AND (2) EACH PARTY HEREBY WAIVES ANY AND ALL OTHER REMEDIES TO WHICH IT MAY BE
ENTITLED UNDER LAW OR EQUITY.
          (k) Release and Covenant Not to Sue. The parties hereto have provided
one another with an opportunity to fully evaluate information regarding each
other. Sellers have agreed to enter into this Agreement and sell their Shares to
Buyer, and Buyer has agreed to purchase the Shares from Sellers, only if each of
Buyer, on the one hand, and Sellers, on the other hand, agreed to limit their
respective post-Closing remedies as set forth herein. It is the intent of the
parties hereto that, except as otherwise expressly provided in Section 13(m),
subsequent to Closing, Buyer’s, Company’s and Sellers’ sole remedy shall be the
indemnification provisions set forth in this Section 13. Accordingly, at
Closing, (i) Buyer and Company shall deliver to Sellers a release of all claims
against Sellers, whether or not known or discoverable at Closing, other than
those claims for indemnification arising under this Section 13, together with a
covenant not to sue Sellers for any claim or liability other than those arising
under this Section 13 and (ii) Sellers shall deliver to Buyer and Company a
release of all claims against Buyer and Company, whether or not known or
discoverable at Closing, other than those claims for indemnification arising
under this Section 13, under the Promissory Note or under the Security and
Pledge Agreement, or arising under those agreements, contracts and leases
enumerated in Section 10((e)(3)—(9)) and not yet due (and, as to Sellers who are
employees of Company, other than any compensation and benefits to which they are
entitled and which become due or accrued before or after Closing), together with
a covenant not to sue Buyer and Company for any claim or liability other than
those arising under this Section 13, under the Promissory Note or the Security
and Pledge Agreement or those agreements, contracts and leases enumerated in
Section 10((e)(3)—(9)) (the “Release and Covenant”). The parties stipulate that
they have received independent and adequate consideration for the Release and
Covenant.
          (l) [Reserved]
          (m) Certain Exceptions to Indemnification as Exclusive Remedy.
               (1) Notwithstanding Section 13(j) or any other provision hereof
to the contrary, Buyer shall be permitted to seek the equitable remedies of
specific performance or injunctive relief, as applicable:
                    (A) to enforce Sellers’ obligation, or to enjoin any
(further) Breach of such obligation, to sell and deliver the Shares to Buyer at
the Closing if, but only if, (i) Buyer is ready, willing and able to consummate
the Transactions, (ii) all conditions to the Closing as set forth in Sections 8
and 9

39



--------------------------------------------------------------------------------



 



have been satisfied or waived, (iii) this Agreement has not been otherwise
terminated in accordance with the terms hereof, and (iv) notwithstanding the
foregoing clauses (i)-(iii), Sellers do not sell and deliver the Shares to Buyer
at the Closing; and
                    (B) to enforce Sellers’ and/or Company’s obligations, or to
enjoin any (further) Breach of such obligations, under Sections 12(a), 12(b),
12(d), 12(e), 12(h), 12(i), 15(b) and 15(p);
provided, however, that no such equitable relief shall entail or require, and
Buyer shall not seek, a monetary award to Buyer, the parties agreeing that
Buyer’s sole basis for monetary relief hereunder shall be a claim for
indemnification under this Section 13.
               (2) Notwithstanding Section 13(j) or any other provision hereof
to the contrary, the parties have agreed that Sellers and, solely prior to the
Closing, Company shall be permitted to seek the equitable remedies of specific
performance or injunctive relief, as applicable:
                    (A) to enforce Buyer’s obligation, or to enjoin any
(further) Breach of such obligation, to purchase the Shares from and deliver the
Purchase Price to Sellers at the Closing if, but only if, (i) Sellers and
Company are ready, willing and able to consummate the Transactions, (ii) all
conditions to the Closing as set forth in Sections 8 and 9 have been satisfied
or waived, (iii) this Agreement has not been otherwise terminated in accordance
with the terms hereof, and (iv) notwithstanding the foregoing clauses (i)-(iii),
Buyer does not purchase the Shares from and deliver the Purchase Price to
Sellers at the Closing; and
                    (B) to enforce Buyer’s obligations, or to enjoin any
(further) Breach of such obligations, under Sections 12(g), 12(h), 15(b) and
15(p) hereof;
provided, however, that no such equitable relief shall entail or require, and
Sellers and Company shall not seek, a monetary award to Sellers and/or Company,
the parties agreeing that Sellers’ and Company’s sole basis for monetary relief
hereunder shall be a claim for indemnification under this Section 13.
               (3) No party shall be entitled to enforce any provision of this
Agreement by a decree of specific performance or to seek temporary, preliminary
or permanent injunctive relief to prevent Breaches or Threatened Breaches of any
provision of this Agreement except in accordance with, and solely in the
circumstances expressly provided in, Section 13(m)(1) and (2).
     14. Definitions. For the purposes of this Agreement, the following terms
and variations thereof have the meanings specified or referred to in this
Section 14:
          “AAA” is defined in Section 15(p)(1).
          “Accounting Firm” means KPMG, LLP, independent certified public
accountants.
          “Accounting System Transition” is defined in Section 4(ff)(15).
          “Accounts Receivable” means (a) all trade accounts receivable and
other rights to payment from customers of Company and other Persons doing
business with Company and the full benefit of all security for such accounts or
rights to payment, including all trade accounts receivable representing amounts
receivable in respect of products or services provided to customers of Company,
(b) all note receivables from, and other monetary indebtedness of, Persons owing
money to Company for any reason, and (c) all claims, remedies and other rights
relating to any of the foregoing.

40



--------------------------------------------------------------------------------



 



          “Adjustment Amount” is defined in Section 3(a).
          “Agreement” is defined in the first paragraph of this Agreement.
          “Alternative Protective Agreements” is defined in Section 8(g)(1).
          “Audited Financial Statements” is defined in Section 4(h).
          “Bankruptcy Acquisition” is defined in Section 5(n).
          “Best Efforts” means the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible; provided, however, that a Person required to use Best
Efforts under this Agreement shall not thereby be required to take actions that
would result in a material adverse change in the benefits to such Person of this
Agreement and the Transactions or to dispose of or make any change to its
business, expend any material funds, or incur any other material burden.
          “Breach” means any (a) breach, contravention or violation of, or
conflict with, any term, condition, provision or requirement (including any
Legal Requirement); (b) inaccuracy of a representation or warranty; (c) failure
to perform a covenant or comply with an obligation; (d) default or event of
default; (e) event or circumstance that, with or without notice or lapse of
time, would constitute or result in any of the foregoing; or (f) event or
circumstance that, with or without notice or lapse of time, gives any Person the
right to exercise any remedy or obtain any relief, including the right to
accelerate the payment or performance of any covenant or obligation or the right
of cancellation, termination, revocation, withdrawal, suspension or
modification.
          “Business” is defined in Section 5(l).
          “Business Day” means any day other than Saturday, Sunday or any other
day on which national or state chartered banks in the Commonwealth of Virginia
are permitted or required to be closed.
          “Buyer” is defined in the first paragraph of this Agreement.
          “Buyer Group” is defined in Section 9(j).
          “Buyer Indemnified Parties” means Buyer and its Related Persons and
Representatives.
          “Buyer’s Documents” is defined in Section 5(b).
          “Buyer’s Fundamental Representations and Warranties” shall mean the
representations and warranties made by Buyer in Sections 5(b) [Power and
Authority], 5(c) [Authorization], 5(d) [Enforceability], 5(g) [Securities Legal
Requirements], 5(i) [No Brokers or Finders], 5(k) [Financial Capacity], and 5(p)
[Promissory Note].
          “Buyer’s Indemnity Threshold” is defined in Section 13(c)(2).
          “Buyer’s Objection Notice” is defined in Section 3(b).
          “Capital Aviation” means Capital Aviation Instrument Corporation, a
Virginia corporation.
          “Capital Contribution” is defined in Section 10(f)(6).

41



--------------------------------------------------------------------------------



 



          “Cash Consideration” is defined in Section 2(a).
          “Closing” is defined in Section 10(a).
          “Closing Date” is defined in Section 10(a).
          “Closing Date Asset Valuation” is defined in Section 3(b).
          “Closing Date Balance Sheet” is defined in Section 3(b).
          “Closing Date Financial Statements” is defined in Section 3(b).
          “Closing Deadline” is defined in Section 10(a).
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Colgan Associates” means M. J. Colgan Associates LLC, a Virginia
limited liability company.
          “Colgan Guaranties” is defined in Section 8(g)(2).
          “Colgan Guarantors” is defined in Section 8(g)(2).
          “Company” is defined in the first paragraph of this Agreement.
          “Company Contract” means any Contract (a) under which Company has or
may acquire any right or benefit, (b) under which Company has or may become
subject to any commitment or Liability, or (c) by which Company or any of its
assets and properties is or may become bound.
          “Company Records” means any data, information and Records of Company
relating to Company, its business, or its assets and properties, including
customer lists and Records, research and development reports and Records,
production reports and Records, service and warranty Records, equipment logs,
operating guides and manuals, accounting and financial Records, financing
Records, creative materials, advertising materials, promotional materials,
studies, reports, correspondence and other similar documents and Records.
          “Company’s Documents” is defined in Section 4(b).
          “Confidential Information” means any and all of the following
information concerning Company and its past, present and future business and
affairs:
          (a) all information that is a Trade Secret;
          (b) all information concerning product and service specifications,
data, know-how, formulae, compositions, techniques, methods, processes, designs,
sketches, flow charts, photographs, graphs, drawings, samples, inventions,
ideas, and research and development;
          (c) all financial information and statements, financial projections
and budgets, accountants’ materials, capital spending budgets and plans, and Tax
returns;

42



--------------------------------------------------------------------------------



 



          (d) all market studies, business plans, strategic plans, marketing and
advertising plans and publications, and business acquisition plans and
strategies;
          (e) all information concerning existing and potential customers and
suppliers, including their names, requirements, price lists, pricing policies,
and operational methods;
          (f) all computer software (including source codes, object codes,
comments, screens, user interfaces, report formats, templates, menus, buttons
and icons), management information systems (including payroll, accounting,
billing, receivables, payables, customer service, supplier, human resources, and
e-mail systems), and related documentation;
          (g) all Company Contracts;
          (h) all information concerning employees and other personnel,
including their names, job descriptions, training techniques and materials,
compensation and benefits, and engagement and retention plans and strategies;
and
          (i) all lists, compilations, analyses, studies, summaries, notes,
correspondence and other material containing or based, in whole or in part, upon
any information included in the foregoing.
Confidential Information may exist in any form or medium, including physical
documents and Records, computer files, drives or discs, microfilm, microfiche,
videotapes, oral communications, audiotapes, and digital recordings.
Confidential Information does not include any information that is available to
the general public or is generally available within the airline industry other
than as a result of a Breach of this Agreement or any contractual, fiduciary or
other duty owed to Company or any other Person.
          “Consent” means any approval, consent, ratification, waiver (including
any waiver of a right of first refusal), or other authorization.
          “Contract” means any agreement, contract, Lease, consensual
obligation, promise or undertaking, whether written or oral, whether express or
implied, and whether or not legally binding.
          “Control,” including its variants, means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as used in the rules promulgated
under the Securities Act.
          “Damages” means any loss, liability, claim, damage, expense (including
costs of investigation and defense and reasonable attorneys’ fees and expenses)
or diminution of value, whether or not involving a Third-Party Claim, net of
(a) any insurance proceeds or other payments received by the damaged party from
any other responsible party and (b) in the case of Damages covered by Section
13(b), the value of any Unanticipated Assets.
          “Deposit Escrow Agent” is defined in Section 10(e)(1).
          “Deposit Escrow Agreement” is defined in Section 10(e)(1).
          “Employee Plans” means all salary, wage, payroll, bonus, incentive
compensation, deferred compensation, profit sharing, stock option, stock
appreciation rights, stock bonus, stock purchase, employee stock ownership,
savings, severance, change in control, supplemental unemployment, layoff, salary
continuation, retirement, supplemental retirement, pension, health care, life
insurance, disability,

43



--------------------------------------------------------------------------------



 



accident, group insurance, vacation, holiday, sick leave, personal leave, fringe
benefit or welfare plans and all other employee compensation or benefit plans,
agreements, policies, practices, commitments, agreements or understandings
(whether qualified or unqualified, whether in effect or terminated, and whether
written or unwritten), and all trusts, escrows and other agreements relating
thereto, that are or have been maintained or contributed to by Company or any
other Person controlled by, controlling or under common control with Company and
that provide benefits to any current or former director, officer, employee,
contractor, consultant or agent of Company or the dependents of any thereof.
          “Employment Agreements” is defined in Section 10(e)(4).
          “Encumbrance” means any charge, claim, community or other marital
property interest, privilege, condition, equitable interest, lien, option,
pledge, security interest, mortgage, deed of trust, right-of-way, easement,
encroachment, servitude, license, right of a party in possession, right of first
option, right of first refusal, or other encumbrance, including any restriction
on use, voting (in the case of any security or equity interest), transfer,
receipt of income, or exercise of any other attribute of ownership.
          “Escrow Payment Letter” is defined in Section 10(e)(1).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Facilities Purchase Agreement” is defined in Section 6(a).
          “Facility” and “Facilities” are defined in Section 6(a).
          “Facility Purchaser” is defined in Section 6(a).
          “Family” means, with respect to an individual, (a) the individual,
(b) the individual’s spouse, (c) any other natural person who is related to the
individual or the individual’s spouse within the second degree, and (d) any
other natural person who resides with such individual.
          “Financial Statements” is defined in Section 4(h).
          “Fuel Tank” is defined in Section 6(a).
          “GAAP” means generally accepted accounting principles for financial
reporting in the United States applied on a basis consistent with past practice.
          “Guaranteed Indebtedness” is defined in Section 8(g)(2).
          “Guarantor” is defined in Section 6(a).
          “Governing Document” means with respect to any particular entity,
(a) if a corporation, the articles of incorporation, certificate of
incorporation, or charter and the bylaws; (b) if a general partnership, the
partnership agreement and any statement of partnership; (c) if a limited
partnership, the limited partnership agreement and the certificate of limited
partnership; (d) if a limited liability company, the articles of organization or
certificate of formation and the operating agreement or limited liability
company agreement; (e) if another type of Person, any other charter or similar
document adopted or filed in connection with the creation, formation or
organization of the Person; (f) all equity holders’ agreements, voting
agreements, voting trust agreements, joint venture agreements, registration
rights agreements or other agreements or documents relating to the organization,
management or operation of

44



--------------------------------------------------------------------------------



 



any Person or relating to the rights, duties and obligations of the equity
holders of any Person; and (g) any amendment or supplement to any of the
foregoing.
          “Governmental Authorization” means any Consent, license, registration
or permit issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Legal Requirement.
          “Governmental Body” means any (a) nation, state, county, city, town,
borough, village, district or other jurisdiction; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any agency, branch, department, board,
council, commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers); (d) multinational organization or body; (e) body
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or (f) official of any of the foregoing. Governmental Bodies include,
without limitation, the United States Department of Transportation, the Federal
Aviation Administration, the National Transportation Safety Board, the United
States Department of Homeland Security, and the Transportation Security
Administration.
          “Guaranteed Indebtedness” is defined in Section 12(g).
          “Hangar 1 and Headquarters Facility” is defined in Section 6(a).
          “Hangar 2 Facility” is defined in Section 6(a).
          “Indemnified Person” is defined in Section 13(f)(1).
          “Indemnifying Person” is defined in Section 13(f)(1).
          “Inspections and Investigations” is defined in Section 4(y).
          “Intellectual Property” means all intellectual properties and assets
owned or licensed (as licensor or licensee) by Company, including (a) corporate
names, assumed/fictional business names, and trade names; (b) registered and
unregistered trademarks, service marks and applications; (c) patents, patent
applications, and inventions and discoveries that may be patentable;
(d) registered and unregistered copyrights in both published and unpublished
works; (e) trade secrets, know-how, and confidential or proprietary information;
(f) computer software (including source codes, object codes, comments, screens,
user interfaces, report formats, templates, menus, buttons and icons) and
related documentation; and (g) management information systems (including
payroll, accounting, billing, receivables, payables, customer service, supplier,
human resources, e-mail and other operating systems) and related documentation.
          “Interim Balance Sheet” is defined in Section 4(h).
          “Interim Balance Sheet Date” is defined in Section 4(i).
          “Interim Financial Statements” is defined in Section 4(h).
          “Interim Period” is defined in Section 12(b)(2).

45



--------------------------------------------------------------------------------



 



          “Inventory” means all inventories of Company, wherever located,
including all finished goods, work in process, raw materials, spare parts, and
all other materials and supplies to be used or consumed by Company in the
production of finished goods or the furnishing of services.
          “Inventory Report” means the report on the Inventory prepared on
behalf of Company and Buyer by Simat, Helliesen & Eichner, Inc. and dated
January 15, 2007.
          “IRS” means the United States Internal Revenue Service and, to the
extent relevant, the United States Department of the Treasury.
          “Joint Submission” is defined in Section 3(b).
          “Knowledge”:
          (a) A Person who is a natural person will be deemed to have Knowledge
of a particular fact or circumstance if such Person is actually aware of the
fact or circumstance.
          (b) A Person that is an entity will be deemed to have Knowledge of a
particular fact or circumstance if any natural person serving as a director,
officer, manager, partner, trustee, executor or administrator of such Person or
in any similar capacity (including, without limitation, any natural person who
is a party to this Agreement) is deemed to have Knowledge of the fact or
circumstance as set forth in clause (a) above. For the avoidance of doubt, the
Knowledge of Company shall be deemed to include the Knowledge of Senator Colgan.
          “LaSalle” is defined in Section 10(d)(3).
          “Lease” means any lease, sublease or rental agreement, license, right
to use, installment sale agreement, conditional sale agreement, or option to
purchase or lease to which Company is a party, including any Contract pertaining
to the leasing or use of any Real Property or Tangible Personal Property.
          “Legal Requirement” means any federal, state, local, municipal,
foreign, international, multinational or other constitution, law, ordinance,
principle of common law, code, regulation, statute or treaty. Legal Requirements
include, without limitation, the Federal Aviation Act, the Airport and Airway
Development Act of 1970, the Airline Deregulation Act of 1978, the Aviation and
Transportation Security Act of 2001, and all other statutes relating to airlines
and civil air transportation and applicable to Company and the rules and
regulations promulgated thereunder.
          “Liability” means with respect to any Person, any liability or
obligation of, or damages incurred by, such Person of any kind, character or
description, whether direct or indirect, known or unknown, asserted or
unasserted, choate or inchoate, absolute or contingent, accrued or unaccrued,
disputed or undisputed, liquidated or unliquidated, secured or unsecured, joint
or several, due or to become due, vested or unvested, executory, determined,
determinable or otherwise, and regardless of whether the same is required to be
accrued on the financial statements of such Person.
          “Material Company Contracts” is defined in Section 4(r).
          “Material Consent” is defined in Section 4(f).
          “Material Interest” means the direct or indirect beneficial ownership,
as defined in Rule 13d-3 under the Exchange Act, of (a) equity securities or
other equity interests representing at least 10%

46



--------------------------------------------------------------------------------



 



of the outstanding equity securities of or equity interests in a Person or
(b) voting securities or other voting interests representing at least 10% of the
outstanding voting power of a Person.
          “Material Notice” is defined in Section 4(f).
          “Net Seller’s Debt” is defined in Section 4(mm).
          “Neutral Accounting Firm” means Deloitte & Touche USA LLP independent
certified public accountants.
          “Noncompetition Agreements” is defined in Section 10(e)(5).
          “Nondisclosure Agreements” is defined in Section 4(ii).
          “Non-Permitted Encumbrances” means Encumbrances that are not Permitted
Encumbrances.
          “Non-Titled Assets” is defined in Section 5(n).
          “Order” means any order, injunction, judgment, decree, ruling,
assessment or arbitration award of any Governmental Body or arbitrator.
          “Ordinary Course of Business,” in describing an action taken by a
Person, means that the action is consistent in timing, nature, scope and
magnitude with the past practices of the Person and is taken in the ordinary
course of the normal, day-to-day operations of the Person.
          “Other Facilities Purchase Documents” means each agreement,
certificate or other document required to be delivered in connection with the
Purchase of the Facilities, as set forth in the Facilities Purchase Agreement.
          “Paying Agent” means The Fauquier Bank, appointed pursuant to the
Paying Agent Agreement.
          “Paying Agent Agreement” means that certain agreement among Sellers,
Sellers’ Representative and the Paying Agent dated as of January 18, 2007
attached hereto as Exhibit 14-2 pursuant to which the Paying Agent holds the
Promissory Note and exercises certain rights thereunder and takes various
actions at the instruction of Sellers’ Representative, or as otherwise provided
therein, for the benefit of Sellers.
          “Permitted Encumbrances” means (a) the Encumbrances described in
Schedule 4(m) that are marked with an asterisk, (b) mechanic’s and similar
statutory liens arising or incurred in the Ordinary Course of Business and not
yet due and payable, (c) liens for Taxes not yet due and payable and for which
adequate reserves have been accrued, (d) Encumbrances and restrictions on Real
Property that do not, individually or in the aggregate, materially interfere
with the present uses of such Real Property, (e) Encumbrances of like kind or
nature to those described in clauses (a), (b), (c) and (d) imposed or arising in
the Ordinary Course of Business and (f) any other Encumbrance approved or
consented to by Buyer in writing.
          “Person” means any natural person, entity (including any partnership,
limited partnership, corporation, business trust, limited liability company,
limited liability partnership, joint stock company, trust, unincorporated
association, joint venture or other entity), or Governmental Body.

47



--------------------------------------------------------------------------------



 



          “Principal Due Diligence Materials” means the Interim Financial
Statements, the Inventory Report and all material due diligence items requested
by Buyer but not yet received by Buyer.
          “Proceeding” means any action, arbitration, audit, hearing, inquiry,
investigation, litigation, proceeding or suit, whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, and
whether public or private, commenced, brought, conducted or heard by or before,
or otherwise involving, any Governmental Body or arbitrator.
          “Promissory Note” is defined in Section 2(b).
          “Purchase of the Facilities” means, collectively, (1) the purchase of
the Facilities, (2) the assumption of the existing loan financing the Hangar 1
and Headquarters Facility, (3) the assumption of the existing loans financing
the Hangar 2 Facility and (4) all other transactions contemplated by the
Facilities Purchase Agreement and the Other Facilities Purchase Documents.
          “Purchase Price” is defined in Section 2.
          “Real Property” means all land, improvements thereon, and
appurtenances thereto owned or leased by Company, whether or not carried on
Company’s books, together with any express or implied warranty by the sellers or
lessors thereof and all documents and Records relating thereto.
          “Records” means information that is inscribed on a tangible medium or
that is stored in an electronic or other medium and is retrievable in
perceivable form.
          “Related Person” means:
          (a) With respect to a natural person, (1) each other member of such
natural person’s Family; (2) any Person that is directly or indirectly
Controlled by any one or more members of such natural person’s Family; (3) any
Person in which members of such natural person’s Family hold (individually or in
the aggregate) a Material Interest; and (4) any Person with respect to which one
or more members of such natural person’s Family serves as a director, officer,
partner, executor or trustee or in a similar capacity.
          (b) With respect to a Person that is an entity, (1) any Person that
directly or indirectly Controls, is directly or indirectly Controlled by, or is
directly or indirectly under common Control with such Person; (2) any Person
that holds a Material Interest in such Person; (3) each Person that serves as a
director, officer, manager, partner, trustee, executor or administrator of such
Person or in a similar capacity; (4) any Person in which such Person holds a
Material Interest; and (5) any Person with respect to which such Person serves
as a general partner or trustee or in a similar capacity.
          “Release and Covenant” is defined in Section 13(k) and is attached in
form as Exhibit 10(d)(2).
          “Representative” means with respect to a Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of such Person.
          “Reviewing Personnel” is defined in Section 4(ll).

48



--------------------------------------------------------------------------------



 



          “Reviewing Personnel Certificates” is defined in Section 4(ll).
          “SEC” means the United States Securities and Exchange Commission or
any successor entity thereto.
          “Section 338(h)(10) Elections” is defined in Section 12(a).
          “Section 338(h)(10) Forms” is defined in Section 12(a).
          “Securities Act” means the Securities Act of 1933, as amended.
          “Security and Pledge Agreement” is defined in Section 10(d)(3).
          “Seller Indemnified Parties” means Sellers, Company and their
respective Related Persons and Representatives.
          “Sellers” is defined in the first paragraph of this Agreement.
          “Sellers’ Documents” is defined in Section 4(b).
          “Sellers’ and Company’s Fundamental Representations and Warranties”
shall mean the representations and warranties made by Sellers and Company in
Sections 4(a) [Organization and Good Standing], 4(b) [Power, Authority and
Capacity], 4(c) [Authorization], 4(d) [Enforceability], 4(e) [Impediments], 4(g)
[Capitalization], 4(t) (the first sentence only) [Taxes], 4(gg) [No Brokers or
Finders], and 4(hh) [Securities Legal Requirements].
          “Sellers’ Indemnity Cap” is defined in Section 13(b)(2)(B).
          “Sellers’ Indemnity Threshold” is defined in Section 13(b)(2)(A).
          “Sellers’ Representative” is defined in Section 15(r).
          “Sellers’ Statement” is defined in Section 3(b).
          “Senator Colgan” means Charles J. Colgan, Sr.
          “Senator Colgan’s Debt” means the net indebtedness of Senator Colgan
to Company in the amount of $15,330.00.
          “Shares” is defined in the Introduction.
          “Shares Escrow Agent” is defined in Section 10(d)(3).
          “Short Period” is defined in Section 12(b)(2).
          “Subsidiary” means, with respect to any Person (the “Owner”), any
corporation or other Person of which securities or other interests having the
power to elect a majority of such corporation’s or other Person’s board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of such corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred), are held by the Owner or one or more of its
Subsidiaries.

49



--------------------------------------------------------------------------------



 



          “Tangible Personal Property” means all aircraft, machinery, equipment,
tools, furniture, office equipment, computer hardware, supplies, materials,
vehicles, and other items of tangible personal property owned or leased by
Company, whether or not carried on Company’s books, together with any express or
implied warranty by the manufacturers, sellers or lessors of any item or
component part thereof and all documents and Records relating thereto.
          “Tax” means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, capitalization, employees’ income withholding, foreign
or domestic withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, value added, alternative,
add-on minimum and other tax, fee, assessment, levy, tariff, charge or duty of
any kind whatsoever and any interest, penalty, addition or additional amount
thereon imposed, assessed or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract.
          “Tax Returns” means any return (including any information return),
report, statement, schedule, notice, form, declaration, claim for refund or
other document or information filed with or submitted to, or required to be
filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.
          “Third Party” means any Person who or that is not a party to this
Agreement.
          “Third-Party Claim” means any claim against any Indemnified Person by
a Third Party, whether or not involving a Proceeding.
          “Threatened” means, with respect to the taking of any action
(including, without limitation, the institution of any Proceeding), that the
Person subject to such action has received written notice from such Third Party
of its intention to take such action.
          “Trade Secret” means all information that is a trade secret within the
meaning of any applicable trade secret or other Legal Requirement.
          “Transaction Documents” means this Agreement and each other document
delivered pursuant to this Agreement; provided, however, that the “Transaction
Documents” shall not include any document delivered by any Seller other than in
its capacity as a Seller (including, without limitation, the Employment
Agreements and the Noncompetition Agreements).
          “Transactions” means all of the transactions contemplated by this
Agreement.
          “Unanticipated Assets” means any assets of Company that relate to or
arise as a consequence of pre-Closing operations of Company that are not
identified on the Closing Date Balance Sheet and are realized, identified or
come into the possession of Company after Closing.
          “Unpaid Pre-Closing Taxes” means any and all unpaid Taxes required to
be paid by Company, arising from or relating to Company’s conduct of its
business or any other activities of Company with respect to any period prior to
and including the Closing Date that is not properly accrued for on Company’s
books in accordance with GAAP (whether or not yet due at the Closing Date).
     15. General Provisions.

50



--------------------------------------------------------------------------------



 



          (a) Fees and Expenses. Except as otherwise provided in this Agreement,
each party to this Agreement shall bear its respective fees and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Agreement and the other documents contemplated herein and
the consummation of the Transactions, including all fees and expenses of its
Representatives. If this Agreement is terminated, the obligation of each party
to pay its own fees and expenses shall be subject to any rights of such party
arising from a Breach of this Agreement by another party.
          (b) Public Announcements. Subject to any applicable Legal Requirement,
any public announcement, press release or similar publicity with respect to this
Agreement or the Transactions shall be issued, if at all, at such time and in
such manner as Company and Buyer may mutually determine. Except as otherwise
permitted by this Agreement, the parties hereto shall not, and shall cause their
respective Representatives not to, disclose to any Person any information about
the Transactions, including the status of discussions or negotiations, the
execution of any documents (including this Agreement), or any of the terms or
conditions of the Transactions. Company and Buyer shall consult with each other
concerning the means by which Company’s employees, customers, suppliers and
other Persons having dealings with Company will be informed of the Transactions,
and Buyer shall have the right to be present for and participate in any such
communication.
          (c) Notices. All notices, Consents, waivers and other communications
required or permitted by this Agreement shall be in writing and shall be deemed
given to a party when (1) delivered to the appropriate address by hand or by
nationally recognized overnight courier service (costs prepaid); (2) sent by
facsimile or e-mail with confirmation of transmission by the transmitting
equipment; or (3) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses,
facsimile numbers or e-mail addresses and marked to the attention of the Person
(by name or title) designated below (or to such other address, facsimile number,
e-mail address or Person as a party may designate by notice to the other
parties):
               Sellers:
Michael J. Colgan, Sr.
Julie E. Colgan
Agnes L. Colgan Investment Credit Shelter Trust
Charles J. Colgan, Jr.
Ruth A. Willis
Raymond T. Colgan, Sr.
Mary C. Finnigan
Dorothy C. Chaplin
Patrick S. Colgan, Sr.
Timothy C. Colgan
c/o Michael J. Colgan, Sr., as the
     Sellers’ Representative.
5418 Ancestry Ct.
Gainesville, VA. 20155
Telephone: (703) 754-8715
Fax: (703) 331-3116
E-mail: mikecolgan@colganair.com

51



--------------------------------------------------------------------------------



 



with a mandatory copy to:
Vanderpool, Frostick & Nishanian, P.C.
9200 Church Street, Suite 400
Manassas, Virginia 20110
Attention: Michael R. Vanderpool, Esq.
Telephone: (703) 369-4738
Fax: (703) 369-3653
E-mail: mvanderpool@vfnlaw.com

     
     Company:
  Colgan Air, Inc.
 
  10677 Aviation Lane
 
  Manassas, Virginia 20110
 
  Attention: Michael J. Colgan, Sr.
 
  Telephone: (703) 331-3101
 
  Fax: (484) 377-3101
 
  E-mail: mikecolgan@colganair.com
 
   
 
  with a mandatory copy to:
 
   
 
  Vanderpool, Frostick & Nishanian, P.C.
 
  9200 Church Street, Suite 400
 
  Manassas, Virginia 20110
 
  Attention: Michael R. Vanderpool, Esq.
 
  Telephone: (703) 369-4738
 
  Fax: (703) 369-3653
 
  E-mail: mvanderpool@vfnlaw.com
 
   
     Buyer:
  Pinnacle Airlines Corp.
 
  1689 Nonconnah Boulevard
 
  Memphis, Tennessee 38132
 
  Attention: Peter D. Hunt
 
  Telephone: (901) 348-4262
 
  Fax: (901) 348-4103
 
  E-mail: phunt@nwairlink.com
 
   
 
  with a mandatory copy to:
 
   
 
  Sam Chafetz
 
  Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
 
  165 Madison Avenue, Suite 2000
 
  Memphis, Tennessee 38103
 
  Telephone: (901) 577-2148
 
  Fax: (901) 577-0854
 
  E-mail: schafetz@bakerdonelson.com

          (d) [Reserved]
          (e) Remedies Cumulative. Subject to the limitation of remedies set
forth herein, the rights and remedies of the parties to this Agreement are
cumulative and not alternative, and neither any

52



--------------------------------------------------------------------------------



 



failure nor any delay by any party in exercising any right, power or privilege
under this Agreement or any of the documents referred to in this Agreement shall
operate as a waiver of such right, power or privilege, and no single or partial
exercise of any such right, power or privilege shall preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege.
          (f) Waiver. To the maximum extent permitted by applicable Legal
Requirements, no claim or right arising from this Agreement or any of the
documents referred to in this Agreement can be discharged by a party hereto, in
whole or in part, by a waiver of the claim or right unless such waiver is in
writing and is signed by the waiving party, and no waiver that may be given by a
party shall be applicable except in the specific instance for which it is given.
          (g) Entire Agreement. This Agreement supersedes all prior
negotiations, understandings, agreements, representations, warranties, and
courses of conduct and dealing, whether written or oral, between or among the
parties hereto with respect to its subject matter, including the letter of
intent dated June 1, 2006, among Buyer, Company, Senator Colgan and Michael J.
Colgan, Sr., but excluding the Deposit Escrow Agreement and the Confidentiality
Agreement This Agreement, together with the schedules and exhibits attached
hereto, the other documents delivered herewith, the Deposit Escrow Agreement and
the Nondisclosure Agreement, constitute a complete and exclusive statement of
the terms and conditions of the agreement among the parties with respect to its
subject matter.
          (h) Amendment. This Agreement may not be amended, supplemented, or
otherwise modified except by a written agreement executed by all of the parties.
          (i) Assignment; Successors. No party may assign this Agreement or any
of its rights or obligations hereunder without the prior Consent of the other
parties hereto. Subject to the preceding sentence, this Agreement shall apply
to, be binding in all respects upon, and inure to the benefit of the successors
and permitted assignees of the parties.
          (j) No Third-Party Rights. Nothing expressed or referred to in this
Agreement shall be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except such rights, remedies
and claims as shall inure to a successor or permitted assignee pursuant to
Section 15(i).
          (k) Severability. If a court of competent jurisdiction holds that any
provision of this Agreement or portion thereof is illegal, invalid or
unenforceable, then such provision shall be modified automatically to the extent
necessary to make such provision fully legal, valid or enforceable. If such
court does not modify any such provision or portion thereof as contemplated
herein, but instead declares it to be wholly illegal, invalid or unenforceable,
then such provision or portion thereof shall be severed from this Agreement,
this Agreement and the rights and obligations of the parties hereto shall be
construed as if this Agreement did not contain such severed provision or portion
thereof, and this Agreement otherwise shall remain in full force and effect.
          (l) Construction and Usage. All terms defined herein have the meanings
assigned to them herein for all purposes, and such meanings are equally
applicable to both the singular and plural forms of the terms defined. All
references to a Person are, unless the context otherwise requires, also to its
successors and assigns. All references to any gender include, unless the context
otherwise requires, references to all genders, and references to the singular
include, unless the context otherwise requires, references to the plural and
vice versa. All references to sections are to the corresponding sections of this
Agreement. The headings of sections in this Agreement are provided for
convenience only and shall not affect its construction or interpretation. The
terms “include,” “includes” and “including” shall be deemed

53



--------------------------------------------------------------------------------



 



to be followed by the phrase “without limitation” regardless of whether they
are, in fact, followed by such words or words of like import.
          (m) Time of Essence. Time is of the essence with regard to all dates
and time periods set forth or referred to in this Agreement.
          (n) Governing Law. This Agreement and any Proceeding arising from this
Agreement shall be governed by, construed under, and enforced in accordance with
the laws of the State of Delaware without regard to conflicts-of-laws principles
that would require the application of any other law. The Promissory Note, the
Security and Pledge Agreement, the Noncompetition Agreements, and all other
ancillary documents shall be governed by, construed under, and enforced in
accordance with the laws of the Commonwealth of Virginia without regard to
conflicts-of-laws principles that would require the application of any other
law.
          (o) Reference of Disputes. Any party to this Agreement may submit any
dispute between or among the parties arising from or relating to this Agreement
or any actual or alleged Breach hereof to one or more of Sellers, a senior
officer of Company designated by its chief executive officer, and a senior
officer of Buyer designated by its chief executive officer, for a period of
30 days (or such longer period as the parties may in a specific case so decide),
for discussion and possible resolution by such Persons before commencing any
Proceeding with respect thereto.
          (p) Arbitration.
               (1) Except where equitable relief is sought in accordance with
Sections 13(j) and (m), and notwithstanding any termination of this Agreement,
all disputes, claims or controversies among the parties to this Agreement
arising from or relating to this Agreement or any of the Transactions that are
not resolved by mutual agreement among the parties shall be resolved solely and
exclusively by binding arbitration before the American Arbitration Association
or its successor (the “AAA”). The arbitration shall be held in Wilmington,
Delaware, before a single neutral arbitrator and shall be conducted in
accordance with the Commercial Arbitration Rules and Mediation Procedures
(Including Procedures for Large, Complex Commercial Disputes) promulgated by the
AAA unless specifically modified herein.
               (2) Within 15 days after demand for arbitration has been made by
any party, the parties and/or their counsel shall meet to discuss the issues
involved and to discuss a suitable arbitrator. Upon the failure of the parties
to agree upon an arbitrator within a reasonable time (not longer than 30 days
from the demand), the parties shall request that the AAA send each party an
identical list of names of individuals from its panel of arbitrators from which
to select an arbitrator. Each party shall have 15 days from the date on which
such list is transmitted to the parties to strike names objected to, number the
remaining names in order of preference, and return the list to the AAA. If a
party does not return the list within the time specified, all individuals named
therein shall be deemed acceptable. From among the individuals who have been
approved on all lists, and in accordance with the designated order of mutual
preference, the AAA shall invite the acceptance of an arbitrator to serve. If
the parties fail to agree on any of the individuals named, or if acceptable
arbitrators are unable to act, or if for any other reason the appointment cannot
be made from the submitted lists, the AAA shall have the power to make the
appointment from among other members of the panel of arbitrators without the
submission of additional lists.
               (3) The arbitration shall commence within 120 days after the date
on which a written demand for arbitration is filed by any party. The parties
shall participate in the arbitration in good faith. In connection with the
arbitration proceeding, the arbitrator shall have the power to order the
production of documents by each party and any Third-Party witnesses and shall be
empowered to decide

54



--------------------------------------------------------------------------------



 



any disputes regarding the scope of discovery. In addition, each party may take
up to three depositions as of right, and the arbitrator may in his or her
discretion allow additional depositions upon good cause shown by the moving
party. However, the arbitrator shall not have the power to order the answering
of interrogatories or the response to requests for admission. In connection with
any arbitration, each party shall provide to the other parties, no later than 10
days before the date of the arbitration, the identity of all persons who may
testify at the arbitration and a copy of all documents that may be introduced at
the arbitration or be considered or used by a party’s witness or expert. The
arbitrator’s decision and award shall be made and delivered in writing to each
party within 60 days of the conclusion of the arbitration hearing. The
arbitrator’s decision shall set forth a reasoned basis for the arbitrator’s
decision, including any award of Damages or finding of Liability. The prevailing
party in any arbitration shall be entitled to recover its reasonable attorneys’
fees and costs incurred in connection with such arbitration. The arbitrator
shall determine who the prevailing party is for this purpose.
               (4) Each party irrevocably and unconditionally consents to
(A) the exclusive jurisdiction of the AAA to resolve all disputes, claims or
controversies arising from or relating to this Agreement or any of the
Transactions and (B) the exclusive jurisdiction of the courts of the State of
Delaware for the purpose of compelling arbitration hereunder. Each party
irrevocably and unconditionally waives (A) any objection to proceeding before
the AAA based upon lack of personal jurisdiction and (B) any objection to the
laying of venue. Each party irrevocably and unconditionally waives and agrees
not to make a claim in any court that arbitration before the AAA has been
brought in an inconvenient forum or that the arbitration provisions of this
Agreement are unenforceable. Each party consents to service of process by
registered mail at the address to which notices are to be given. Each party
agrees that its submission to jurisdiction and its consent to service of process
by mail is made for the express benefit of the other parties.
               (5) This Section 15(p) shall apply to all forms of actions,
including requests for temporary, preliminary or permanent injunctive relief
(provided that, in connection with any claim for injunctive relief, the party
seeking such relief shall bear the burden of establishing that it lacks an
adequate remedy at law), except that to the extent that arbitration pursuant to
this Section 15(p) would not be available in a timely fashion so as to enable
any party to avoid immediate and irreparable harm, such party may proceed in
court without prior arbitration for the limited purpose of avoiding such
immediate and irreparable harm. Each party consents to the exclusive
jurisdiction of the courts of the State of Delaware for any proceeding in court
permitted under the immediately preceding sentence. The arbitrator shall have
full authority to grant provisional remedies and to direct the parties to
request that any court modify or vacate any temporary or preliminary relief
issued by such court, and to award damages for the failure of any party to
respect the arbitrator’s orders to that effect. Any award in any arbitration may
be enforced by any court of competent jurisdiction, and the party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including reasonable attorneys’ fees, to be paid by the party against whom
enforcement is ordered.
               (6) BY SIGNING THIS AGREEMENT, THE PARTIES ARE, EXCEPT TO THE
LIMITED EXTENT PROVIDED IN THIS SECTION 15(p), AGREEING TO HAVE ALL DISPUTES,
CLAIMS OR CONTROVERSIES ARISING FROM OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS DECIDED BY ARBITRATION, AND ARE GIVING UP ANY AND ALL RIGHTS THAT
THEY MIGHT POSSESS TO HAVE THOSE MATTERS LITIGATED IN A COURT OR JURY TRIAL. BY
SIGNING THIS AGREEMENT, THE PARTIES ARE GIVING UP THEIR JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL EXCEPT TO THE EXTENT THAT THEY ARE SPECIFICALLY PROVIDED
FOR UNDER THIS AGREEMENT. IF ANY PARTY REFUSES TO SUBMIT TO ARBITRATION AFTER
AGREEING

55



--------------------------------------------------------------------------------



 



TO THIS PROVISION, IT MAY BE COMPELLED TO ARBITRATE UNDER FEDERAL OR STATE LAW.
EACH PARTY’S AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.
               (7) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT (INCLUDING THIS
SECTION 15(p)) TO THE CONTRARY, THE ARBITRATOR SHALL HAVE NO POWER TO IMPOSE ANY
REMEDY OR RELIEF THAT, DIRECTLY OR INDIRECTLY, AVOIDS, MODIFIES OR OTHERWISE
OBVIATES (I) THE MONETARY OR TIME LIMITATIONS ON THE PARTIES’ RESPECTIVE
REMEDIES UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE MONETARY
LIMITATIONS ON SELLERS’ INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 13(b),
OR (II) THE LIMITATIONS ON THE PARTIES’ RIGHT TO SEEK EQUITABLE REMEDIES SET
FORTH IN SECTIONS 13(j) AND 13(m).
          (q) Execution of Agreement. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.
          (r) Sellers’ Representative.
               (1) Each Seller hereby (x) initially designates Michael J.
Colgan, Sr. (the “Sellers’ Representative”) as his, her or its agent to be
responsible for negotiating with Buyer and its counsel to resolve any and all
matters relating to Sellers’ rights and obligations under this Agreement and the
Promissory Note, (y) authorizes Sellers’ Representative to resolve, compromise
and dismiss any and all claims that such Seller may have under this Agreement or
any other document contemplated hereby, and (z) authorizes Buyer to rely upon
any such action of Sellers’ Representative as fully as if it were the action of
such Seller. Each Seller hereby agrees to the designation of a successor
Sellers’ Representative by a majority in interest of the Sellers in the event
Michael J. Colgan, Sr. is unwilling or unable to serve as such.
               (2) Each Seller acknowledges and agrees that the Sellers’
Representative has agreed to serve in such capacity solely as an accommodation
to Sellers and Buyer and is receiving no compensation hereunder or otherwise for
his service in such capacity. Accordingly, Sellers agree to indemnify Sellers’
Representative and save Sellers’ Representative harmless from and against any
and all claims, expenses or liability whatsoever which may be incurred by or
asserted against Sellers’ Representative as a result of or in connection with
any action taken in good faith by Sellers’ Representative in his capacity as
Sellers’ Representative, including any claim asserted against Sellers’
Representative by any person or entity (including, without limitation, by any
Seller).

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Stock Purchase Agreement is executed and delivered
by the parties hereto as of the date first written above.
SELLERS:

                /s/ Michael J. Colgan, Sr.
 
Michael J. Colgan, Sr.     /s/ Raymond T. Colgan, Sr.
 
Raymond T. Colgan, Sr.                 /s/ Julie E. Colgan
 
Julie E. Colgan     /s/ Mary C. Finnigan
 
Mary C. Finnigan                   Agnes L. Colgan Investment Credit
Shelter Trust     /s/ Dorothy C. Chaplin
 
Dorothy C. Chaplin               By:   /s/ Charles J. Colgan, Sr.
 
Charles J. Colgan, Sr.
Trustee     /s/ Patrick S. Colgan, Sr.
 
Patrick S. Colgan, Sr.                 /s/ Charles J. Colgan, Jr.
 
Charles J. Colgan, Jr.     /s/ Timothy C. Colgan
 
Timothy C. Colgan                 /s/ Ruth A. Willis
 
Ruth A. Willis                             COMPANY:                     Colgan
Air, Inc.                     By:   /s/ Michael J. Colgan, Sr.
 
Michael J. Colgan, Sr.
Chief Executive Officer               BUYER:                       Pinnacle
Airlines Corp.         By:   /s/ Peter D. Hunt
 
Peter D. Hunt
Vice President and Chief Financial Officer        

57



--------------------------------------------------------------------------------



 



AGREEMENT FOR PURCHASE AND SALE
     This Agreement for Purchase and Sale (this “Agreement”) is entered into as
of the Effective Date (as established in accordance with and defined in
Section 12.20 of this Agreement), by and between PINNACLE AIRLINES CORP., a
Delaware corporation, party of the first part (“Purchaser”); and M J COLGAN
ASSOCIATES, LLC, a Virginia limited liability company, party of the second part
(the “Seller”) (Purchaser and Seller are hereinafter sometimes individually
referred to as the “Party” and collectively as the “Parties”).
RECITALS:
     WHEREAS, the City of Manassas (the “City”) is the owner of that certain
parcel of land known as the Manassas Regional Airport (the “Airport”); and
     WHEREAS, pursuant to the terms of that certain Franchise Agreement
effective June 22, 2005 issued under Ordinance No. O-2005-35, as the same is
recorded among the land records of Prince William County, Virginia as Instrument
No. 200509200162007 (the “Franchise”), a copy of which Franchise is attached
hereto as Exhibit “A” and incorporated herein by reference, the City has issued
to Seller a license to operate its aircraft related business at the Airport as
the same is more fully defined by the Franchise; and
     WHEREAS, pursuant to the terms of the Franchise, the City has further
ground leased to Seller a certain 3.49474 acre parcel of land within the Airport
for construction by Seller thereon of its hangers and operational facilities, as
the same is more fully described by Exhibit A attached to the Franchise
(entitled Plat of Survey & Metes and Bounds Description) and Plat recorded as
Instrument No. 200509200162008 and 200509200166009 among the land records of
Prince William County, Virginia (the “Land”); and
     WHEREAS, pursuant to the Franchise, Seller has constructed certain
improvements within and upon the Land consisting of: (a) a hanger and office
building containing approximately 18,000 square feet (“Building A”); and (b) a
second hanger building containing approximately 37,000 square feet and including
additional hangar space, office space and maintenance shop space (“Building B”,
with Building A and Building B being collectively referred to as the
“Buildings”). The Buildings are more particularly shown and depicted on the site
plan attached hereto as Exhibit “B” and incorporated herein by reference; and
     WHEREAS, in conjunction with the construction of the Buildings and as
permitted by the Franchise, Seller has also constructed a 20,000 gallon fuel
tank for the storage of jet fuel (the “Fuel Tank”), which Fuel Tank is located
at a site as licensed to Seller under the Franchise and comprising portions of
the Airport designated by the City as the “Fuel Farm”; and
     WHEREAS, pursuant to the terms of (a) that certain Deed of Lease Agreement
dated September 30, 2003 as to Building A (the “Building A Lease”), (b) that
certain Deed of Lease Agreement signed by each party as of September 12, 2006 as
to Building B (the “Building B Lease”) and (c) that certain Fuel Tank Lease
dated March 16, 2006 (the “Fuel Tank Lease”), each entered into by and between
Seller and Colgan Air, Inc. (the “Company”), a full and complete current copy of
which leases, including those certain Amendments and Ratifications of each of
such leases dated of even date hereof, are attached hereto as Exhibit “C” and
incorporated herein by reference (collectively, the “Company Leases”), the
Company has leased from Seller the Buildings and the Fuel Tank (together with
all appurtenant benefiting easements

 



--------------------------------------------------------------------------------



 



and rights pertaining thereto, the Buildings and the Fuel Tank are collectively
identified herein as the “Facilities”), from Seller; and
     WHEREAS, pursuant to a Stock Purchase Agreement of even date herewith (the
“Stock Purchase Agreement”), Purchaser has simultaneously herewith contracted
with the shareholders of the Company to purchase their respective interests in
the Company; and
     WHEREAS, Section 6 of the Stock Purchase Agreement contemplates that
Purchaser shall enter into an agreement with Seller for the purchase by
Purchaser of Seller’s interests in the Franchise and the Facilities; and
     WHEREAS, Seller and Purchaser desire to enter into this Agreement whereby,
pursuant to and upon the terms and conditions herein, Seller agrees to sell to
Purchaser (or its nominee) and Purchaser (or its nominee) agrees to acquire from
Seller all of the Seller’s rights, title and interests in the Franchise,
including, without limitation, the license and leasehold and other rights, title
and interests in the Land (collectively, the “Leasehold Estate”), the Facilities
and the Fixtures (as defined hereinbelow) related thereto, by assigning to the
Purchaser, subject to consent by the City of Manassas and the other terms and
conditions of this Agreement (including, without limitation, Purchaser’s Review
Period rights and priviliges and its other conditions to Settlement as set forth
herein), the Franchise, together with, except the Excluded Personal Property as
hereinbelow defined, the following: (a) all of the Seller’s right, title and
interest in all other permanently affixed equipment, machinery and other items
of real property, including all components thereof, now and hereafter located
in, on or used in connection with, and permanently affixed to or incorporated
into the Land or any one or more of the Facilities, including, without
limitation, all furnaces, boilers, heaters, electrical equipment, heating,
plumbing, lighting, ventilating, refrigerating, incineration, air and water
pollution control, waste disposal, air-cooling and air-conditioning systems and
apparatus, sprinkler systems and fire and theft protection equipment, and
built-in vacuum, cable transmission and similar systems, all of which, to the
greatest extent permitted by law, are hereby deemed-by the Parties hereto to
constitute real estate, together with all replacements, modifications,
alterations and additions thereto, but specifically excluding all items included
within the category of Excluded Personal Property (collectively, the
“Fixtures”); (b) all of Seller’s right, title and interest in all personal
property equipment, machinery and other items of personal property, including
all components thereof, now and hereafter necessarily or appropriately located
in, on or used in connection with the Land, Facilities and Fixtures, but
specifically excluding all items included within the categories of Fixtures or
Excluded Personal Property as separately defined herein (collectively, the
“Equipment”); (c) all of Seller’s right, title and interest in all supplies and
inventory, including fuel in the Fuel Tank, cleaning materials and other
supplies for the maintenance and upkeep of any portions of the Land, the
Facilities and associated Fixtures, all inventory and supplies used in the
normal operation of the Facilities under and pursuant to the Franchise
(collectively, the “Supplies”); (d) only to the extent which Purchaser hereafter
notices Seller in writing of Purchaser’s intent to take assignment of the same
following review and consideration during the Review Period, all of Seller’s
right, title and interest in, under and/or to any service contract affecting all
or a portion of the Land as leased under the Franchise or any one or more of the
Facilities incidental to the operation of the Land, and to the extent not
terminated at or prior to the Closing by Seller at the request of Purchaser
(collectively, the “Business Agreements”); (h) other than the Franchise, all of
Seller’s assignable right, title and interest in all permits, licenses,
approvals, entitlements and other governmental, quasi-governmental (including

 



--------------------------------------------------------------------------------



 



providers of utilities servicing the Land and Facilities) and non-governmental
authorizations including, without limitation, certificates of occupancy,
required in connection with the licensing, franchising, leasing, ownership,
planning, development, construction, use, operation or maintenance of the Land
or the Facilities, and each of them, to the extent the same are transferable
(collectively, the “Permits”); (i) other than the Franchise, all of Seller’s
right, title and interest in all warranties, representations and guaranties with
respect to the Land, the Facilities, the Fixtures, the Equipment and the
Supplies, whether express or implied, which Seller now holds or under which
Seller is the beneficiary, including, without limitation, all of the
representations, warranties and guaranties given and/or assigned to Seller under
the Business Agreements and Leases, to the extent the same are transferable
(collectively, the “Warranties”); and (j) all of Seller’s right, title and
interest in all site plans, surveys, soil and substrata studies, architectural
drawings, plans and specifications, engineering plans and studies, floor plans,
landscape plans, and other plans and studies that relate to the Land, the
Facilities, the Fixtures and Equipment, or any portions of the foregoing, to the
extent the same are transferable (collectively, the “Engineering Documents”);
and
     WHEREAS, notwithstanding anything to the contrary as set forth herein,
excluded from the Assets (as such term is hereinbelow defined) to be purchased
and sold in accordance with the terms and conditions of this Agreement are any
items of personal property not specifically comprising a portion of the Assets
and otherwise belonging to Seller (collectively, the “Excluded Personal
Property”).
WITNESSETH:
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Purchaser and Seller agree as
follows:
1.0 PURCHASE AND SALE; SETTLEMENT; SETTLEMENT DATE; DEPOSIT
     1.1 Purchase and Sale. Subject to and upon the terms and conditions of this
Agreement, Seller hereby agrees to transfer, sell, assign and convey by good and
valid instruments of special warranties of title all of its right, title and
interest in, under and to each of the Assets to Purchaser, and Purchaser hereby
agrees to, as applicable, purchase or take assumption of (but only as to matters
first accruing after settlement) Seller’s right, title and interest in the
Assets from Seller. Collectively, the Franchise, the Leasehold Estate, the
Facilities, the Fixtures, the Company Leases, the Fuel Tank Capital Lease (as
hereinbelow defined), the Equipment, the Supplies, the Business Agreements, the
Permits, the Warranties and the Engineering Documents are hereinafter referred
to from time to time as the “Assets”.
     1.2 Settlement and Settlement Date. Subject to and upon the terms and
conditions in this Agreement, Purchaser and Seller shall consummate the purchase
and sale of the Assets on a date designated by Purchaser and proceed to
settlement by tendering to the Settlement Agent for final recording and
disbursement the documents and funds required by this Agreement (the
“Settlement”), but no later than thirty (30) days after the satisfaction of the
Purchaser’s Settlement Contingencies set forth in Section 7.5 below and Seller’s
Settlement Contingencies set forth in Section 7.6 below (the “Settlement Date”).
Notwithstanding the foregoing, Settlement shall occur, if at all, no later than
six (6) months after the Effective Date of this Agreement (the “Outside
Settlement Date”).

 



--------------------------------------------------------------------------------



 



     1.3 Deposit.
     (a) Within five (5) days following the establishment of the Effective Date
of this Agreement as set forth in Section 12.20, Purchaser shall deposit in
escrow with an office of LandAmerica — Lawyers Title Insurance Corporation as
selected and identified by Purchaser (the “Escrow Agent”, and also serving as
the “Settlement Agent” as contemplated by Section 7.1), the sum of One Hundred
fifty Thousand and 00/100 Dollars ($150,000.00) as its earnest money deposit
(the “Deposit”). The Deposit shall be applied at Settlement to the Purchase
Price, as hereinafter defined, or otherwise applied, refunded or paid in
accordance with the terms of this Agreement. The form of the Deposit shall be at
Purchaser’s election, either cash, wire transfer or certified funds.
     (b) The Deposit shall be held by the Escrow Agent pursuant to the terms and
conditions of this Agreement. The Deposit shall be held in an interest bearing
account by the Escrow Agent and the interest thereon shall become part of the
Deposit. Any interest on the Deposit shall inure to the benefit of Purchaser if
Settlement is completed hereunder; otherwise, such interest shall belong to the
Party receiving the Deposit in accordance with the terms of this Agreement.
2.0 PURCHASE PRICE
     2.1 Purchase Price Components. The aggregate Purchase Price (as hereinbelow
defined) to be paid by Purchaser for the Assets is Six Million Three Hundred
Fifty-Seven Thousand Nine Hundred Two and 00/100 Dollars ($6,357,902.00), and
the allocated purchase price to be paid by Purchaser for the Franchise and
Facilities shall be as follows:
     (a) Building A: One Million Eight Hundred Seventy Thousand and 00/100
Dollars ($1,870,000.00) (the “Building A Purchase Price”); and
     (b) Building B: Four Million Three Hundred Seventy-Nine Thousand and 00/100
Dollars ($4,379,000.00) (the “Building B Purchase Price”); and
     (c) Fuel Tank: One Hundred Eight Thousand Nine Hundred Two and 00/100
Dollars ($108,902.00) (the “Fuel Tank Purchase Price”).
Notwithstanding the aforesaid allocation of the Purchase Price, this is a single
indivisible contract.
3.0 PAYMENT OF PURCHASE PRICE
     3.1 The Building A Purchase Price, the Building B Purchase Price and the
Fuel Tank Purchase Price as described above in Article 2.0 (hereinafter,
collectively, the “Purchase Price”) shall be paid by Purchaser to Seller in cash
or in the following manner at the Settlement, adjusted for prorations and
Settlement costs and subject to the other terms and conditions of this
Agreement:
     (a) Building A: At Settlement and subject to the terms and conditions of
this Agreement, Purchaser shall pay the Building A Purchase Price as follows:

 



--------------------------------------------------------------------------------



 



          (i) One-half (1/2) of the Deposit shall be credited for the benefit of
Purchaser against the Building A Purchase Price; and
          (ii) Purchaser shall use its good faith efforts to obtain a commercial
first leasehold deed of trust loan from Fauquier Bank, or another financial
institution of Purchaser’s choice, in the approximate sum of One Million Thirty
Eight Thousand and 00/100 Dollars ($1,038,000.00) (the “Building A Bank Loan”).
The net loan proceeds under the Building A Bank Loan received by Purchaser shall
be applied to the Building A Purchase Price at Settlement; and
          (iii) The balance of the Building A Purchase Price shall be paid by
Purchaser to Seller at Settlement in the form of a promissory note (the “Note”).
The Note shall be amortized and payable in full over a period of ten (10) years
in equal monthly installments of principal and interest at the rate of 6.5% per
annum, commencing on the first day of the second month following the Settlement
Date. The Note shall otherwise be negotiable and in a commercially reasonable
form mutually acceptable to Purchaser and Seller, but shall, in addition to such
other terms and conditions as may be set forth therein, provide: (a) that
Purchaser’s liability for further payments thereunder shall cease if the
Franchise terminates for any reason other than by reason of an uncured event of
default thereunder by Purchaser following Purchaser assumption, including,
without limitation, as result of casualty, condemnation, war, national emergency
or for any other reason as may be contemplated by the Franchise; and (b) that if
any sums shall become due to Purchaser after Settlement under Article 12.0
hereof, Purchaser may offset those sums against the amounts due Seller or its
successors or assigns under the Note. The Note shall be secured by a Purchase
Money Leasehold Second Deed of Trust With Assignment of Interests, Rents and
Leases in a commercially reasonable form mutually acceptable to Purchaser and
Seller against Purchaser’s leasehold interest in the Land or so much thereof as
may ultimately be subject to a revised or new Franchise Agreement relating to
Building A (the “Seller’s Deed of Trust”).
     (b) Building B: At Settlement, Purchaser shall pay the Building B Purchase
Price as follows:
          (i) One-half (1/2) of the Deposit shall be credited for the benefit of
Purchaser against the Building B Purchase Price; and
          (ii) Purchaser shall use its good faith efforts to obtain a commercial
first leasehold deed of trust loan from Fauquier Bank, or another financial
institution of Purchaser’s choice, in the approximate sum of Four Million Two
Hundred Thousand and 00/100 Dollars ($4,200,000.00) (the “Building B Bank
Loan”); and
          (iii) The balance of the Building B Purchase Price shall be paid by
Purchaser to Seller at Settlement by bank wire or certified check.
     (c) Fuel Tank: At Settlement, Purchaser shall pay the Fuel Tank Purchase
Price as follows:

 



--------------------------------------------------------------------------------



 



          (i) Purchaser shall assume, refinance or pay the capital lease secured
against the Fuel Tank currently held by Merchants Leasing (the “Fuel Tank
Capital Lease”). The approximate Capital Lease balance as of the Effective Date
of this Agreement is $ 39,000.00.
          (ii) The balance of the Fuel Tank Purchase Price shall be paid by
Purchaser to Seller at Settlement by bank wire or certified check.
     3.2 Building A Bank Loan and Building B Bank Loans. The Building A Bank
Loan and Building B Bank Loan shall each be on terms and conditions acceptable
to Purchaser in its reasonable yet sole discretion, and shall be secured as a
lien against Purchaser’s leasehold rights, title and interests in the Land (or
applicable portions thereof) and as related to Purchaser’s interests in the
applicable Building A and Building B superior and prior to the Seller’s Deed of
Trust. Seller agrees to execute and deliver to Purchaser’s lender(s) all
documents and instruments required or reasonably requested by Purchaser’s
lender(s) in conjunction with Settlement or the closing of the Building A Bank
Loan and Building B Bank Loan given the proposed seller financing components of
the Purchase Price, including, without limitation, those as may be necessary
and/or appropriate to subordinate in all respects the Seller’s Deed of Trust
interests and other security interests to be held by Seller or any affiliate of
Seller in Purchaser’s post-Settlement interests in the Land and/or Facilities.
If the Franchise Agreement is amended to provide for separate identifiable areas
of land for each building, Seller’s Deed of Trust shall be a lien on the land on
which the applicable building is located.
     3.3 Additional Consideration. It is agreed by the Parties that the
segregated Purchase Price sums identified in Section 3.1 above include those
purchase price amounts, if applicable, as may be allocated by the Parties
regarding the other Assets to be conveyed in accordance herewith and associated
with each such Facility. Further, Seller agrees that in consideration of
Purchaser’s payment of the Purchase Price amounts set forth above and its
covenants and agreements set forth elsewhere in this Agreement, Seller shall,
subject to the approval by the City of Manassas, Airport Board and any and all
required approvals and consents necessary or appropriate from any other
governmental board, agency, body or otherwise, assign and transfer the Franchise
to Purchaser and otherwise sell, transfer, convey and/or assign, as appropriate,
the remainder of the Assets as identified herein to be conveyed to Purchaser and
which Purchaser agrees to purchase in accordance with the terms and conditions
of this Agreement.
4.0 PURCHASER’S DUE DILIGENCE INSPECTION RIGHTS; AND TITLE & SURVEY MATTERS
     4.1 Due Diligence Materials. Within ten (10) days immediately following the
Effective Date, Seller shall deliver, without representation or warranty as to
any document prepared by a third party, to Purchaser for its review the
following items to the extent they are in Seller’s possession:
     (a) True, correct, complete and legible copies of the Business Agreements,
Permits, Warranties and Engineering Documents pertaining to the Land and
Facilities;
     (b) True, correct, complete and legible copies of tax statements or
assessments for all portions of the Land, if any, and Facilities, including, as
and to the extent segregated, the

 



--------------------------------------------------------------------------------



 



Buildings, the Fuel Tank and all other Fixtures, together with the Equipment,
for the current and the two prior calendar years;
     (c) Complete, itemized and detailed inventories of the Supplies and
Equipment;
     (d) True, correct, complete and legible copies of all instruments
evidencing, governing, securing or otherwise relating to the payment of any
loans secured by the Assets, or any portions thereof, or related thereto; and
     (e) True, correct, complete and legible copies of any and all environmental
studies or impact reports, if and to the extent existing, relating to the
Assets, and any approvals, conditions, orders or declarations issued by any
governmental authority relating thereto (such studies and reports shall include,
but not be limited to, reports indicating whether the Property is or has been
contaminated by Hazardous Materials and whether the Property is in compliance
with the Americans with Disabilities Act and Section 504 of the Rehabilitation
Act of 1973).
     4.2 Title Commitment & Title Policy. Within thirty (30) days following the
Effective Date, Purchaser shall, at its sole cost and expense, cause to be
prepared and delivered to itself (with a copy to Seller), together with full and
complete copies of all “exception” documents and instruments referenced therein,
a commitment (the “Title Commitment”) for a leasehold owner’s policy of title
insurance issued by the Settlement Agent, as Title Company, in the name the
Purchaser as “Proposed Insured” with an effective date following the Effective
Date of this Agreement, and which shall reflect the state of title to the Land
and Facilities and which shall require the issuance, also at Purchaser’s sole
cost and expense, of the Title Policy (as defined hereinbelow) to the Purchaser
at Settlement, subject to no requirements not acceptable to Purchaser other than
as provided for by the terms and conditions of this Agreement or as may be
otherwise approved by Purchaser in its discretion. As used in this Agreement,
“Title Policy” shall mean shall mean one or more — as Purchaser shall reasonably
require at Settlement — leasehold owner’s title insurance policies (ALTA
Form 2006), dated as of the Settlement Date, in a face amount equal to the
Purchase Price, or allocated Purchase Price sums should Purchaser separate the
Facilities under amendments to the Franchise Agreement with the lessor
thereunder (or under one or more new franchise agreements), which will insure
Purchaser’s (a) leasehold estate to and in the Land, (b) fee title in the
Facilities (subject to the terms and conditions of the Franchise), together with
all associated Fixtures, and (c) rights of possession pursuant to any easements
or other rights and agreements benefiting the Land, to be vested in the
Purchaser, but only to the extent provided for in the Franchise Agreement, upon
recording of the applicable assignments and deeds subject to no standard or
special exceptions other than (i) those matters affecting title thereto as
approved in writing by Purchaser during the Review Period with it being agreed
that Seller shall, subject to Purchaser’s obligation to provide the Survey
should it desire to seek removal of the obligations, cause the removal and
deletion prior to Settlement of all “standard exceptions”, (ii) the lien of real
property taxes only for the year in which Settlement occurs and subsequent years
with the year of Settlement to be prorated at Settlement, and (iii) those
specific matters, if any, reflected upon the Survey (as hereinbelow defined) to
the extent approved by Purchaser in writing during the Review Period (herein,
those items identified in (i), (ii) and (iii) above are, collectively, referred
to as the “Permitted Exceptions”). The Title Policy shall also contain such
endorsements as Purchaser may reasonably request (including without

 



--------------------------------------------------------------------------------



 



limitation, access, address, comprehensive, contiguity (if appropriate), legal
lot, single tax parcel (if appropriate), survey, utility availability, and
zoning endorsements.
     4.3 Survey. Purchaser may, at its cost and expense but without any
obligation (except if Purchaser desires removal of the survey “standard”
exception form the Title Policy), within forty-five (45) days immediately
following the Effective Date of this Agreement, cause a current “as-built”
ALTA/ACSM survey, certified to the most current ALTA/ACSM requirements in effect
as of the Effective Date, (the “Survey”) prepared by an engineer or surveyor
licensed in the Commonwealth of Virginia in which the Land and Facilities are
located reasonably acceptable to Purchaser and which shall, in addition to such
other matters as Purchaser and/or its lender(s) may reasonably request or
require: (a) include a narrative legal description of the Land by metes and
bounds (which shall include a reference to the recorded plat, if any), and a
computation of the area comprising the Land in both acre, gross square feet and
net square feet (to the nearest one-thousandth of said respective measurement);
(b) accurately show the location on the Land of all improvements, including the
Buildings and Facilities (dimensions thereof at the ground surface level and the
distance therefrom to the facing exterior property lines of the Land), building
and set-back lines, parking spaces (including number of spaces), fences,
evidence of abandoned fences, ponds, creeks, streams, rivers, officially
designated 100-year flood plains and flood prone areas, canals, ditches,
easements, roads, rights-of-way and encroachments; (c) location of appurtenant
easements, and encroachments, if any, upon adjoining property, or from adjoining
property, upon the Land; (d) a key explaining abbreviations; (e) state the
zoning classification of the Land; (f) be certified in form and substance as of
the date of the Survey acceptable to and addressed to the Purchaser, the Title
Company, and each third-party lender designated by Purchaser; (g) legibly
identify any and all recorded matters shown on said survey by appropriate volume
and page recording references with dates of recording noted; (h) show the
location and names of all adjoining streets and the distance to the nearest
streets intersecting the streets that adjoin the Land; (i) be satisfactory to
the Title Company so as to permit it to amend the standard exception for area
and boundaries in the Title Policy; and (j) include a written Surveyor’s
Certificate in a form reasonably acceptable to Purchaser, the Title Company and
Purchaser’s lender(s).
     4.4 Purchaser’s General Inspection Rights. In addition to those rights and
privileges provided for elsewhere in this Article IV, Purchaser, personally or
through agents, employees or contractors, may go upon the Land and into the
Facilities at any reasonable time prior to Settlement, including during the
Review Period, to make boundary line or topographical surveys and to conduct
such investigations and analyses of all aspects of the Land as Purchaser deems
desirable pursuant to this Section 4.3. Purchaser’s inspections may include, but
are not limited to, (a) the availability and location of necessary utilities,
(b) soil conditions, (c) site utilization and coverage, (d) the availability of
access to public roads, (e) the availability of curb cuts and building permits,
(f) the present zoning of the Land and Facilities, (g) the suitability of soil
conditions on the Land so that unusual or costly construction techniques shall
not be required to use the Facilities and/or to further develop the Land or
expand the Facilities as and if may be contemplated by Purchaser, (h) the
determination that the existing exceptions as identified by the Title Commitment
will not materially hinder, delay or interfere with Purchaser’s use of the
Facilities and Land and/or the development of the Land or expansion of the
Facilities as may be contemplated by Purchaser, and (i) the determination of the
acreage and square footage of the Land. Purchaser shall pay all costs incurred
in making its surveys, tests, analyses and

 



--------------------------------------------------------------------------------



 



investigations under this Sections 4.4 and Sections 4.3 and 4.5, Purchaser shall
repair any damage to any Assets caused by such surveys or tests, and Purchaser
shall indemnify, defend and hold Seller harmless from any liens or claims for
the cost of any such surveys, tests, analyses and investigations, and any claims
with respect to personal injury, death or damage to personal property arising
out of any such surveys, tests, analyses and investigations. Purchaser’s
indemnity of Seller hereunder shall survive the rescission, cancellation,
termination or consummation of this Agreement for a period of one (1) year.
Without limiting the foregoing in any manner, Purchaser may, at its expense,
have the basic structures, as well as all electrical, mechanical, heating, air
conditioning, and plumbing systems, of the Facilities and all associated
Fixtures, and all items of tangible personal property included in the
Facilities, including all Equipment, inspected by qualified technicians of its
selection (who may be employees of Purchaser) and shall have received inspection
reports that are satisfactory to Purchaser with respect to the design, use,
fitness, safety and condition and are in conformity to the terms and conditions
of the Franchise, the Company Leases and to all laws, ordinances, rules and
regulations governing the operations of any of the foregoing.
     4.5 Environmental Inspection. The Parties further acknowledge that, without
limiting the scope of due diligence review which Purchaser may elect or intends
to undertake with respect to the Assets, Purchaser intends to conduct, and
Seller shall allow access to the Land, the Facilities and other applicable
Assets for, one or more environmental assessments of the Land and Facilities,
including, without limitation, an environmental site assessment thereof prepared
by an environmental consultant selected by Purchaser which conforms to the
American Society for Testing and Materials Phase I environmental study standards
and a survey of asbestos-containing materials with respect to the Facilities and
associated Fixtures comprising the Facilities. The final environmental
assessments as Purchaser may elect to undertake shall be addressed to Purchaser
and be dated, by updated if necessary given the Outside Settlement Date
contemplated by this Agreement, not earlier than sixty (60) days prior to the
Settlement Date, but to be commenced promptly following the Effective Date of
this Agreement. The Purchaser shall immediately notify the Seller if Purchaser
learns that the Assets are contaminated with Hazardous Materials (as hereinbelow
defined) or otherwise fail to comply with all Hazardous Materials Laws (as
hereinbelow defined) relating to environmental matters. For purposes of this
Agreement, the term “Hazardous Materials” shall mean any substance, including
without limitation, asbestos or any substance containing asbestos and deemed
hazardous under any Hazardous Materials Law, the group of organic compounds
known as polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious wastes, biomedical and medical wastes, chemicals known to cause
cancer or reproductive toxicity, pollutants, effluents, contaminants, emissions
or related materials and any items included in the definition of hazardous or
toxic wastes, materials or substances under any Hazardous Materials Law. The
term “Hazardous Materials Law” shall mean any local, state or federal law
relating to environmental conditions and industrial hygiene, including, without
limitation, the Resource Conservation and Recovery Act of 1976 (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”), the Hazardous Materials Transportation Act, the Federal Water
Pollution Control Act, the Clean Air Act, the Clean Water Act, the Toxic
Substances Control Act, the Safe Drinking Water Act, and all similar federal,
state and local environmental statutes, ordinances and the regulations, orders,
or decrees now or hereafter promulgated thereunder.

 



--------------------------------------------------------------------------------



 



     4.6 Purchaser’s Review Period.
     (a) Review Period. Subject to extension as contemplated below by Section
4.5(b), during that period of time commencing as of that date upon which
Purchaser receives delivery of all of the Seller’s deliverables required under
Section 4.1 above and ending at 5:00 p.m. CT sixty (60) days thereafter (the,
“Review Period”), Purchaser shall be entitled to review the Franchise, the
Facilities and other tangible Assets, the Company Leases, the Title Commitment,
the Survey, those environmental reports supplied to Purchaser pursuant to
Section 4.4 above, and all Due Diligence Materials delivered by Seller to
Purchaser or otherwise undertaken by Purchaser pursuant to the provisions of
this Article IV.
     (b) Purchaser Objections; Seller’s Right to Cure. With respect to the Title
Commitment and Survey and provided that the Title Commitment and Survey are
timely delivered to Purchaser, the Parties agree that on or before fifteen
(15) days following the receipt of the last of the Title Commitment (and all
exception documents) and the Survey, Purchaser shall notify Seller of any
objections to the title to the Land and Facilities that would materially
interfere with the conveyance in the form specified herein to Purchaser or which
would, in the reasonable opinion of Purchaser, materially interfere with or
prevent Post-Settlement continued operations of the Assets as such were operated
by Seller immediately prior to the Effective Date hereof. Failure to timely
notify Seller of such objections shall be deemed an approval of such matter(s)
not objected to as pertaining to title to the Land and Facilities disclosed by
the Title Commitment or the Survey, and such matter(s) not objected to by
Purchaser shall become a Permitted Exception. Otherwise, as pertains to the
Purchaser’s remaining due diligence assessments undertaken during the Review
Period, within forty-eight (48) hours after the expiration of the Review Period,
the Purchaser shall notify the Seller of any other matters identified by
Purchaser in regards to the evaluations undertaken by or on its behalf under
this Article 4.0 (and each of its Sections) and that, as ascertained by
Purchaser by means of such due diligence, constitute a defect or objection in
the Assets, or any portions thereof, in Purchaser’s reasonable opinion,
including, but not limited to, any reasonably observable defects or objections
identified by Purchaser with respect to structural or physical condition matters
(beyond normal wear and tear), the Facilities’ compliance with applicable
zoning, codes and regulations, or any contamination with Hazardous Materials.
Upon receipt of said notice, Seller shall act diligently to cure to Purchaser’s
reasonable satisfaction all of said defects and objections, including all
objections arising from the title examination and survey, and shall cure all
objections and defects within its reasonable control. If Seller cures said
defects on or before the Outside Settlement Date, then the Parties shall proceed
to Settlement; provided, however, that nothing in this Article 4.0 shall be
deemed to supersede, modify or amend the Purchaser’s or the Seller’s subsequent
respective and remedies under this Agreement, including those rights to
terminate this Agreement, in the event that either Party’s other conditions
precedent or contingencies to Settlement under this Agreement, including those
benefiting each such Party under Article 7.0, are not satisfied. If Seller is
unable or unwilling to cure all such objections or defects for reasons beyond
Seller’s reasonable control by the Outside Settlement Date, or if the City of
Manassas (or any other required or appropriate federal, state or local
governmental agency, body or authority), fails to approve an assignment of the
Franchise (or to issue a new franchise) to Purchaser, then either Party may
thereafter terminate this Agreement upon written notice to the other and the
Settlement Agent, whereupon the Deposit shall be returned to Purchaser and the
Parties relieved of all further liability hereunder except as to matters which
expressly survive termination hereof.

 



--------------------------------------------------------------------------------



 



Upon such termination, the term of the Company Leases shall be revised so that
the expiration thereof shall occur seven (7) years from the date of the Closing
under the Stock Purchase Agreement and Company shall have the right to sublet
the premises and/or equipment leased under each such Company Lease subject to
the approval of the sublessee by Seller, not to be unreasonably withheld,
conditioned or delayed. If Seller’s failure to cure any Purchaser identified
objections and defects arose from matters which were beyond the reasonable
control of Seller, then the Company Leases as so amended shall remain in full
force and effect. If Seller fails to cure a defect within his control by the
Outside Settlement Date or sixty (60) days after receiving notice thereof,
whichever is later, then Purchaser may serve notice upon Seller of Purchaser’s
termination of the Company Leases as of a date not less than thirty (30) days
from the date of such notice.
     (c) Survival. The provisions of this Section 4.6 shall survive any
termination of this Agreement.
5.0 REPRESENTATION AND WARRANTIES
     5.1 Seller’s Representations and Warranties. To induce Purchaser to enter
into this Agreement and to purchase the Assets, Seller hereby makes the
following representations and warranties, each of which is deemed material and
shall be continuing and shall survive Settlement:
     (a) Seller Authority. Seller is a limited liability company, duly formed
and in good standing and qualified under the laws of the Commonwealth of
Virginia. Subject to approval by the City (and the Airport Board, as the case
may be) as required by the Franchise, Seller has the full right, power, and
authority to sell, convey, and transfer the Facilities to Purchaser as provided
herein, to assign the Franchise to Purchaser and to carry out Seller’s
obligations set forth hereunder. The persons executing this Agreement have the
full right, power, and authority to execute this Agreement on behalf of Seller
and have the right, power and authority to bind Seller.
     (b) Seller’s Title. Seller is the sole legal and beneficial owner of the
leasehold interests under the Franchise (a full, complete and correct copy of
which, without further modification or amendments, being attached to this
Agreement as Exhibit “A”), the Landlord under the Company Leases (full, complete
and correct copies of which, without further modification or amendments, being
attached to this Agreement as Exhibit “C”) and the fee owner of the Facilities
and other Assets; and neither Seller (except as to existing loans from Fauquier
Bank) nor, to Seller’s knowledge, the City, has made any prior assignment of any
kind whatsoever of their respective interests, as applicable, in the Franchise,
the Lease, the Facilities or any of the other Assets. The title to be conveyed
to Purchaser hereunder as of the Settlement Date will be good, insurable,
marketable and indefeasible franchise, leasehold or, as applicable, fee simple
title and, as applicable, record title, subject only to the Permitted
Exceptions.
     (c) Third Party Consents. Except for approval by the City (and the Airport
Board, as the case may be) as required by the Franchise, Seller does not need
any third party or court approval to assign the Franchise to Purchaser, to sell
the Facilities and other Assets to Purchaser or, if third party or court
approvals are required to assign the Franchise to Purchaser or to sell the

 



--------------------------------------------------------------------------------



 



Facilities to Purchaser, Purchaser, with Seller’s cooperation, shall be
responsible for procuring all such approvals in a form and content acceptable to
Purchaser in Purchaser’s discretion prior to the Settlement Date or, as
applicable, Outside Settlement Date at Seller’s sole cost and expense and shall
commence the process of obtaining said approval as promptly as reasonably
possible following the Effective Date hereof.
     (d) Environmental Matters. To Seller’s actual knowledge, there are no
Hazardous Materials or above ground or underground storage tanks within the
surface or subsurface of the Land (with the exception of the Fuel Tank located
at the Fuel Farm) within the meaning of any Hazardous Material Law; nor has
Seller or, to the knowledge of Seller, the City as Lessor under the Franchise,
caused any Hazardous Material(s) to be disposed of, stored, treated or used on
or within the surface or subsurface of the Land; nor has Seller or, to Seller’s
knowledge, the City as Lessor under the Franchise, caused any prohibited
discharge of sewage, industrial or other waste on the Land or in the drainage,
storm or sewer system serving the Land;
     (e) Litigation Matters. There is no litigation, administrative or other
proceeding, order or judgment pending or outstanding or threatened against or
relating to the Franchise or any of the Assets, or any portions thereof,
including any portion of the Land or the Facilities; and no claims are pending
against Seller for which, if Seller were to be found liable or responsible, such
liability or obligation would have a detrimental impact upon Seller’s ability to
perform and close under this Agreement.
     (f) Compliance with Laws. To Seller’s actual knowledge, neither the Seller
nor any of the Assets are in violation of, and each has complied in all material
respects with, and has not received any notice of any possible violation of or
non-compliance with or change in or amendment to, any and all applicable
licenses, permits, zoning or other ordinances (including development, land use
and otherwise), and statutes, codes or regulations of any governmental agency or
similar body, in respect to the ownership, use, maintenance, condition and
operation of all or any part of the Assets, including the Facilities. Further,
without intending to limit or limiting the foregoing, all zoning and other
applicable certificates, permits and licenses necessary to permit the use,
occupancy and operation of the Facilities have been obtained; and Seller has not
received any notice nor does it have any knowledge of any violation with respect
to any one or more of the Facilities of any law, rule, regulation, order or
decree of any governmental authority having jurisdiction which would have a
material adverse effect on the Facilities or the use or occupancy thereof,
except for violations which have been cured and notices or citations which have
been withdrawn or set aside by the issuing agency or by a final order of a court
of competent jurisdiction; and none of the Facilities rely upon, and are not
relied upon, any building or improvement not part of the Assets to be conveyed
unto Seller under the terms and conditions of this Agreement to fulfill any
zoning, building code or other governmental or municipal requirement for
structural support or the furnishing of any essential building systems.
     (g) No Tenancies. There shall be no leases, tenancies, subleases,
subtenancies or licenses for all or any part of the Facilities, the Buildings or
Land in effect on the Settlement Date, nor shall any person have any rights to
the purchase, use or possession of any part of the Facilities on the Settlement
Date except for the Company Leases identified by Exhibit “C”, and which Company
Leases shall be assigned to the Purchaser at Settlement.

 



--------------------------------------------------------------------------------



 



     (h) No Other Agreements. With the exception of the Franchise, the Company
Leases and the Business Agreements, there are no management, maintenance,
equipment, supply, concession, construction, brokerage, security or service
obligations or contracts or any other instruments, agreement or obligations
affecting all or any part of the Land, the Facilities or any other of the Assets
which will be binding upon Purchaser or any of the Assets after Settlement, and
there are no leasing or other commissions which would be due and owing from
Purchaser after Settlement in connection with the Facilities under the Company
Leases or any other Business Agreements.
     (i) Condemnation Proceedings. To Seller’s actual knowledge, there are no
condemnation or eminent domain proceedings pending against all or any part of
the Assets, and neither Seller nor anyone on its behalf, has discussed or made
any commitment in respect of, or has received any notice, oral or written, of
the desire of any governmental or public authority, agency, entity or otherwise
with the exception of Purchaser in respect of, the taking or use of all or any
part of the Assets, including the Facilities, whether temporarily or
permanently, for easements, rights-of-way, or other public or quasi-public
purposes.
     (j) Compliance with Agreements; No Defaults. To Seller’s actual knowledge,
neither the execution of this Agreement nor the consummation of the transactions
contemplated hereby will (i) conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under, any agreement or
instrument to which Seller is a party or by which all or any part of the
Facilities or any of the other Assets are bound, (ii) violate any restriction,
requirement, covenant or condition to which Seller is subject or by which all or
any part of the Facilities or other Assets are bound, (iii) constitute a
violation of any applicable code, resolution, law, statute, regulation,
ordinance, rule, judgment, decree or order, or (iv) except for the approval of
the City of Manassas and its Airport Commission, require the consent or approval
of any third party. Further, and without limiting the foregoing:
          (i) neither Seller nor any other party to the Franchise, the Company
Leases, or any other agreements or instrument as may be assigned by Seller and
accepted and assumed by Purchaser as of the Settlement Date is in default under
any provision of such agreement, and no event has occurred which, with the
passage of time or the giving of notice, or both, in accordance with the terms
and conditions of such agreement(s), would constitute a default by Seller or any
other party or parties to such agreement or instruments; and
          (ii) Seller has performed as of the Effective Date, and at Settlement
shall have still then fully performed, all covenants and obligations (including,
without limitation, franchise fee, rental and repair and maintenance
obligations) under the Franchise, the Company Leases, the Business Agreements
and all other agreements as may be assigned to and assumed by Purchaser as have
accrued as of and are required to be performed as of such date.
     (k) Other Contracts to Convey Facilities. Seller has not committed nor
obligated itself in any manner whatsoever to sell the Assets, including the
Facilities, or any portions thereof, to any party other than Purchaser, and any
contract or agreement (verbal or written) to sell any of the Assets, including
the Facilities, to any party other than Purchaser has been lawfully terminated
or has expired in accordance with its terms and has not been otherwise extended
by the actions or omissions of Seller.

 



--------------------------------------------------------------------------------



 



     (l) Third Party Claims. To Seller’s actual knowledge, there are no
threatened claims by third parties against the Assets, including the Facilities,
or any portion thereof.
     (m) Bankruptcy of Seller. Seller has not made a general assignment for the
benefit of creditors, filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors, suffered the
appointment of a receiver to take possession of all, or substantially all, of
Seller’s assets (including, without limitation, any portion of the Assets),
suffered the attachment or other judicial seizure of all, or substantially all,
of Seller’s assets (including, without limitation, any portion of the Assets),
admitted in writing its inability to pay its debts as they come due or made an
offer of settlement, extension or composition to its creditors generally.
     (n) Encumbrances; Liens & Payment of Fees. Neither the Land nor any of the
Facilities are subject to any (a) use or occupancy restrictions, except those
imposed by the Franchise, Manassas Airport regulations, and applicable zoning
laws and regulations (but the said zoning laws and regulations allow the use of
the Land and Facilities for the conduct of the business as such exists as of the
Effective Date hereof); (b) special taxes or assessments, except those generally
applicable to other properties in the taxing district in which the Facilities
are located; or (c) any liens (including liens for real estate taxes, water and
sewer rentals, and other state, county, city or similar municipal charges),
easements, leases, encumbrances or other restrictions, which are not Permitted
Exceptions. Seller has paid all fees and charges owing in connection with its
ownership, use and development of the Land, Facilities and other Assets to be
conveyed in accordance with the terms of this Agreement.
     (o) Cooperation. Seller shall cooperate with Purchaser in obtaining the
transfer or issuance (effective not earlier than the Settlement Date), as the
case may be, to Purchaser, of the Franchise, all permits, approvals and licenses
necessary for the assignment of the (or issuance of a new) Franchise to
Purchaser and, as applicable, the ownership, occupancy and use of the Assets,
including the Facilities, by Purchaser.
     (p) Insurability Notices. No notice has been received from any insurance
company that has issued a policy with respect to any portion of the Facilities
or from any board of fire underwriters (or other body exercising similar
functions), claiming any defects or deficiencies or requiring the performance of
any repairs, replacements, alterations or other work and as of the Settlement no
such notice will have been received which shall not have been cured; and no
notice has been received by Seller from any issuing insurance company that any
of such policies will not be renewed, or will be renewed only at a higher
premium rate than is presently payable therefor.
     (q) Utility Availability. The existing water, sewer, gas and electricity
lines, storm sewer and other utility systems serving each of the Facilities have
been installed, have been paid for (including applicable connection, impact
and/or similar such charges and assessments) on the Land and are adequate to
serve the utility needs of each of the Facilities, and all utilities required
for the operation of the Facilities enter the Land through adjoining public
streets or through adjoining public land or private land in accordance with
valid public or private easements that will inure to the benefit of Purchaser;
and all approvals, licenses and permits required for said utilities have been
obtained and are, and will be as of the Settlement, in force and effect.

 



--------------------------------------------------------------------------------



 



     5.2 Purchaser’s Representation and Warranties. To induce Seller to enter
into this Agreement and to sell the Assets, Purchaser hereby makes the following
representations and warranties, each of which is deemed material and shall be
continuing and shall survive Settlement:
     (a) Purchaser’s Authority. Seller is a corporation, duly formed and in good
standing and qualified under the laws of state of Delaware. Purchaser has the
full right, power and authority to purchase the Facilities from Seller as
provided in this Agreement and to carry out Purchaser’s obligations under this
Agreement, and all requisite action necessary to authorize Purchaser to enter
into this Agreement and to carry out Purchaser’s obligations hereunder has been
taken. The individuals executing this Agreement on behalf of Purchaser have the
legal power, right, and actual authority to bind Purchaser to the terms and
conditions of this Agreement.
     (b) No Defaults. To Purchaser’s actual knowledge, neither the execution of
this Agreement nor the consummation of the transactions contemplated hereby will
(i) conflict with, or result in a breach of, the terms, conditions or provisions
of, or constitute a default under, any agreement or instrument to which
Purchaser is a party, (ii) violate any restriction, requirement, covenant or
condition to which Purchaser is subject, (iii) constitute a violation of any
applicable code, resolution, law, statute, regulation, ordinance, rule,
judgment, decree or order, or (iv) require the consent or approval of any third
party.
     (c) Bankruptcy of Purchaser. Purchaser has not made a general assignment
for the benefit of creditors, filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by Purchaser’s creditors,
suffered the appointment of a receiver to take possession of all, or
substantially all, of Purchaser’s assets, suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets, admitted
in writing its inability to pay its debts as they come due or made an offer of
Settlement, extension or composition to its creditors generally.
     5.3 Survival of Representations and Warranties. The representations and
warranties set forth in this Section 5 are made as of the date of this Agreement
and are remade as of the date of Settlement and shall not be deemed to merge
into or waived by any conveyance instruments or other Settlement documents, but
shall survive Settlement for a period of one (1) year following Settlement.
6.0 SELLER’S COVENANTS
     6.1 Rights and Interest. Seller shall not encumber, transfer, grant, or
agree to grant, any rights or interests with respect to the Facilities, which
are inconsistent with the rights of Purchaser pursuant to this Agreement.
     6.2 Ongoing Operations and Affirmative Covenants. During pendency of this
Agreement and through Settlement, Seller agrees that it will:
     (a) in accordance with Seller’s normal practices and procedures and at all
times in compliance with the terms and conditions of the Franchise, the Company
Leases, continue to

 



--------------------------------------------------------------------------------



 



operate, maintain, repair and use the Assets in the ordinary course of business
as Seller has done so immediately prior to the establishment of the Effective
Date of this Agreement;
     (b) maintain in full force fire and extended coverage insurance upon the
Land and Facilities and public liability insurance with respect to damage or
injury to persons or property occurring on or relating to operation of the Land
and each of the Facilities in at least such amounts as are maintained by Seller
on the Effective Date.
     (c) at its sole cost and expense continue to maintain the Land, Facilities
and other Assets, including, as applicable, in accordance with the terms and
conditions of the Franchise and the Company Leases; and
     (d) cooperate with Purchaser in providing Purchaser will all data and
information reasonably requested by Purchaser and available to Seller concerning
the Assets, including, without limitation, the items required under Article 4.0
of this Agreement and other information regarding, as applicable, the use,
occupancy and operations of the Assets.
     (e) comply with all significant legal requirements applicable to the
Assets, and each of them.
     (f) cooperate in furnishing to any proposed lender of Purchaser is
connection with Purchaser’s proposed financing of any or all portions of the
Purchase Price payable under this Agreement, all information and in executing
any documents that do not materially adversely affect the Seller or create any
additional liability or obligations on the part of Seller and agrees to consent
to the assignment by Purchaser of any of its rights under this Agreement to any
party which enters into any financing transaction with the Purchaser.
     6.3 Negative Covenants. From and after the Effective Date of this Agreement
through the Settlement Date, Seller covenants and agrees that it, its agents,
employees, directors, members, and directors or managers of such members, shall:
     (a) not undertake or allow to be taken any action with respect to the
Assets, or any portion thereof, which would provide for allow any of the Assets,
including the Facilities, to deviate from their present order and condition;
     (b) not enter into, amend, terminate, waive any default under, grant
concessions regarding or take any action which could result in the revocation or
invalidation, in part or in whole, of the Franchise, the Company Leases (or any
one or more of the same), or any contract or agreement that will pertain to or
be an obligation affecting the Assets or binding on Purchaser after Settlement
(including without limitation, any Business Agreement, any Permit or any
Warranty) without Purchaser’s prior written consent, which consent shall not be
unreasonably withheld;
     (c) not to make or commit to make any capital expenditure, capital addition
or capital improvement related to the Land or any of the Facilities that exceeds
Ten Thousand and NO/100 Dollars ($10,000.00) without prior written approval of
Purchaser, which approval shall not be unreasonably withheld;

 



--------------------------------------------------------------------------------



 



     (d) not consent to the placement by others of any easements, covenants,
restrictions or encumbrances in respect of all or any part of the Facilities or
otherwise affect the state of title to such Facilities without obtaining
Purchaser’s prior written consent;
     (e) not cause or permit any action to be taken which would cause any of the
representations or warranties set forth in Section 5.1 hereof to be untrue in
any material respect at any time; and
     (f) not enter into any other contracts or negotiations for the sale, lease,
other transfer, modification or encumbrance of any of the Assets identified by
this Agreement, including, without limitation, the Land or any of the
Facilities, with any person or party other than Seller while this Agreement is
pending, and Seller agrees to notify Purchaser in writing within one
(1) Business Day of any offer received by, delivered to or communicated to
Seller or any of its members, agents or employees or other representatives for
the purchase, sale, financing, acquisition or other disposition of the Assets
covered by this Agreement or any interest in Seller.
7.0 SETTLEMENT AGENT; PRORATIONS; COSTS; DELIVERIES IN ESCROW; CONDITIONS TO
SETTLEMENT
     7.1 Settlement Agent. The transaction contemplated by this Agreement shall
be consummated and proceed to Settlement through the offices of Escrow Agent, as
the Settlement Agent and Title Company, on or before the Settlement Date, which
shall act as the “Settlement Agent” for the parties. Funds shall be deposited by
Purchaser with and held by Settlement Agent. Upon Settlement, title and, subject
to the Company Leases, immediate possession to the Facilities and other Assets
shall pass from Seller to Purchaser and the Settlement Agent shall deliver the
Purchase Price to Seller in accordance with the written instructions provided to
the Settlement Agent by Purchaser and/or Seller. This Agreement shall serve as
the exclusive instructions to the Settlement Agent, and supplemental escrow
instructions prepared by Purchaser and Seller, as the case may be, shall
supplement this Agreement. In the event of a conflict between the terms of the
Agreement and the terms of any supplemental escrow instructions, the terms of
this Agreement shall control.
     7.2 Prorations. Rents, franchise fees, water and sewer charges, utilities,
insurance and interest on existing encumbrances taken subject to, if any, and
operating charges are to be adjusted to the date of Settlement. Taxes, general
and special, are to be adjusted according to the certificate of tax issued by
the collector of taxes, except that assessments or notations thereof, for
improvements completed prior to the date hereof, whether assessment therefore
has been levied or not at the time of Settlement shall be paid by Seller.
(collectively, the foregoing are identified as the “Prorations”).
Notwithstanding anything set forth in this provision to the contrary, all such
costs, expenses, charges, taxes, assessments or otherwise, including penalties
and interests arising from Seller’s late payment of any sums or amounts due from
it for periods prior to the Settlement Date, as pertaining to the Assets shall
be the sole and absolute responsibility of Seller and paid by Seller at Closing.
The provisions of this Section shall survive Settlement.
     7.3 Settlement Cost. Settlement costs shall be charged as follows: (i) all
escrow and Settlement fees charged by the Settlement Agent shall be split evenly
between Seller and Purchaser; (ii) the costs and fees of procuring the Title
Commitment shall be paid by Purchaser;

 



--------------------------------------------------------------------------------



 



(iii) the costs and premiums for the Title Policy and any special endorsements
thereto shall be paid by Purchaser; (iv) the cost of preparing the Deed and the
Grantor’s tax shall be paid by Seller; (v) all other recording costs and
recording taxes shall be paid by Purchaser; and (vi) the Parties shall be
responsible for their respective attorneys fees.
     7.4 Deliveries in Escrow to the Settlement Agent.
     (a) Seller’s Deliveries in Escrow. On or before the Settlement Date or an
earlier date set for Settlement by the parties, Seller shall deliver in escrow
to the Settlement Agent the following, each of which shall be in a form
reasonably acceptable to Purchaser:
          (i) Deed(s). One or more Special Warranty Deeds duly executed and
acknowledged by Seller conveying Building A and Building B, together with all
other appurtenant and related Fixtures, to and in favor of the Purchaser or its
nominee (the “Deeds”), which Deeds shall be subject to the Permitted Exceptions
as applicable to each of the Facilities and applicable portions of the Land and
shall be generally in a form conforming with the requirements of Virginia law
and otherwise mutually and reasonably agreeable to the Parties; and
          (ii) Lease Assignment(s). One or more duly executed and acknowledged
assignments of the Company Leases in recordable and otherwise mutually and
reasonably acceptable form in favor of Purchaser or its nominee (the “Lease
Assignment”); and
          (iii) Business Agreements Assignment(s). One or more duly executed and
acknowledged assignments of the Business Agreement(s) in, if requested or
required by Purchaser, recordable and otherwise mutually and reasonably
acceptable form in favor of Purchaser or its nominee (individually or
collectively, as applicable, the “Business Agreements Assignment”), and which
Business Agreements Assignments shall also have been approved and executed by
any third-party required to consent to the assignment of the applicable Business
Agreement; and
          (iv) Bill of Sale. A duly executed and acknowledged bill of sale (the
“Bill of Sale”) in commercially reasonable form conveying to Purchaser all
Equipment, Supplies, Permits, Warranties and other personal property items being
sold and transferred to Purchaser as part of the Assets under this Agreement as
accepted by Purchaser and to include the Fuel Tank; and
          (v) Company Leases Estoppel Certificates. As to each of the Company
Leases, an Estoppel Certificate executed and acknowledged by Seller, as
landlord, dated not more than ten (10) days prior to Settlement and in a form
reasonably acceptable to Purchaser but generally describing or attaching copies
of all of the documents constituting each such lease, including all
modifications, amendments or restatements thereto (if any), and, among such
other matters as Purchaser may reasonably request, stating (subject to
clarification and specificity in each document delivered for execution):
     (A) that the subject lease is, as of such date, valid and subsisting and in
full force and effect, and has not been assigned, in part or in whole, by any
party thereto;

 



--------------------------------------------------------------------------------



 



     (B) the amount and purpose of any escrow or other deposits held by the
landlord or its agent(s) under the lease;
     (C) the then-current rental and/or other regularly payable amounts, broken
down in installments on an annual and monthly basis, payable thereunder;
     (D) an affirmative statement that all rents, fees and other amounts then
currently due and payable thereunder have been paid in full; and
     (E) There are no outstanding notices of default of any kind or nature, no
defaults of by either party exist under the agreement; and, to the best
knowledge of the party executing the estoppel certificate, no event has occurred
which, with the passage of time or the giving of notice, or both, in accordance
with the terms and conditions of such agreement, would constitute a default by
any party thereto; and.
          (vi) FIRPTA. A Foreign Investment in Real Property Tax Act affidavit
executed by Seller, which, if Seller fails to provide the necessary affidavit
and/or documentation of exemption on the Settlement Date, Purchaser may proceed
in accordance with the withholding provision in such act and applicable Virginia
laws; and
          (vii) Delivery of Assets. Originals and (as to the Land and
Facilities), subject to the existing leases, possession of all Assets as
transferred unto Purchaser in accordance with this Agreement.
          (viii) Other Deliveries. Such other instruments as are reasonably
required by Seller, Purchaser, the Settlement Agent, the Title Company insuring
title to the leasehold estate or otherwise reasonably required to consummate the
sale of the Assets in accordance with the terms of this Agreement.
     (b) Purchaser’s Deliveries in Escrow. On or before the Settlement Date or
an earlier date set for Settlement by the parties, Purchaser shall deliver in
escrow to the Settlement Agent the following:
          (i) Purchase Price. The Purchase Price in cash or other immediately
available funds, plus or minus applicable prorations, together with the Note and
the Seller’s Deed of Trust, shall be deposited by Purchaser with the Settlement
Agent; and
          (ii) Other Deliveries. Such other instruments as are reasonably
required by Seller, Purchaser, the Settlement Agent, the title company insuring
title to the leasehold estate or otherwise required to consummate the purchase
of the Facilities in accordance with the terms of this Agreement.
     (c) Additional Deliveries Into Escrow.

 



--------------------------------------------------------------------------------



 



          (i) Each Party shall deliver to the Settlement Agent an executed
Settlement Statement in the form mutually agreed upon by the Parties providing
for the payment of Purchase Price and the allocations and prorations of
Settlement expenses and costs as contemplated by this Agreement; and
          (ii) The Parties shall deliver to the Settlement Agent those documents
reasonably necessary to evidence the transfer and assumption of the Franchise to
the Purchaser (the Franchise Assignment), or for the issuance of one or more new
franchises should such be required, including by way of example an assignment
from the Seller and an approved ordinance from the City of Manassas and such
other federal, state and local governmental agencies, bodies or authorities as
may have to approve he foregoing; and
          (iii) Seller acknowledges agrees that an additional condition
precedent to Purchaser’s obligations to proceed to Settlement under this
Agreement shall be the delivery into escrow with Settlement Agent in a form
reasonably acceptable to Purchaser of an estoppel certificate dated not more
than ten (10) days prior to Settlement from the City of Manassas, as lessor
under the Franchise, stating:
     (A) that the Franchise is, as of such date, valid and subsisting and in
full force and effect, and has not been assigned, in part or in whole, by any
party thereto;
     (B) the amount and purpose of any escrow or other deposits made by Seller
and held by the City or its agent(s) under the Franchise;
     (C) the then-current rental, franchise fees and/or other regularly payable
amounts, broken down in installments on an annual and monthly basis, payable by
Seller under the Franchise;
     (D) an affirmative statement that all rents, franchise fees and other
amounts then currently due and payable under the Franchise have been paid in
full; and
     (E) there are no outstanding notices of default of any kind or nature, no
defaults of the City exist under the Franchise; and, to the best knowledge of
the City, no event has occurred which, with the passage of time or the giving of
notice, or both, in accordance with the terms and conditions of such agreement,
would constitute a default by the City, Seller or any other party or parties to
the Franchise.
     7.5 Conditions Precedent to Purchaser’s Obligation to Proceed to
Settlement. In addition to all other conditions set forth herein unless
otherwise waived in writing, the obligation of Purchaser to consummate the
transaction contemplated hereunder and to proceed to Settlement as of the
Settlement Date shall be contingent and conditioned upon the full and final
satisfaction of the following contingencies to Settlement (hereinafter
collectively the “Purchaser’s Settlement Contingencies”):

 



--------------------------------------------------------------------------------



 



     (a) Seller’s representations and warranties contained in Article 5.0 of
this Agreement shall be true and correct as of the Settlement Date; and
     (b) Purchaser shall have received from the Title Company a marked Title
Commitment or proforma Title Policy to insure the Leasehold Estate and the
Facilities in a form reasonably acceptable to Purchaser with those endorsements
reasonably required by Purchaser and subject only to the Permitted Exceptions as
approved by Purchaser in accordance with the terms and conditions of Article 4.0
of this Agreement; and
     (c) on the Settlement Date, Seller shall have delivered to the Settlement
Agent or shall have made arrangements for delivery of such releases or other
instruments necessary to release of record and beneficially any and all existing
mortgages, deeds of trust, financing statements, security documents or other
encumbrances affecting all or any part of the Facilities; and
     (d) Seller shall have complied with and not be in material breach of any of
its covenants, obligations, warranties, agreements or other undertakings to be
delivered, performed, observed and complied with under this Agreement by Seller
prior to or as of the Settlement, including, without limitation, delivery to
Settlement Agent of all documents and instruments required of Seller under
Section 7.4(a) and delivery of those additional documents to benefit Purchaser
as contemplated by Section 7.4(c); and
     (e) Seller and Purchaser shall have received written consent from the City
(and/or the Airport Board, and any other federal, state and local governmental
agency, board or office, as the case may be) and all other third-party consents
and approvals reasonably required by Purchaser in a form acceptable to Purchaser
approving the assignment of the Franchise by Seller to Purchaser or providing
for the issuance of one or more new franchise agreements covering the Land and
Facilities and, to the extent required under the Franchise, approving the sale,
transfer and/or assignment, as applicable, of the Facilities and other Assets by
Seller to Purchaser; and
     (f) Purchaser shall have received all other certifications, consents,
waivers, approvals, authorizations and determinations deemed reasonably
necessary and appropriate by it from and by any other third-parties necessary to
consummate and effect the purposes of the transactions contemplated herein; and
     (g) Purchaser shall have received binding commitments from one or more
lenders upon terms and conditions acceptable to Purchaser in its sole discretion
providing for the proposed secured financing of Purchaser’s acquisition of the
Assets, including the Franchise and each of the Facilities, and such lenders are
prepared to close and do close upon such financing with Purchaser as of or prior
to the Settlement Date so that Purchaser has the funds necessary to pay to
Seller the cash portions of the Purchase Price as contemplated by this
Agreement; and
     (h) no material or substantial adverse change or condition shall have, in
the reasonable opinion of Purchaser, occurred with respect to or been imposed or
be proposed for imposition upon any of the Assets, and the Assets shall all be
in compliance with all agreements and laws, ordinances, regulations, and rules
pertaining thereto; and

 



--------------------------------------------------------------------------------



 



     (i) neither Seller nor the Company shall be in receivership or dissolution
or have made any assignment for the benefit of creditors, or admitted in writing
its inability to pay its debts as they mature, or have been adjudicated a
bankrupt, or have filed a petition in voluntary bankruptcy, a petition or answer
seeking reorganization or an arrangement with creditors under the federal
bankruptcy law or any other similar law or statute of the United States or any
state and no such petition shall have been filed against it; and
     (j) Seller shall have cured all objections and defects within its control.
     7.6 Conditions Precedent to Seller’s Obligation to Proceed to Settlement.
In addition to all other conditions set forth herein, the obligation of Seller
to consummate the transaction contemplated hereunder and to proceed to
Settlement shall be contingent upon the full and final satisfaction of the
following contingencies to Settlement (hereinafter collectively the “Seller’s
Settlement Contingencies”):
     (a) Purchaser’s representations and warranties contained herein shall be
true and correct as of the Settlement Date;
     (b) As of the Settlement Date, Purchaser shall have performed its
obligations hereunder and all deliveries to be made by Purchaser to the
Settlement Agent shall have been tendered; and
     (c) All other conditions set forth in this Agreement as to Seller’s
obligation to close shall have been satisfied or waived by the applicable date.
     7.7 Waiver of a Condition Precedent. If any material condition to a Party’s
obligation to proceed to Settlement hereunder has not been satisfied as of the
Outside Settlement Date, or such other applicable date as set forth in this
Agreement, such Party may in its sole discretion, (i) notify the other Party and
the Settlement Agent in writing of its intention to terminate this Agreement if
such condition is not satisfied within ten (10) business days, and thereafter
may terminate the Agreement, but only if such condition is not satisfied within
such time period, and in such event, the Deposit shall be returned to Purchaser
and the Parties shall be released from any further obligation hereunder, except
for Purchaser’s restoration and indemnification obligations as set forth in
Section 4.3 hereof, or (ii) elect to proceed to Settlement, notwithstanding the
non-satisfaction of such condition, in which event such Party shall be deemed to
have waived such condition precedent. Notwithstanding the foregoing provisions,
if the non-satisfaction of such condition precedent was the result of a Party’s
intentional action or intentional inaction, or the result of a Party’s failure
to utilize commercially reasonable efforts to satisfy such condition precedent,
then if such condition is not satisfied within ten (10) business day period
specified above, such non-satisfaction shall constitute an event of default by
such Party.
     7.8 Failure of Condition Precedent and Remedies. Notwithstanding any other
term or provision contained in this Agreement, in the event the Parties, after
reasonable and good faith attempt and of no fault of the Parties, are unable by
the Outside Settlement Date to satisfy all conditions to Settlement or if any
defect exists which Seller cannot cure and further provided that the Parties are
not otherwise individually in default of their respective obligations under this

 



--------------------------------------------------------------------------------



 



Agreement, this Agreement shall terminate, the Deposit, if any posted, shall be
returned to the Purchaser, and the Parties hereto shall cause the Company to
ratify and fully perform the Company Leases in existence between Company and
Seller and as attached hereto as Exhibit “C”; provided, however, that the
Company Leases so ratified shall have been amended to provide for a remaining
term of seven (7) years from and after the Closing Date, as the term is defined
by the Stock Purchase Agreement, and for Company’s right to sublet the leased
premises subject to the approval of the sublessee by the Seller, not to be
unreasonably withheld, conditioned or delayed.
8.0 DAMAGES ON DEFAULT
     8.1 Damages on Purchaser’s Default. Subject to the provisions of
Section 7.8 above, Purchaser acknowledges that in the event the purchase and
sale of the Facilities does not close as provided herein because of an uncured
default of Purchaser, Seller should be entitled to compensation for the
resulting detriment, and that the calculation of such damage would be extremely
difficult and impracticable. Therefore, the Parties agree to liquidated damages
as follows: if the purchase and sale of the Facilities does not close as
provided herein because of an uncured default of Purchaser, and such default
remains uncured for ten (10) business days after written notice from Seller to
Purchaser, Seller shall be entitled to the liquidated damages in the amount of
the Deposit, together with, provided the Purchaser is in uncured default under
this Agreement, a requirement that the Company Leases shall continue with the
modifications contemplated by the last sentence of Section 7.8 above. Both
Parties acknowledge that such Deposit amount is presently a reasonable sum
considering all of the circumstances existing on the effective date, including
the relationship of the sum to the range of harm to Seller that reasonably could
be anticipated, and the anticipation that proof of actual damages would be
costly or inconvenient. By initialing this provision as indicated below, each
Party specifically confirms the accuracy of the statement made above and the
fact that each Party was represented by counsel who explained the consequence of
the liquidated damages provision at the time this agreement was made.

     
Purchaser’s Initials: ______
  Seller’s Initial: ______

     8.2 Defaults by Seller. Subject to the provisions of Section 7.8 above, in
the event Settlement does not occur on or before the Outside Settlement Date due
to an uncured breach of this Agreement by Seller, this Agreement shall not be
terminated automatically, but only upon delivery to Settlement Agent and Seller
of written notice of termination from Purchaser in the event Seller’s default is
not cured within ten (10) days of the notice. If Purchaser chooses to terminate
this Agreement after notice based on Seller’s default, the entirety of the
Deposit shall be returned to Purchaser and, except as otherwise provided in this
Agreement, neither party shall have any further liability or obligation to the
other. In the alternative, to the extent that the default by Seller is for
reasons other then City’s refusal to consent to the assignment of the Franchise
or the sale of the Facilities, as the case may be, Purchaser shall be entitled
to seek specific performance of this Agreement and all other damages to which it
may be entitled; provided, however, Purchaser hereby expressly waives its right
to seek consequential damages.
9.0 COMMISSION

 



--------------------------------------------------------------------------------



 



     The Parties have not engaged, contracted with, dealt with or otherwise
discussed this transaction with any broker, agent or finder. Purchaser and
Seller each agree to indemnify and hold the other harmless (to include
reasonable attorney fees and all costs) in the event a claim for commissions is
made by a third party.
10.0 RISK OF LOSS; CASUALTY; CONDEMNATION
     The risk of loss or damage to all or any part of the Facilities by fire or
other casualty until recordation of the assignments or deed(s) of conveyance
shall be borne by Seller. In the event of (a) damage to the Facilities by
insured casualty of five percent (5%) or more (on a square footage basis) of the
Land prior to the Settlement Date or (b) any damage or loss to all or any part
of the Facilities by an uninsured risk or condemnation, Purchaser, at its sole
option, shall have the right to terminate this Agreement upon written notice to
Seller given on or prior to the Settlement Date, in which event the full Deposit
shall be returned to Purchaser, and neither Party shall have any further
obligations or liabilities to the other. If, however, Purchaser shall elect to
proceed to Settlement, the insurance proceeds and/or condemnation awards, as
well as any unpaid claims or rights in Settlement, the insurance proceeds and/or
condemnation awards, as well as any unpaid claims or rights in connection with
such casualty or any condemnation shall, subject and subordinate to the terms
and conditions of the Franchise and, as applicable, the Company Leases, be
assigned to Purchaser at Settlement or, if paid to Seller prior to Settlement,
shall be credited to Purchaser at Settlement against the Purchase Price.
Purchaser shall have the right to participate in the negotiation and Settlement
of any casualty or condemnation-related claim. Seller shall give Purchaser
immediate written notice of the occurrence of such damage or receipt of notice
of any proposed taking or condemnation together with either (i) Seller’s
commitment to repair such damage prior to the Settlement Date or (ii) Seller’s
statement that either the damage cannot be repaired by the Settlement Date or
Seller has elected not to undertake such repair. If Seller elects to repair said
damage, which election shall be made within fifteen (15) days following such
casualty event, Seller shall promptly notice Purchaser in writing of such
election, and Purchaser shall not have the right to terminate this Agreement as
a result thereof. Seller shall repair said damage and settlement shall be
postponed to permit said repair, not to exceed twelve (12) months from the date
of such casualty event.
11.0 INDEMNIFICATION OF PURCHASER.
     11.1 Seller’s Indemnification. Seller agrees to defend, indemnify and hold
Purchaser harmless from and against any damages, liabilities, losses and
expenses (including reasonable legal and accounting fees) of any kind or nature
whatsoever which may be sustained or suffered by Purchaser based upon a breach
of any representation, warranty or covenant made by Seller in this Agreement or
in any exhibit, certificate or schedule delivered hereunder, or by reason of any
claim, action or proceeding asserted or instituted growing out of any matter or
thing covered by such representations, warranties or covenants, including,
without limitation, unpaid bills, claims, costs and other liabilities of Seller
not disclosed to Purchaser or existing in breach of Seller’s warranties or
covenants hereunder; provided, however, that said indemnification obligation
shall be treated as an indemnification obligation under the Stock Purchase
Agreement and subject to the monetary and time limits set forth therein.
     11.2 Notification Requirements. Purchaser shall give prompt written notice
to Seller of each claim for indemnification hereunder, specifying the amount and
nature of the claim, and

 



--------------------------------------------------------------------------------



 



of any matter which in the opinion of Purchaser is likely to give rise to an
indemnification claim. Seller shall have the right to participate at its own
expense in the defense of any such matter or its settlement, or if in the
opinion of Purchaser its financial condition or business or the financial
condition of the Facility would not be impaired thereby, Purchaser may authorize
Seller if it so desires to take over the defense of such matter so long as such
defense is expeditious. Failure to give notice of a matter which may give rise
to an indemnification claim shall not affect the rights of Purchaser to collect
such claim from Seller.
12.0 GENERAL PROVISIONS
     12.1 Assignment by Purchaser. Purchaser shall have the right to assign its
rights, but not its obligations, under this Agreement to any entity controlling,
controlled by or under common control with Purchaser. Any other assignment shall
be subject to Seller’s consent, not to be unreasonably withheld, delayed, or
conditioned.
     12.2 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which constitute
one instrument.
     12.3 Captions and Headings. The captions and headings in this Agreement are
for convenience only and shall not be considered in interpreting any provision
of this Agreement.
     12.4 Number and Gender. Whenever the singular or plural number, masculine
or feminine or neuter gender is used herein, it shall equally include the other.
     12.5 Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.
     12.6 Severability. Any provision of this Agreement which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate the other
provisions hereof and such other provisions shall remain in full force and
effect.
     12.7 Notices.
     (a) All notices, demands and requests and other communications required or
permitted hereunder shall be in writing, and shall be deemed to be delivered,
when actually delivered by any type of delivery, including facsimile, to the
address or addresses for the receiving Party designated below, provided such
notice is addressed so that the address includes the name or identifying title,
as designated below, of the individual who is to receive such notice. The
addresses of the parties for notices are as follows:

     
     IF TO PURCHASER:
  Pinnacle Airlines corp.
 
  1689 Nonconnah Boulevard
 
  Memphis, Tennessee 38132
 
  Attention Peter D. Hunt
 
  Tel: (901) 348-4262
 
  Fax: (901) 348-4103
 
  E-mail: phunt@nwairlink.com

 



--------------------------------------------------------------------------------



 



     
     with a mandatory copies to:
   
 
  Sam Chafetz
 
  Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
 
  165 Madison Avenue, Suite 2000
 
  Memphis, Tennessee 38103
 
  Telephone: (901) 577-2148
 
  Fax: (901) 577-0854
 
  E-mail: schafetz@bakerdonelson.com
 
   
And
  John F. Rogers, Jr.
 
  Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
 
  211 Commerce Street, Suite 1000
 
  Nashville, Tennessee 37201
 
  Telephone: (615) 726-7365
 
  Fax: (615) 744-7365
 
  E-mail: jrogers@bakerdonelson.com
 
   
     IF TO SELLER:
   
 
  MJ Colgan Associates, LLC
 
  c/o Michael J. Colgan, Manager
 
  5418 Ancestry Ct.
 
  Gainesville, VA. 20155
 
  Telephone: (703) 754-8715
 
  Fax: (484) 331-3116
 
  E-mail: mikecolgan@colganair.com
 
   
with a mandatory copy to:
   
 
  Vanderpool, Frostick & Nishanian, P.C.
 
  9200 Church Street, Suite 400
 
  Manassas, Virginia 20110
 
  Attention: Michael R. Vanderpool, Esq.
 
  Telephone: (703) 369-4738
 
  Fax: (703) 369-3653
 
  E-mail: mvanderpool@vfnlaw.com

     12.8 Attorney’s Fees. If a Party commences a legal proceeding to enforce
any of the terms of this Agreement, the prevailing Party in such action shall
have the right to recover reasonable attorney’s fees and costs from the other
Party to be fixed by the court or other presiding body in same action.
     12.9 Binding Effect. This Agreement shall not be binding upon either Party
until both Parties have executed it as provided herein. This Agreement, once
fully executed, shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors, assigns, heirs, executors,
administrators and legal representatives.

 



--------------------------------------------------------------------------------



 



     12.10 Time. Time is of the essence of this Agreement.
     12.11 Exhibits. All exhibits and schedules attached hereto and referred to
in this Agreement are hereby incorporated by this reference as though they were
fully set forth herein.
     12.12 Entire Agreement; Assignment. This Agreement between Seller and
Purchaser represents the entire Agreement between the Parties hereto with
respect to the Facilities and supersedes all other Agreements respecting the
same. This Agreement shall not be assigned or modified by either Party except in
writing signed by both Purchaser and Seller; provided, however, Purchaser may at
any time prior to or on the Settlement Date assign this Agreement and its rights
and obligations hereunder, in part or in whole, to any affiliate or other
nominee of Purchaser without the prior written consent of Seller.
     12.13 Waiver of Jury Trial. To the extent permitted by applicable law, the
Parties hereby irrevocably waive any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement, or the transaction
contemplated hereby.
     12.14 Business Days; Holiday. The term “business day” as used in this
Agreement shall mean calendar days other than Saturdays, Sundays and legal
holidays as generally recognized by the financial institutions community. In the
event that any date by which a notice must be given or action taken pursuant to
this Agreement falls on a Saturday, Sunday or legal holiday, then the date by
which notice must be given or action taken is extended to 5:00 p.m. on the next
business day following such Saturday, Sunday or holiday.
     12.15 1031 Exchange: Seller may desire to exchange through an intermediary
the Facilities referenced in this Agreement for other property of like kind
qualifying use within the meaning of Section 1031 of the Internal Revenue Code
of 1986, as amended, and the regulations promulgated thereunder. Seller
expressly reserves the right to assign its rights but not its obligations
hereunder to a qualifying intermediary before the Settlement Date. Purchaser
consents to cooperate in such assignment and exchange provided Seller pays any
and all additional costs both Seller and Purchaser may incur as a result of such
exchange.
     12.16 Provisions Pertaining to Escrow Agent. The undersigned Lawyers Title
Insurance Corporation, solely in its capacity hereunder as Escrow Agent under
Section 1.3 above, has executed this Agreement in order to confirm that Escrow
Agent has received the Deposit from or on behalf of Purchaser in the amount as
contemplated by said Section 1.3 and will promptly deposit the Deposit in
accordance with the provisions hereof. It is agreed by Purchaser, Seller and
Escrow Agent that Escrow Agent is acting as a stakeholder only with respect to
the Deposit. If there is any dispute as to whether Escrow Agent is obligated to
deliver the Deposit or as to whom the Deposit is to be delivered, Escrow Agent
may refuse to make any delivery and may continue to hold the Deposit until
receipt by Escrow Agent of an authorization in writing, signed by Seller and
Purchaser, directing the disposition of the Deposit, or, in the absence of such
written authorization, a final determination of the rights of the parties in an
appropriate judicial proceeding. If such written authorization is not given, or
a proceeding for such determination is not begun, within thirty (30) days of
notice to Escrow Agent of such dispute, Escrow Agent may bring an appropriate
action or proceeding for leave to deposit the Deposit in a court of competent
jurisdiction pending such determination. Unless Escrow Agent is determined by
such court to

 



--------------------------------------------------------------------------------



 



have acted in other than good faith for withholding the Deposit sums, Escrow
Agent shall be reimbursed for all costs and expenses of such action or
proceeding including, without limitation, reasonable attorneys’ fees and
disbursements, by the Party determined not to be entitled to the Deposit. Upon
making delivery of the Deposit in any of the manners herein provided, Escrow
Agent shall have no further liability or obligation hereunder. It is agreed that
the duties of Escrow Agent as herein specifically provided are purely
ministerial in nature, and that Escrow Agent shall incur no liability whatsoever
except for its willful misconduct or gross negligence, and so long as Escrow
Agent is acting in good faith. Seller and Purchaser do each hereby release
Escrow Agent from any liability for any error of judgment or for any act done or
omitted to be done by Escrow Agent in the good faith performance of its duties
hereunder and do each hereby indemnify Escrow Agent against, and agree to hold,
save, and defend Escrow Agent harmless from, any costs, liabilities, and
expenses incurred by Escrow Agent in serving as Escrow Agent hereunder and in
faithfully discharging its duties and obligations hereunder. Notwithstanding the
foregoing, nothing in this Section 12.16 shall be deemed to constitute a release
of Escrow Agent/Settlement Agent as pertains to the covenants and obligations
under any Title Commitment or Title Policy which Escrow Agent/Settlement Agent
may issue as title company for the transaction(s) contemplated by this
Agreement.
     12.17 No Assumption of Liabilities. Notwithstanding any provision contained
in this Agreement or in any Exhibit, Schedule or other document referred to in
this Agreement to the contrary, this Agreement is intended as and shall be
deemed to be an agreement for the sale and purchase of assets and none of the
provisions hereof shall be deemed to create any obligation or liability of any
party to any person or entity that is not a party to this Agreement, whether
under a third-party beneficiary theory, laws relating to transferee liabilities
or otherwise. Except as expressly provided in this Agreement, Purchaser shall
not assume and shall not discharge or be liable for any debts, liabilities, or
obligations of the Seller including, but not limited to, any liabilities or
obligation of the Seller to its creditors, shareholders or owners with respect
to any acts, events or transactions occurring prior to, on or after the
Settlement, (c) liabilities or obligations of the Seller for any federal, state,
county or local taxes applicable to or assessed against the Franchise, the
Leases, the Facilities or any other assets of Seller prior to the Settlement,
and (d) any contingent liabilities or obligations of the Seller, whether known
or unknown by the Seller or Purchaser, at or before the Settlement. Except as
otherwise provided in this Agreement, Purchaser shall have no duty whatsoever to
take any action or receive or make any payment or credit arising from or related
to any services provided or costs incurred in connection with the management and
operation of the Assets prior to the Settlement, including, but not limited to,
any matters relating to cost reports, collections, audits, hearings, or legal
action arising therefrom; and any amounts received by Purchaser relating thereto
shall be promptly delivered to the Seller.
     12.18 Further Assurances. Each of the parties hereto shall, at any time and
from time to time after the Settlement, execute and deliver, or cause to be
executed and delivered to the Parties, such further consents, approvals,
conveyances, assignments, and other documents and instruments as any Party shall
reasonably request in order to carry out any and all of the terms and provisions
of this Agreement.
     12.19 Offer and Acceptance. This Agreement constitutes an offer by the
first party to execute this Agreement to sell or purchase the Assets on the
terms and conditions and for the

 



--------------------------------------------------------------------------------



 



Purchase Price stated herein. Unless sooner terminated or withdrawn by notice in
writing to Purchaser following its execution of this Agreement by Seller, this
offer shall automatically lapse and terminate at Noon on January 19, 2007,
unless, prior to such time, Seller has returned to Purchaser two (2) fully
executed and dated copies of this Agreement.
     12.20 Effective Date. As used herein, the term “Effective Date” shall mean
that date upon which the last of Purchaser and Seller has executed and dated
this Agreement as provided for below.
(Signature of the Parties is contained on separate pages immediately following.
The remainder of this page is intentionally left blank)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the first
written above.

            PURCHASER:
PINNACLE AIRLINES CORP.
      By:   /s/ Peter D. Hunt         Peter D. Hunt        Vice President and
Chief Financial Officer     

Date: January 18, 2007

            SELLER:


M J COLGAN ASSOCIATES, LLC
      By:   /s/ Mike J. Colgan         Mike J. Colgan,        Manager     

Date: January 18, 2007
     The undersigned joins in this Agreement solely as Escrow Agent and to
acknowledge and agree that it is in receipt of, as of the day and year set forth
below, the full Deposit contemplated by Section 1.3 of the above Agreement in
the amount of $150,000.00 and has deposited such amount in an interest bearing
account as contemplated by the terms of the Agreement. The undersigned agrees to
hold and disburse such funds in accordance with the terms and conditions of the
Agreement as pertains thereto, but also otherwise subject to the provisions of
Section 12.16 thereof.
LAWYERS TITLE INSURANCE CORPORATION

              By:       Address:          

 
       

 
               

 
Title:       Phone:          

 
       

 
          Facsimile:                  

 
  Its:    

 
  Email:    

 

Date: January ___, 2007

 